Exhibit 10.1

 

EXECUTION COPY

 

Published CUSIP Number: [              ]

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of July 9, 2009

 

among

 

CASELLA WASTE SYSTEMS, INC.
and its Subsidiaries
(other than Excluded Subsidiaries and the Non-Borrower Subsidiaries)
as the Borrowers,

 

BANK OF AMERICA, N.A.
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC
as Sole Book Manager,

 

BANC OF AMERICA SECURITIES LLC
and
COMERICA BANK
as Joint Arrangers,

 

 

COMERICA BANK
as Syndication Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.
and
CALYON NEW YORK BRANCH
as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

30

1.03

Accounting Terms

31

1.04

Rounding

31

1.05

Times of Day

32

1.06

Letter of Credit Amounts

32

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

32

2.01

The Loans

32

2.02

Borrowings, Conversions and Continuations of Loans

33

2.03

Letters of Credit

34

2.04

Swing Line Loans

43

2.05

Prepayments

46

2.06

Termination or Reduction of the Revolving Commitments; Termination of the Term B
Loan

49

2.07

Repayment of Loans

50

2.08

Interest

50

2.09

Fees

51

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

51

2.11

Evidence of Debt

52

2.12

Payments Generally; Administrative Agent’s Clawback

53

2.13

Sharing of Payments by Lenders

55

2.14

Increase in Aggregate Commitments; Term B Loan

55

2.15

Currency of Account

58

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

58

3.01

Taxes

58

3.02

Illegality

62

3.03

Inability to Determine Rates

62

3.04

Increased Costs

62

3.05

Compensation for Losses

64

3.06

Mitigation Obligations; Replacement of Lenders

65

3.07

Survival

65

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

65

4.01

Conditions of Initial Credit Extension

65

4.02

Conditions to all Credit Extensions

68

ARTICLE V. REPRESENTATIONS AND WARRANTIES

69

5.01

Corporate Authority

69

5.02

Governmental Approvals; Other Approvals

70

5.03

Title to Properties; Leases

70

5.04

Use of Proceeds

70

5.05

Financial Statements; Solvency

70

5.06

No Material Changes, Etc.

70

5.07

Permits, Franchises, Patents, Copyrights, Etc.

71

 

i

--------------------------------------------------------------------------------


 

5.08

Litigation

71

5.09

No Materially Adverse Contracts, Etc.

71

5.10

Compliance With Other Instruments, Applicable Laws, Etc.

71

5.11

Tax Status

71

5.12

Employee Benefit Plans

72

5.13

Subsidiaries; Equity Interests; Capitalization

73

5.14

Margin Regulations; Holding Company and Investment Company Act

74

5.15

Absence of Financing Statements, Etc.

74

5.16

Environmental Compliance

74

5.17

Perfection of Security Interests

74

5.18

Certain Transactions

75

5.19

True Copies of Charter and Other Documents

75

5.20

Disclosure

75

5.21

Guarantees of Excluded Subsidiaries

75

5.22

Obligations Constitute Senior Debt

75

5.23

Labor Matters

75

ARTICLE VI. AFFIRMATIVE COVENANTS

76

6.01

Punctual Payment

76

6.02

Maintenance of Office

76

6.03

Records and Accounts

76

6.04

Financial Statements, Certificates and Information

76

6.05

Legal Existence and Conduct of Business

80

6.06

Maintenance of Properties

80

6.07

Maintenance of Insurance

80

6.08

Taxes

80

6.09

Inspection of Properties, Books and Contracts

81

6.10

Compliance with Applicable Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits

81

6.11

Environmental Indemnification

82

6.12

Further Assurances

82

6.13

Notice of Potential Claims or Litigation

82

6.14

Notice of Certain Events Concerning Insurance, Environmental Claims and
Accounting Practices

82

6.15

Notice of Default or Material Adverse Effect

84

6.16

Closure and Post Closure Liabilities

84

6.17

Subsidiaries

84

6.18

Interest Rate Protection

84

6.19

Additional Borrowers

84

ARTICLE VII. NEGATIVE COVENANTS

85

7.01

Liens

85

7.02

Investments

86

7.03

Indebtedness

87

7.04

Mergers; Consolidation; Sales

89

7.05

 

92

7.06

Restricted Payments

92

7.07

Change in Nature of Business

92

 

ii

--------------------------------------------------------------------------------


 

7.08

Transactions with Affiliates

93

7.09

Burdensome Agreements; Negative Pledges

93

7.10

Use of Proceeds

93

7.11

Financial Covenants

93

7.12

Sale and Leaseback

95

7.13

No Other Senior Debt

96

7.14

Actions Otherwise Prohibited By Subordinated Debt Or Second Lien Notes

96

7.15

Employee Benefit Plans

96

7.16

Prepayments of Certain Obligations; Modifications of Subordinated Debt

97

7.17

Upstream Limitations

97

7.18

Modifications of Second Lien Note Documents

97

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

98

8.01

Events of Default

98

8.02

Remedies Upon Event of Default

101

8.03

Application of Funds

101

ARTICLE IX. ADMINISTRATIVE AGENT

102

9.01

Appointment and Authority

102

9.02

Rights as a Lender

103

9.03

Exculpatory Provisions

103

9.04

Reliance by Administrative Agent

105

9.05

Delegation of Duties

105

9.06

Resignation of Administrative Agent

105

9.07

Non-Reliance on Administrative Agent and Other Lenders

107

9.08

No Other Duties, Etc.

107

9.09

Administrative Agent May File Proofs of Claim

107

9.10

Collateral Matters

108

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

108

ARTICLE X. MISCELLANEOUS

109

10.01

Amendments, Etc.

109

10.02

Notices; Effectiveness; Electronic Communication

110

10.03

No Waiver; Cumulative Remedies

113

10.04

Expenses; Indemnity; Damage Waiver

113

10.05

Payments Set Aside

116

10.06

Successors and Assigns

116

10.07

Treatment of Certain Information; Confidentiality

119

10.08

Right of Setoff

120

10.09

Interest Rate Limitation

121

10.10

Counterparts; Integration; Effectiveness

121

10.11

Survival of Representations and Warranties

121

10.12

Concerning Joint and Several Liability of the Borrowers

122

10.13

Severability

125

10.14

Replacement of Lenders

125

10.15

Collateral Security

126

10.16

Existing Credit Agreement Superseded

127

10.17

Governing Law; Jurisdiction; Etc.

127

10.18

Waiver of Jury Trial

128

 

iii

--------------------------------------------------------------------------------


 

10.19

No Advisory or Fiduciary Responsibility

128

10.20

USA PATRIOT Act Notice

129

10.21

Designation of Parent as the Agent for the Borrowers

129

 

SCHEDULES

 

1

Borrowers

2.01

Commitments and Applicable Percentages

5.07

Intellectual Property

5.08

Litigation

5.13(a)

Subsidiaries; Equity Interests; Capitalization

5.13(c)

Options

5.16

Environmental Compliance

5.18

Certain Transactions

5.23

Labor Matters

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

Form of

 

 

A-1

Form of Committed Loan Notice

A-2

Form of Term B Loan Notice

B

Form of Swing Line Loan Notice

C-1

Form of Term B Note

C-2

Form of Revolving Note

C-3

Form of Swing Line Note

D

Form of Compliance Certificate

E-1

Form of Assignment and Assumption

E-2

Form of Administrative Questionnaire

F

Form of Subordination Agreement

G

Form of Joinder Agreement

H

Form of Instrument of Accession

I

Existing Letters of Credit

J

Form of Perfection Certificate

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is entered into as of July 9, 2009, by and among CASELLA WASTE
SYSTEMS INC., a Delaware corporation (the “Parent”), its Subsidiaries (other
than the Excluded Subsidiaries and the Non-Borrower Subsidiaries) listed on
Schedule 1 hereto (the Parent and such Subsidiaries herein collectively referred
to as the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

WHEREAS, certain of the Borrowers, the Administrative Agent and certain of the
Lenders are parties to that certain Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of April 28, 2005 (as amended, the “Existing
Credit Agreement”), pursuant to which the lenders thereunder have made loans and
other extensions of credit to the Borrowers;

 

WHEREAS, the Borrowers have requested, among other things, that the Lenders
amend and restate the Existing Credit Agreement, and the Lenders are willing to
do so on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree that on
the Closing Date, the Existing Credit Agreement shall be amended and restated in
its entirety by this Agreement, the terms of which are as follows:

 


ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS


 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceding Lender” has the meaning set forth in Section 2.14(c) hereof.

 

“Accountants”  has the meaning set forth in Section 5.05(a) hereof.

 

“Acquired Business” means a business acquired by any Borrower, whether through
asset or stock purchases, merger, consolidation or otherwise, during the period
reported in the most recent financial statements delivered to the Lenders
pursuant to Section 6.04 hereof.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Joint Arrangers and
Bank of America, in its capacity as sole book manager.

 

“Aggregate Commitments” means the Revolving Commitments of the Revolving
Lenders, as in effect from time to time, which amount shall initially equal
$177,500,000, as such amount may be reduced or increased pursuant to the terms
hereof.

 

“Agreement” means this Second Amended and Restated Revolving Credit and Term
Loan Agreement.

 

“Applicable Laws” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law, and with respect to each Borrower or Non-Borrower
Subsidiary, such Applicable Laws as are applicable to such Borrower and
Non-Borrower Subsidiary.

 

“Applicable Control Percentage” means (i) as of the Closing Date, 35%, (ii) in
the event that the Senior Subordinated Debt outstanding on the Closing Date is
replaced or refinanced, such higher (or lower, if applicable) percentage, but
not to exceed 49% in any event or circumstance, as is the percentage of voting
power that gives rise to a “change of control” under any such replacement or
refinanced Senior Subordinated Debt or any other Indebtedness of the Parent or
the other Borrowers (whether incurred as a replacement or refinancing of the
Senior Subordinated Debt or otherwise, and whenever incurred) and (iii) in the
event that the Senior Subordinated Debt outstanding on the Closing Date is
retired but is not replaced or refinanced, then until any such replacement or
refinancing (or other) Indebtedness is incurred (in which event, clause
(ii) above shall apply), 49% (it being the intention of the parties that in no
circumstance shall the Applicable Control Percentage be higher than the
percentage of voting power that gives rise to a “change of control” under any
other Indebtedness of the Parent or the other Borrowers).

 

“Applicable Percentage” means the Revolving Percentage or the Term B Loan
Percentage, as applicable.

 

“Applicable Rate” means (a) in respect of the Term B Loan, (i) 4.00% per annum
for Base Rate Loans and (ii) 5.00% per annum for Eurodollar Rate Loans, (b) in
respect of the Committed Loans, (i) for the first two complete calendar quarters
following the Closing Date, (x) 3.50% per annum for Base Rate Loans and
(y) 4.50% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(ii) thereafter, the applicable percentage per annum set forth in the table

 

2

--------------------------------------------------------------------------------


 

below determined by reference to the Ratio of Consolidated Total Funded Debt to
Consolidated EBITDA as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.04(c), and (c) in
respect of the Commitment Fee, (i) for the first two complete quarters following
the Closing Date, 0.750% per annum and (ii) thereafter, the applicable
percentage per annum set forth in the table below determined by reference to the
Ratio of Consolidated Total Funded Debt to Consolidated EBITDA as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.04(c):

 

Applicable Rate

 

Pricing
Level

 

Ratio of Consolidated
Total Funded Debt to
Consolidated EBITDA

 

Eurodollar Rate
Loans (and
Letters of
Credit)

 

Base Rate Loans

 

Commitment Fee

 

I

 

<3.00:1.00

 

3.25

%

2.25

%

0.375

%

II

 

>3.00:1.00 but <3.50:1.00

 

3.50

%

2.50

%

0.500

%

III

 

>3.50:1.00 but <4.00:1.00

 

3.75

%

2.75

%

0.500

%

IV

 

>4.00:1.00 but <4.50:1.00

 

4.00

%

3.00

%

0.500

%

V

 

>4.50:1.00 but <5.00:1.00

 

4.25

%

3.25

%

0.750

%

VI

 

>5.00:1.00 but <5.50:1.00

 

4.50

%

3.50

%

0.750

%

VII

 

>5.50:1.00

 

4.75

%

3.75

%

0.750

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Consolidated Total Funded Debt to Consolidated EBITDA shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.04(c); provided,
however, that if a Compliance Certificate is not delivered within ten (10) days
after the time periods specified in such Section 6.04(c), then Pricing Level VII
(as set forth in the table above for Committed Loans and the Commitment Fee)
shall apply as of the first Business Day thereafter, subject to prospective
adjustment upon actual receipt of such Compliance Certificate.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Leases of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any obligations under Synthetic Leases, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Leases.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended April 30, 2009, and
the related consolidated statements of operations and cash flows for such fiscal
year, including the notes thereto.

 

“Availability Period” means, with respect to the Committed Loans, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Committed Loans, (b) the date of termination of the Aggregate Commitments in
full pursuant to Section 2.06, and (c) the date of termination of the Revolving
Commitment of each Revolving Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Balance Sheet Date” means April 30, 2009.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the BBA Daily Floating Rate
LIBOR, as determined by the Administrative Agent for such day, plus 1.00%, and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.”  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BBA Daily Floating Rate LIBOR” means a fluctuating rate of interest which can
change on each banking day.  The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate (“BBA Daily LIBOR”) for U.S.
Dollar deposits for delivery on the date in question for a one month term
beginning on that date.  The Administrative Agent will use the BBA Daily LIBOR
Rate as published by Reuters (or other commercially available source providing
quotations of BBA Daily LIBOR as selected by the Administrative Agent from time
to time) as determined at approximately 11:00 a.m. London time two (2) London
Banking Days

 

4

--------------------------------------------------------------------------------


 

prior to the date in question, as adjusted from time to time in the
Administrative Agent’s sole discretion for reserve requirements, deposit
insurance assessment rates and other regulatory costs.  In the event that the
Board of Governors of the Federal Reserve System shall impose a LIBOR Reserve
Percentage with respect to LIBOR deposits of the Administrative Agent, then for
any period during which such LIBOR Reserve Percentage shall apply, LIBOR shall
be equal to the amount determined above divided by an amount equal to 1 minus
the LIBOR Reserve Percentage.  If such rate is not available at such time for
any reason, then the rate will be determined by such alternate method as
reasonably selected by the Administrative Agent.  For the purposes of this
definition, “London Banking Day” means a day on which banks in London, England
are open for business and dealing in offshore dollars.

 

“Benefit Amount” has the meaning specified in Section 10.12(f) hereof.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowers’ Materials” has the meaning specified in Section 6.04.

 

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or the Term B
Loan Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and goodwill); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

 

“Capital Expenditures” means amounts paid or Indebtedness incurred by any Person
in connection with (a) the purchase or lease by such Person of Capital Assets
that would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP or (b) the lease of any assets by such Person as
lessee under any Synthetic Lease to the extent that such assets would have been
Capital Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease; provided that solely for purposes of this definition of
Capital Expenditures, Capital Assets shall not include (a) landfill operating
and management leases (even if required to be capitalized under GAAP), (b) any
item obtained through a Permitted Acquisition, (c) increases to Capital Assets
as a result of the application of FAS 143 to asset retirement obligations,
(d) assets acquired under “finance lease obligations” (as set forth in the
financial statements delivered by the Borrowers pursuant to Section 6.04 for the
applicable period) and (e) capitalized interest that has been excluded in
connection with construction-in-progress.

 

5

--------------------------------------------------------------------------------


 

“Capitalized Leases” means leases under which any Borrower is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g) hereof.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g) hereof.

 

“Cash Equivalents” means:

 

(a)                                  a marketable obligation, maturing within
one year after issuance thereof, issued, guaranteed or insured by the government
of the United States or an instrumentality or agency thereof;

 

(b)                                 demand deposits, certificates of deposit,
eurodollar time deposits, banker’s acceptances, in each case, maturing within
one year after issuance thereof, and overnight bank deposits, in each case,
issued by any Lender, or a U.S. national or state bank or trust company or a
European, Canadian or Japanese bank having capital, surplus and undivided
profits of at least $500,000,000 and whose long-term unsecured debt has a rating
of “A” or better by S&P or A2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all Investments in certificates of deposit or bankers’ acceptances
issued by the principal offices of or branches of such non-Lender European or
Japanese banks located outside the U.S. shall not at any time exceed 33 1/3% of
all Investments described in this definition);

 

(c)                                  open market commercial paper, maturing
within 270 days after issuance thereof, which has a rating of A-2 or better by
S&P or P-2 or better by Moody’s, or the equivalent rating by any other
nationally recognized rating agency;

 

(d)                                 repurchase agreements and reverse repurchase
agreements with a term not in excess of one year with any financial institution
which has been elected a primary government securities dealer by the Federal
Reserve Board or whose securities are rated AA- or better by S&P or Aa3 or
better by Moody’s or the equivalent rating by any other nationally recognized
rating agency relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America; and

 

(e)                                  shares of any money market mutual fund
rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s or any other mutual fund at least 95% of the
assets of which consist of the type specified in clauses (a) through (d) above.

 

“Cash Management Agreement” means any agreement with a Cash Management Bank to
provide cash management services or other bank products, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

 

6

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of securities representing the
Applicable Control Percentage or more of the voting power of the equity
securities of the Parent entitled to vote (without regard to the occurrence of
any contingency with respect to such vote or voting power) for members of the
board of directors or equivalent governing body of the Parent;

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  any Person or two or more Persons acting in
concert shall have entered into a contract or agreement with the Parent (or
Affiliate of the Parent) that, upon consummation thereof, will result in its or
their acquisition of 49% or more of the voting power of the equity securities of
the Parent entitled to vote (without regard to the occurrence of any contingency
with respect to such vote or voting power) for members of the board of directors
or equivalent governing body of the Parent (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any

 

7

--------------------------------------------------------------------------------


 

option right) if such contract or agreement does not provide for the repayment
in full in cash of the Obligations simultaneously with the consummation of the
transactions contemplated by such contract or agreement; or

 

(d)                                 a “change of control” or any comparable term
under, and as defined in, any Subordinated Debt, the Senior Subordinated Note
Documents or the Second Lien Note Documents (or any replacements or refinancing
of any thereof) shall have occurred.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the property, rights and interests of the Borrowers
that are or become subject to the security interests and mortgages created by
the Security Documents or in which the Borrowers are required, pursuant to the
terms of the Loan Documents, to grant a security interest or mortgage in favor
of the Administrative Agent or the Lenders.

 

“Commitment Fee” has the meaning specified in Section 2.09(a) hereof.

 

“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by the Revolving Lenders pursuant to
Section 2.01(b) or Section 2.14.

 

“Committed Loan” has the meaning specified in Section 2.01(b).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans that are Eurodollar Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

 

“Commodity Derivatives Obligations” has the meaning specified in
Section 7.03(f) hereof.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Conforming Amendment” has the meaning set forth in Section 2.14(e) hereof.

 

“Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income (or Loss) plus, to the extent deducted and without duplication, (a) for
the fiscal year ended April 30, 2009, as reflected in the Audited Financial
Statements, (i) non-cash goodwill impairment charges in an aggregate amount not
to exceed $55,300,000, (ii) severance and restructuring costs in an aggregate
amount not to exceed $1,370,000 and (iii) environmental charges relating to the
Borrowers’ Potsdam facility in an aggregate amount not to exceed $4,400,000;
(b) the non-recurring, non-cash write-off of debt issuance expenses related to
the refinancing of Indebtedness under the Existing Credit Agreement, such
write-off not to exceed $878,000, (c) transaction costs for acquisitions and
development projects which are expensed rather than capitalized (as a result of
applying FASB Rule 141 treatment to such transaction costs); (d) non-cash losses
in

 

8

--------------------------------------------------------------------------------


 

connection with asset sales, asset impairment charges and abandonment of assets
in an aggregate amount not to exceed $25,000,000 from and after the Closing
Date; and (e) non-cash stock-based compensation expenses under the Borrowers’
employee share-based compensation plans; and (f) all other non-cash charges
reasonably acceptable to the Administrative Agent; minus (g) non-cash
extraordinary gains on the sale of assets including non-cash gains on the sale
of assets outside the ordinary course of business to the extent included in
Consolidated Net Income (or Loss), and minus (h) non-cash extraordinary gains
resulting from the application of FAS 133 to the extent included in Consolidated
Net Income (or Loss).

 

“Consolidated EBITDA” means, for any period, Consolidated Adjusted Net Income
plus, to the extent that such charge was deducted in determining Consolidated
Adjusted Net Income in the relevant period and without duplication, (a) interest
expense (including accretion expense, original issue discount and costs in
connection with the early extinguishment of debt) for such period; (b) income
taxes for such period; (c) amortization expense for such period; and
(d) depreciation expense and depletion expense for such period.  For all
purposes other than calculating the financial covenant set forth in
Section 7.11(a) hereof, the Borrowers may include in Consolidated EBITDA the
EBITDA for the prior twelve (12) months of companies acquired by the Borrowers
during the respective reporting period (without duplication with respect to the
adjustments set forth above) only if (A) the financial statements of such
Acquired Business or new Subsidiary have been audited, for the period sought to
be included, by an independent accounting firm satisfactory to the
Administrative Agent, or (B) the Administrative Agent consents to such inclusion
after being furnished with other acceptable financial statements. Furthermore,
the EBITDA may be further adjusted (other than when calculating the financial
covenant set forth in Section 7.11(a) hereof) to add-back non-recurring private
company expenses which are discontinued upon such acquisition (such as owner’s
compensation), as approved by the Administrative Agent.  Simultaneously with the
delivery of the financial statements referred to in (A) and (B) above, a
Responsible Officer of the Borrowers shall deliver to the Administrative Agent a
Compliance Certificate and appropriate documentation certifying the historical
operating results, adjustments and balance sheet of the Acquired Business.

 

“Consolidated Excess Operating Cash Flow” means, for any fiscal year with
respect to the Parent and its Subsidiaries, an amount equal to the “net cash
provided by operating activities” (as set forth in the financial statements
delivered by the Borrowers pursuant to Section 6.04(a) for such fiscal year)
less $5,000,000, minus (a) Capital Expenditures made during such fiscal year,
minus (b) the cash purchase price paid in such fiscal year in connection with
Permitted Acquisitions made during such fiscal year, minus (c) cash payments
made under “landfill operating lease contracts” and under “finance leases” (as
set forth in the financial statements delivered by the Borrowers pursuant to
Section 6.04(a) for such fiscal year) in such fiscal year, minus (d) regularly
scheduled principal amortization payments made in cash on any of the Borrowers’
Consolidated Total Funded Debt, minus (e) mandatory repayments (whether
scheduled or otherwise) of principal of the Term B Loan or to the extent
accompanied by a permanent reduction in the Aggregate Commitments, the Committed
Loans, minus (f) any voluntary prepayments of the principal of the Term B Loan,
or to the extent accompanied by a permanent reduction in the Aggregate
Commitments, the Committed Loans.

 

“Consolidated Net Income (or Loss)” means the consolidated net income (or loss)
of the Parent and its Subsidiaries after deduction of all expenses, taxes, and
other proper charges

 

9

--------------------------------------------------------------------------------


 

determined in accordance with GAAP, less (or plus, in the case of losses), to
the extent included therein, (i) gains (or loss) from extraordinary items,
(ii) any income (or loss) from discontinued operations, and (iii) income (or
loss) attributable to any Investment in any Excluded Subsidiaries; provided,
however, that consolidated net income shall not be reduced pursuant to this
clause (iii) by actual cash dividends or distributions received from any
Excluded Subsidiary so long as the amount of such cash dividends and
distributions have not been subsequently reinvested in an Excluded Subsidiary
during the applicable period.

 

“Consolidated Senior Funded Debt” means, at any time of determination,
(a) Consolidated Total Funded Debt minus (b) Subordinated Debt outstanding as of
such date plus (c) any and all scheduled principal payments in respect of Seller
Subordinated Debt that will become due and payable during the next successive
period of four (4) fiscal quarters.

 

“Consolidated Total Assets” means the sum of all assets (“consolidated balance
sheet assets”) of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, exclusive, without duplication, of Equity
Interests in and the assets of the Excluded Subsidiaries.

 

“Consolidated Total Funded Debt” means, at any time of determination with
respect to the Borrowers, collectively, without duplication, whether classified
as Indebtedness or otherwise on the consolidated balance sheet of the Borrowers,
(a) the aggregate amount of Indebtedness for (i) borrowed money or credit
obtained or other similar monetary obligations, direct or indirect, (including
(x) the face amount of the Second Lien Notes and the Senior Subordinated Notes,
(y) obligations under “finance leases” and (z) any unpaid reimbursement
obligations with respect to letters of credit; but excluding any contingent
obligations with respect to letters of credit outstanding), (ii) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments (other
than Performance Bonds and surety and other bonds contemplated by
Section 7.03(l)), (iii) the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and holdbacks), (iv) all
Attributable Indebtedness, including, without limitation, Indebtedness with
respect to capitalization of landfill operating contract obligations, to the
extent capitalized under GAAP (but excluding landfill operating leases to the
extent they are characterized as operating leases and not capitalized), plus
(b) Indebtedness of the type referred to in clause (a) of another Person
guaranteed by the any of the Borrowers.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense required to be paid or accrued by the Borrowers
during such period on all Indebtedness of the Borrowers outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any Capitalized Lease or any Synthetic Lease, and
including commitment fees, letter of credit fees, agency fees, balance
deficiency fees and similar fees or expenses for such period in connection with
the borrowing of money, but excluding therefrom, without duplication, (a) the
non-cash amortization of debt issuance costs, including original issue discount
and premium, if any, (b) the write-off of deferred financing fees and charges in
connection with the repayment of any Indebtedness and in connection with the
Existing Credit Agreement, in each case, that are classified as interest under
GAAP, (c) to the extent financed in connection with any refinancing of
Indebtedness, any call premium required to be paid in cash in connection with
such refinancing and the interest component of any remaining

 

10

--------------------------------------------------------------------------------


 

original issue discount on the Indebtedness so refinanced, and (d) dividends on
preferred stock (if any) paid by the Borrowers which are required by GAAP to be
treated as interest expense.

 

“Consulting Engineer” means an environmental consulting firm reasonably
acceptable to the Administrative Agent.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Loan, the interest rate otherwise
applicable to such Loan plus 2% per annum, (b) with respect to the Letter of
Credit Fee, the Letter of Credit Percentage used in determining such Letter of
Credit Fee plus 2% per annum, and (c) with respect to all other Obligations
under this Agreement, an interest rate equal to the Base Rate plus the
Applicable Rate otherwise applicable to portions of the Term B Loan bearing
interest based on the Base Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term B Loan, the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy, receivership or
insolvency proceeding.

 

“De Minimis Subsidiaries” means any Subsidiary of the Parent whose assets and
annual gross revenues do not, in each case, exceed $1,000,000; provided that
(i) the aggregate assets of all such Subsidiaries taken as a whole shall not
exceed $2,000,000, and (ii) the aggregate annual gross revenues of all such
Subsidiaries taken as a whole shall not exceed $2,000,000.  Schedule
5.13(a) lists all of the De Minimus Subsidiaries as of the Closing Date.

 

11

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on or in respect of
any Equity Interest of any Person, other than dividends payable solely in shares
of common stock of such Person; the purchase, redemption, defeasance, retirement
or other acquisition, cancellation or termination of any Equity Interests of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise and whether in the form of increases in the liquidation value of such
Equity Interests or otherwise (including the setting apart of assets for a
sinking or other analogous fund to be used for such purpose); the return of
capital by any Person to its shareholders, partners or members (or the
equivalent thereof) as such; or any other distribution on or in respect of any
Equity Interests of such Person.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) with respect to an assignment of a
Revolving Commitment only, the L/C Issuer and the Swing Line Lender; provided
that, unless an Event of Default has occurred or is continuing, (1) no
assignment to a Person covered under clauses (a), (b) or (c) of this definition
shall be permitted without the approval of the Parent if it would result in
increased costs to the Borrowers, and (2) no assignment to a Person covered
under clause (d)  of this definition shall be permitted without the approval of
the Parent (each such approval not to be unreasonably withheld or delayed); and
provided, further, that notwithstanding the foregoing, in no event shall any of
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries or a natural
person be an “Eligible Assignee”.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by any Borrower, any Non-Borrower
Subsidiary or any ERISA Affiliate, other than a Guaranteed Pension Plan or a
Multiemployer Plan.

 

“Environmental Compliance Certificate” means a certificate specifying the nature
of a Default or Event of Default relating to an Environmental matter, the period
of existence thereof and what action the Borrowers propose to take with respect
thereto.

 

“Environmental Laws” has the meaning set forth in Section 5.16(a) hereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Borrower or any Non-Borrower Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,

 

12

--------------------------------------------------------------------------------


 

treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of any class of, or other ownership or profit interests in, such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
any Borrower or any Non-Borrower Subsidiary under §414 of the Code.

 

“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at its request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.  Notwithstanding the foregoing, in no event shall the
Eurodollar Rate applicable to the Term B Loan be less than 2.00%

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” has the meaning specified in the definition of “Securities Law”.

 

13

--------------------------------------------------------------------------------


 

“Excluded Issuance” by any Borrower or any Non-Borrower Subsidiary means an
issuance and sale of Equity Interests in such Borrower or such Non-Borrower
Subsidiary: (a) in connection with, and as consideration for, a Permitted
Acquisition, (b) to another Borrower, (c) from a Non-Borrower Subsidiary to
another Non-Borrower Subsidiary or (d) to employees, consultants or directors of
such Borrower or such Non-Borrower Subsidiary in connection with the exercise of
options under a bona fide stock option or similar equity incentive plan or in
connection with other bona fide stock related incentives approved by the Board
of Directors of the Parent.

 

“Excluded Subsidiaries” means any Subsidiary, and any joint venture, partnership
or other Person in which the Parent or a Subsidiary has a minority ownership
interest, which in each case is designated by the Parent as an “Excluded
Subsidiary” on Schedule 5.13(a), and any other Person from time to time
designated by the Parent as an “Excluded Subsidiary;” provided, that the Parent
may not designate a Person as an “Excluded Subsidiary” if (a) the Investment
made in such Person by the Borrowers and the Non-Borrower Subsidiaries, together
with all Investments made in other Excluded Subsidiaries by the Borrowers and
the Non-Borrower Subsidiaries would exceed that permitted by
Section 7.02(j) hereof, or (b) such Person would be required to be a guarantor
of (i) the Subordinated Debt or (ii) the Second Lien Notes.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income), by the jurisdiction (or any political subdivision
thereof) under the Applicable Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Lending Office is located or by any jurisdiction as a result of a present or
former connection between such recipient and the jurisdiction imposing such tax
(or any political subdivision thereof), other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document, (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which any of the
Borrowers is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrowers under
Section 10.14), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Applicable
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a)(ii).

 

“Existing Credit Agreement” has the meaning specified in the first recital
hereto.

 

“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) set forth in Exhibit I hereto.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated June 12, 2009, among the
Borrowers, the Administrative Agent and Banc of America Securities LLC.

 

“Foreign Lender” means any Lender that is organized under the Applicable Laws of
a jurisdiction other than that in which the Borrowers are resident for tax
purposes (including such a Lender when acting in the capacity of the L/C Issuer)
or any other Lender that is not a “United States” person within the meaning of
Section 7701(a)(30) of the Code.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means each Subsidiary of any Borrower (whether direct or
indirect, existing on the date hereof or acquired or formed hereafter in
accordance with the provisions hereof) which is incorporated under the laws of a
jurisdiction other than a state or other jurisdiction of the United States of
America.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning specified in Section 2.03(i)(iii) hereto.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

15

--------------------------------------------------------------------------------


 

“Greenfiber” means U.S. GreenFiber LLC, a Delaware limited liability company in
which U.S. Fiber owns a 50% equity interest.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

“Hazardous Materials” means any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any waste,
hazardous waste, dangerous goods, contaminants, pollutants, toxic substance, oil
or hazardous materials or other chemicals or substances regulated by any
Environmental Laws.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

 

“Impacted Lender” means (i) a Defaulting Lender or (ii) any Lender as to which
(a) the Administrative Agent, L/C Issuer or Swing Line Lender has a good faith
belief that such Lender has defaulted in fulfilling its obligations under one or
more syndicated credit facilities or (b) a Person that Controls such Lender has
been deemed insolvent or becomes the subject of a bankruptcy, receivership or
insolvency proceedings.

 

“Increase Closing Date” has the meaning set forth in Section 2.14(d) hereof.

 

“Indebtedness” means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)                                  every obligation of such Person for money
borrowed,

 

(b)                                 every obligation of such Person evidenced by
bonds, debentures, notes issued by such Person or other similar instruments,
including such obligations incurred in connection with the acquisition of
property, assets or businesses,

 

(c)                                  every reimbursement obligation of such
Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person,

 

(d)                                 every obligation of such Person issued or
assumed as the deferred purchase price of property or services (including
securities repurchase agreements but excluding (x) trade accounts payable or
accrued liabilities arising in the ordinary course of business which are not
overdue in accordance with their terms or the Borrowers’ normal or ordinary
business practices or which are being contested in good faith and holdbacks, and
(y) guaranteed or contingent royalty payments made in connection with the
purchase or operation of landfills and other types of disposal facilities),

 

(e)                                  every obligation of such Person under any
Capitalized Lease,

 

16

--------------------------------------------------------------------------------


 

(f)                                    every obligation of such Person under any
Synthetic Lease,

 

(g)                                 all sales by such Person of (i) accounts or
general intangibles for money due or to become due, (ii) chattel paper,
instruments or documents creating or evidencing a right to payment of money or
(iii) other receivables (collectively “receivables”), whether pursuant to a
purchase facility or otherwise, other than in connection with the disposition of
the business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith,

 

(h)                                 every obligation of such Person (an “equity
related purchase obligation”) to purchase, redeem, retire or otherwise acquire
for value any Equity Interests of any class issued by such Person, any warrants,
options or other rights to acquire any such shares, or any rights measured by
the value of such shares, warrants, options or other rights,

 

(i)                                     every obligation of such Person under
Swap Contracts,

 

(j)                                     every obligation in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor and such terms are enforceable under
Applicable Law,

 

(k)                                  every obligation, contingent or otherwise,
of such Person guaranteeing, or having the economic effect of guarantying or
otherwise acting as surety for, any obligation of a type described in any of
clauses (a) through (j) (the “primary obligation”) of another Person (the
“primary obligor”), in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person (i) to purchase or
pay (or advance or supply funds for the purchase of) any security for the
payment of such primary obligation, (ii) to purchase property, securities or
services for the purpose of assuring the payment of such primary obligation, or
(iii) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall, except as otherwise
expressly set forth herein, be the amount of the liability in respect thereof
determined in accordance with GAAP, (u) any Capitalized Lease shall be the
principal component of the aggregate of the rentals obligation under such
Capitalized Lease payable over the term thereof that is not subject to
termination by the lessee, (v) any sale of receivables shall be the amount of
unrecovered capital or principal investment of the purchaser (other than the
Borrowers or any of their wholly-owned Subsidiaries) thereof, excluding amounts
representative of yield or interest earned on such investment, (w) any Synthetic
Lease shall be the stipulated loss value, termination value or other equivalent
amount, (x) any Swap Contract on any date shall be the Swap Termination Value
thereof as of such date,

 

17

--------------------------------------------------------------------------------


 

(y) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof that is payable upon a mandatory redemption or
purchase of such equity inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price and (z) any guarantee or other
contingent liability referred to in clause (k) shall be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty or other contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith based upon the principles set forth in this paragraph.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Information Memorandum” means the June, 2009 confidential information
memorandum used by the Joint Arrangers in connection with the syndication of the
Loans.

 

“Instrument of Accession” has the meaning set forth in Section 2.14(c) hereof.

 

“Insurance Authorization Letter” means any letter from the Borrowers directing
the carriers of its insurance (other than liability insurance) to pay the
proceeds of such insurance to the Administrative Agent, as first loss payee
thereunder.

 

“Insurance Subsidiary” means any wholly-owned Subsidiary of the Parent organized
and operated as a captive insurance subsidiary under the laws of any state or
jurisdiction of the United States.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the Closing Date, among the Borrowers and the
Administrative Agent.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among Bank of America, as first lien agent, Wilmington
Trust Company, as second lien agent, and the Borrowers.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June September and December and the
Maturity Date applicable to such Loan.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their Committed Loan Notice or Term
B Loan Notice, as the case may be; provided that:

 

18

--------------------------------------------------------------------------------


 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date applicable to such Loan.

 

“Investment” means all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition (or assumption, as applicable in
the case of Indebtedness or other liabilities) of stock or other Equity
Interests, assets constituting a business unit or all or a substantial part of
the business of, a Person, or Indebtedness of, or the amount of loans, advances,
capital contributions or transfers of property to, or in respect of any
guarantees (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted or (as the case may be) added from the aggregate amount of
Investments any decrease or increase in the value thereof.

 

“IRBs” means industrial revenue bonds or solid waste disposal bonds issued by or
at the request of the Borrowers.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” has the meaning specified in Section 6.19 hereof.

 

“Joint Arrangers” means, collectively, Banc of America Securities LLC and
Comerica Bank, each in their respective capacity as a joint arranger.

 

19

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to any Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate Maximum
Drawing Amount plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings.

 

“L/C Supported IRBs” means IRBs backed by Letters of Credit issued hereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any commercial or standby letter of credit issued
hereunder and shall include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Committed Loans (or, if such day is not
a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i)(i).

 

“Letter of Credit Percentage” means the percentage per annum equal to the
Applicable Rate, as in effect from time to time, as set forth in the column
“Eurodollar Rate Loans (and Letters of Credit)” in the table set forth in the
definition of “Applicable Rate” above.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

 

20

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of the Term B Loan, a Committed Loan or a Swing Line
Loan, and “Loans” shall mean all of such extensions of credit collectively.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Letters of Credit, the Security Documents, the Intercreditor Agreement, the
Subordination Agreements, and any documents, instruments or agreements executed
in connection with any of the foregoing, each as amended, modified,
supplemented, or replaced from time to time.

 

“Loan Notice” means a Committed Loan Notice or a Term B Loan Notice.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, properties or financial condition
of the Borrowers taken as a whole; (b) a material adverse impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Borrowers, taken as a whole, to repay the
Loans; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower of any Loan Document to which it
is a party.

 

“Maturity Date” means (a) with respect to the Committed Loans, December 31,
2012, and (b) with respect to the Term B Loan, April 9, 2014 or such earlier
date as may be required by Section 2.07(c) hereof.

 

“Maximum Drawing Amount” means the maximum drawing amount that beneficiaries may
at any time draw under Letters of Credit, as such aggregate amount may be
reduced from time to time pursuant to the terms of such Letters of Credit.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of §3(37)
of ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.

 

“NELS” means New England Landfill Solutions, LLC.

 

“Net Cash Proceeds” means (1) the aggregate cash proceeds received by any
Borrower or Non-Borrower Subsidiary in respect of any Disposition, net of
(a) the direct costs relating to such Disposition, including, without
limitation, (i) legal, accounting and investment banking fees, and sales
commissions, (ii) any relocation expenses incurred as a result thereof, and
(iii) taxes paid or payable as a result thereof, in each case after taking into
account any available tax credits or deductions and any tax sharing
arrangements, (b) amounts required to be applied to the repayment of
Indebtedness, other than subordinated Indebtedness, secured by a prior or senior
Lien on the specific asset or assets being financed that were the subject of
such Disposition, which Lien is permitted hereunder, (c) if the assets subject
to such Disposition were financed by IRBs, amounts required to be applied to the
repayment of such IRBs (or to the repayment of Indebtedness funded by such IRBs)
with the proceeds of such Disposition by the terms of such IRBs or such
Indebtedness and (d) appropriate amounts to be provided by any Borrower or Non-

 

21

--------------------------------------------------------------------------------


 

Borrower Subsidiary, as the case may be, as a reserve required in accordance
with GAAP against any adjustment in the sale price of such asset or assets or
liabilities associated with such Disposition and retained by any Borrower or
Non-Borrower Subsidiary, as the case may be, after such Disposition, including,
without limitation, pensions and other postemployment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Disposition, all as reflected
in an Officers’ Certificate delivered to the Administrative Agent, provided,
however, that any amounts remaining after adjustments, revaluations or
liquidations of such reserves shall constitute Net Cash Proceeds; and (2) with
respect to the sale or issuance of any Equity Interests by any Borrower or any
Non-Borrower Subsidiary, or the incurrence or issuance of any Indebtedness by
any Borrower or any Non-Borrower Subsidiary, the excess of (i) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Borrower or such Non-Borrower
Subsidiary in connection therewith.

 

“Non-Borrower Subsidiary” means the De Minimis Subsidiaries, the Foreign
Subsidiaries and NELS, all of which as of the date hereof are listed on Schedule
5.13(a) hereto, and any Insurance Subsidiary formed after the date hereof and
which is disclosed to the Administrative Agent in writing; provided, that if any
Non-Borrower Subsidiary becomes, or is required to become, a guarantor under the
Senior Subordinated Notes or the Second Lien Notes it shall cease to be a
Non-Borrower Subsidiary hereunder.

 

“Note” means a Term B Note or a Revolving Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and all obligations of any Borrower
under any Secured Cash Management Agreement and any Secured Hedge Agreement.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization, including any certificate or articles of formation or organization
of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

 

22

--------------------------------------------------------------------------------


 

under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, except
for Excluded Taxes.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the aggregate amount of all L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts; and (iii) with respect to the Term B Loan on
any date, the aggregate outstanding principal amount of the Term B Loan on such
date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Performance Bonds” has the meaning specified in Section 7.03(d) hereto.

 

“Permitted Acquisitions” has the meaning specified in Section 7.04(a) hereto.

 

“Permitted Investments” has the meaning specified in Section 7.02 hereto.

 

“Permitted Liens” has the meaning specified in Section 7.01 hereto

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.04(h) hereof.

 

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement, dated
as of the Closing Date, among the Borrowers and the Administrative Agent.

 

“Real Property” means all real property heretofore, now, or hereafter owned or
leased by the Borrowers.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means the broader of (i) the meaning specified for the term “Release”
(or “Released”) in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended (“CERCLA”) and
(ii) the meaning specified for the term “Disposal” (or “Disposed”) in the
Resource Conservation and Recovery Act of 1976, 42

 

23

--------------------------------------------------------------------------------


 

U.S.C. §§6901 et seq., as amended (“RCRA”) and regulations promulgated
thereunder; provided, that in the event either CERCLA or RCRA is amended so as
to broaden the meaning of any term defined thereby, such broader meaning shall
apply as of the effective date of such amendment and provided further, to the
extent that the Applicable Laws of a state or province (or the Applicable Laws
of Canada applicable therein) wherein the property lies establishes a meaning
for “Release” or “Disposal” or any analogous term which is broader than
specified in either CERCLA or RCRA, such broader meaning shall apply.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice or Term B Loan Notice, as the
case may be, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, any combination of
Lenders having more than fifty percent (50%) of the sum of (a) the Aggregate
Commitments plus (b) the outstanding principal amount of the Term B Loan (with
the aggregate amount of any Lender’s risk participation and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that for purposes of this definition, 
“Lender” shall not include any Defaulting Lender; and provided, further, that if
the Revolving Commitments have been terminated or if the Maturity Date for the
Committed Loans has occurred, any combination of Lenders holding more than fifty
percent (50%) of the Total Outstandings.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of finance, director of financial operations,
treasurer or assistant treasurer of the Parent.  Any document delivered
hereunder that is signed by a Responsible Officer shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of any Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Borrower.

 

“Restricted Payment” means, in relation to the Borrowers and the Non-Borrower
Subsidiaries, any (a) Distribution, (b) payment by any Borrower or Non-Borrower
Subsidiaries to (i) such Borrower’s or such Non-Borrower Subsidiary’s
shareholders (or other equity holders), in each case, other than to another
Borrower, or (ii) to any Affiliate of such Borrower or such Non-Borrower
Subsidiary or any Affiliate of such Borrower’s or such Non-Borrower Subsidiary’s
shareholders (or other equity holders), in each case, other than to another
Borrower or (c) derivatives or other transactions with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating such Borrower or such Non-Borrower Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any capital stock of such Borrower or such Non-Borrower Subsidiary.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Committed Loans to the Borrowers pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 2.01 or in the Assignment and Assumption or the Instrument of

 

24

--------------------------------------------------------------------------------


 

Accession pursuant to which such Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Lenders” means the Lenders making Committed Loans.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Committed Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit C-2 or
Exhibit C-3, as applicable.

 

“Revolving Percentage” means with respect to any Revolving Lender as of any
date, such Revolving Lender’s portion of and participating interest in,
calculated as a percentage (carried out to the ninth decimal place), of (a) the
sum of (i) the outstanding principal amount of all Committed Loans on such date,
plus (ii) the outstanding principal amount of all Swing Line Loans on such date,
plus (iii) all L/C Obligations on such date (collectively, the “Revolving
Percentage”).  If the Revolving Commitment of any Revolving Lender to make
Committed Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02(a) or if the Aggregate
Commitments have expired, then the Revolving Percentage of each Revolving Lender
shall be determined based on the Revolving Percentage of such Revolving Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Revolving Lender is set forth opposite the
name of such Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption or Instrument of Accession, as the case may be, pursuant to which
such Revolving Lender becomes a party hereto, as applicable.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Note Documents” means the Second Lien Notes, the Second Lien Notes
Indenture and the Second Lien Security Documents, in each case including any
successor or replacement agreements or documents entered into pursuant to a
renewal, extension or refinancing permitted under Section 7.03(j).

 

“Second Lien Notes” means the Borrowers’ 11% Senior Second Lien Notes Due 2014,
issued pursuant to the Second Lien Notes Indenture and any notes issued by the
Borrowers in exchange for, and as contemplated by, the Second Lien Notes and the
related registration rights agreement with substantially identical terms as the
Second Lien Notes.

 

“Second Lien Notes Indenture” means the Indenture under which the Second Lien
Notes were issued, among the Borrowers and the trustee named therein from time
to time, as in effect on the Closing Date and as amended, restated, supplemented
or otherwise modified from time to time in accordance with the requirements
thereof and of this Agreement.

 

“Second Lien Notes Offering Memorandum” means the Offering Memorandum, dated
July 1, 2009, in respect of the Second Lien Notes.

 

25

--------------------------------------------------------------------------------


 

“Second Lien Security Documents” means the “Security Documents” as defined in
the Second Lien Notes Indenture.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Borrower and any Hedge
Bank.

 

“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of the Closing Date, among the Borrowers and the Administrative Agent.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, each as amended and in effect from
time to time, and any additional documents evidencing or perfecting the
Administrative Agent’s Lien on the assets of the applicable Borrowers for the
benefit of the applicable Lenders (including Uniform Commercial Code financing
statements).

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934 (the “Exchange Act”), Sarbanes-Oxley and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

 

“Seller Subordinated Debt” means Indebtedness of any of the Borrowers (other
than the Senior Subordinated Debt) which has been subordinated and made junior
to the payment and performance in full in cash of the Obligations, and evidenced
as such by a subordination agreement containing subordination provisions
substantially in the form of Exhibit F hereto (the “Subordination Agreement”);
provided that (a) at the time such Seller Subordinated Debt is incurred, no
Default or Event of Default has occurred or would occur as a result of such
incurrence, and (b) the documentation evidencing such Seller Subordinated Debt
shall have been delivered to the Administrative Agent and shall contain all of
the following characteristics:  (i) it shall be unsecured, (ii) it shall bear
interest at a rate not to exceed the market rate, (iii) it shall not require
unscheduled principal repayments thereof prior to the maturity date of such
debt, (iv) if it has any covenants, such covenants (including covenants relating
to incurrence of indebtedness) shall be meaningfully less restrictive than those
set forth herein, (v) it shall have no restrictions on the Borrowers’ ability to
grant liens securing indebtedness ranking senior to such Seller Subordinated
Debt, (vi) it shall permit the incurrence of senior indebtedness under this
Credit Agreement, (vii) it may be cross-accelerated with the Obligations and
other senior indebtedness of the Borrowers (but shall not be cross-defaulted
except for payment defaults which the senior lenders have not waived) and may be
accelerated upon bankruptcy, (viii) it shall provide for the complete, automatic
and unconditional release of any and all guarantees of such Seller Subordinated
Debt granted by any Borrower in the event of the sale by any Person of such
Borrower or the sale by any Person of all or substantially all of such
Borrower’s assets (including in the case of a foreclosure), (ix) it shall
provide that (A) upon any payment or distribution of the assets of the Borrowers
(including after the commencement of a bankruptcy proceeding) of any kind or
character, all of the Obligations (including interest accruing after the
commencement of

 

26

--------------------------------------------------------------------------------


 

any bankruptcy proceeding at the rate specified for the applicable Obligation,
whether or not such interest is an allowable claim in any such proceeding) shall
be paid in full in cash prior to any payment being received by the holders of
the Seller Subordinated Debt and (B) until all of the Obligations (including the
interest described in subclause (A) above) are paid in full in cash, any payment
or distribution to which the holders of the Seller Subordinated Debt would be
entitled but for the subordination provisions of the type described in clauses
(x) and (xi) hereof shall be made to the holders of the Obligations, (x) it
shall provide that in the event of a payment default under Section 8.01(a) and
(b) hereof, the Borrowers shall not be required to pay the principal of, or any
interest, fees and all other amounts payable with respect to the Seller
Subordinated Debt until the Obligations have been paid in full in cash, (xi) it
shall provide that in the event of any other Event of Default, the Lenders shall
be permitted to block with respect to the Seller Subordinated Debt for a period
of 180 days (A) payments of principal, interest, fees and all other amounts
payable, and (B) enforcement of remedies for Seller Subordinated Debt in excess
of $1,000,000, and (xii) it shall acknowledge that none of the provisions
outlined in part (b) of this definition can be amended, modified or otherwise
altered without the prior written consent of the Required Lenders.

 

“Senior Subordinated Debt” means (a) the existing senior subordinated
Indebtedness of the Borrowers evidenced by the Senior Subordinated Debt
Documents in the original aggregate principal amount of $195,000,000 and (b) any
other senior subordinated debt permitted under Section 7.03 hereof which shall
be on market terms and otherwise reasonably acceptable to the Required Lenders
in all respects.

 

“Senior Subordinated Debt Documents” means the Senior Subordinated Notes
Indenture, the Senior Subordinated Notes and all other documents, instruments
and agreements entered into or executed in connection therewith or in connection
with other Senior Subordinated Debt.

 

“Senior Subordinated Notes” means the 9.75% Senior Subordinated Notes due 2013
issued by the Parent pursuant to the Senior Subordinated Notes Indenture.

 

“Senior Subordinated Notes Indenture” means the Indenture, dated as of
January 24, 2003, among the Parent, certain of its Subsidiaries as guarantors
and U.S. Bank National Association as trustee, with respect to the Senior
Subordinated Notes.

 

“Spot Rate” means, with respect to any “first currency” (as defined in
Section 2.15), at any date of determination thereof, the spot rate of exchange
in London that appears on the display page applicable to such first currency on
the Reuters System (or such other page as may replace such page on such service
for the purpose of displaying the spot rate of exchange in London) for the
conversion of such first currency into the “second currency” (as defined in
Section 2.15); provided, however, that if there shall at any time no longer
exist such a page on such service, the Spot Rate shall be determined by
reference to another similar rate publishing service selected by the
Administrative Agent.

 

“Subordination Agreement” has the meaning specified in the definition of “Seller
Subordinated Debt”.

 

27

--------------------------------------------------------------------------------


 

“Subordinated Debt” means, collectively, the Senior Subordinated Debt and the
Seller Subordinated Debt.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or other
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04(a).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

28

--------------------------------------------------------------------------------


 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes or which, upon the application of any
Debtor Relief Laws, would be characterized as indebtedness (without regard to
accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term B Lender” means any Lender holding a portion of the Term B Loan, as set
forth in Schedule 2.01 as of the Closing Date (as such Schedule 2.01 may be
amended from time to time), together with any other Person who becomes an
assignee of any rights and obligations of a Term B Lender.

 

“Term B Loan” means the term loan advanced or to be advanced in accordance with
the Section 2.01(a) in the original principal amount of $130,000,000, as such
amount may be reduced or increased pursuant to the terms hereof.

 

“Term B Loan Borrowing” means a borrowing consisting of any portions of the Term
B Loan of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, advanced by the Term B Lenders pursuant to
Section 2.01(b).

 

“Term B Loan Notice” means a notice of (a) a Term B Loan Borrowing, (b) a
conversion of any portion of the Term B Loan from one Type to the other, or
(c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which,
if in writing, shall be substantially in the form of Exhibit A-2.

 

“Term B Loan Percentage” means, with respect to any Term B Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term B Loan
represented by the principal amount of such Term B Lender’s portion of the
Outstanding Amount of the Term B Loan at such time.  The initial Term B Loan
Percentage of each Term B Lender is set forth in Schedule 2.01 or in the
Assignment and Assumption or Instrument of Accession pursuant to which such Term
B Lender becomes a party hereto, as applicable.

 

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing a portion of the Term B Loan made by such Term B Lender,
substantially in the form of Exhibit C-1.

 

“Threshold Amount” means $5,000,000.

 

29

--------------------------------------------------------------------------------


 

“Total Facility Amount” means, as at any date of determination, the sum of
(i) the Aggregate Commitments plus (ii) the aggregate Outstanding Amount of the
Term B Loan, as the same may be increased from time to time pursuant to
Section 2.14 hereof or reduced from time to time in accordance with the terms
hereof.  As of the Closing Date, the Total Facility Amount is equal to
$307,500,000, comprised of $177,500,000 in Aggregate Commitments and
$130,000,000 in Outstanding Amount of the Term B Loan.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of
Committed Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Fiber” means U.S. Fiber, Inc., a North Carolina corporation.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S PERMITTED SUCCESSORS AND PERMITTED ASSIGNS,
(III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT
WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN
DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL
REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND
SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY
REFERENCE TO ANY LAW

 

30

--------------------------------------------------------------------------------


 


SHALL INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


1.03        ACCOUNTING TERMS.


 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWERS OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT AND THE BORROWERS SHALL NEGOTIATE IN GOOD FAITH TO AMEND
SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF
SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED
THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE
COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


(C)           CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES
HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT AND ITS SUBSIDIARIES
OR TO THE DETERMINATION OF ANY AMOUNT FOR THE BORROWERS AND THEIR SUBSIDIARIES
ON A CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH CASE, BE DEEMED
TO INCLUDE EACH VARIABLE INTEREST ENTITY THAT THE PARENTS AND ITS SUBSIDIARIES
REQUIRED TO CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 — CONSOLIDATION
OF VARIABLE INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51 (JANUARY 2003) AS
IF SUCH VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such

 

31

--------------------------------------------------------------------------------


 

ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01        THE LOANS.


 


(A)           THE TERM B LOAN BORROWING.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH TERM B LENDER SEVERALLY AGREES TO MAKE A SINGLE LOAN TO
THE BORROWERS ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH TERM B
LENDER’S TERM B PERCENTAGE, AS SET FORTH ON SCHEDULE 2.01, OF THE TERM B LOAN,
AND ALL OF SUCH TERM B LENDERS’ LOANS SO MADE CONSTITUTE THE TERM B LOAN. 
AMOUNTS BORROWED UNDER THIS SECTION 2.01(A) AND REPAID OR PREPAID MAY NOT BE
REBORROWED.  PORTIONS OF THE TERM B LOAN MAY BE BASE RATE LOANS OR EURODOLLAR
RATE LOANS AS FURTHER PROVIDED HEREIN.


 

(b)           The Committed Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make revolving loans
(each such loan, a “Committed Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Revolving Lender’s Revolving Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Lender’s Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment.  Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

32

--------------------------------------------------------------------------------



 


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.


 


(A)           EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE
OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE
BORROWERS’ IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY
CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH TELEPHONIC NOTICE BY
THE BORROWERS PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY
DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS.  EACH BORROWING
OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH BORROWING OF
OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH LOAN NOTICE (WHETHER
TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWERS ARE REQUESTING A
TERM B LOAN BORROWING, A COMMITTED BORROWING, A CONVERSION OF LOANS FROM ONE
TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS, (II) THE
REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE
(WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS TO BE
BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE BORROWED OR TO
WHICH EXISTING LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF
THE INTEREST PERIOD WITH RESPECT THERETO.  IF THE BORROWERS FAIL TO SPECIFY A
TYPE OF LOAN IN A LOAN NOTICE OR IF THE BORROWERS FAIL TO GIVE A TIMELY NOTICE
REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE
AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE
RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN
EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE BORROWERS
REQUEST A BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS
IN ANY SUCH LOAN NOTICE, BUT FAIL TO SPECIFY AN INTEREST PERIOD, IT WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


 


(B)           FOLLOWING RECEIPT OF A LOAN NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE
APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY THE BORROWERS, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN THE
PRECEDING SUBSECTION.  IN THE CASE OF A TERM B LOAN BORROWING OR A COMMITTED
BORROWING, EACH APPLICABLE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET
FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL CREDIT EXTENSION,
SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED
AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT
EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWERS ON THE BOOKS OF BANK OF
AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN
EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT
BY THE BORROWERS; PROVIDED, HOWEVER, THAT IF, ON THE DATE A COMMITTED LOAN
NOTICE WITH RESPECT TO A COMMITTED BORROWING IS GIVEN BY THE BORROWERS, THERE
ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH COMMITTED BORROWING,
FIRST, SHALL BE APPLIED

 

33

--------------------------------------------------------------------------------


 


TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE
AVAILABLE TO THE BORROWERS AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF LOANS
FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE,
THERE SHALL NOT BE MORE THAN TEN (10) INTEREST PERIODS IN EFFECT WITH RESPECT TO
LOANS.


 


2.03        LETTERS OF CREDIT.


 


(A)           THE LETTER OF CREDIT COMMITMENT.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C
ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE REVOLVING LENDERS SET
FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO
ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWERS, AND TO AMEND OR EXTEND
LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION
(B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF CREDIT; AND (B) THE
REVOLVING LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR
THE ACCOUNT OF THE BORROWERS AND ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER
GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT,
(X) THE TOTAL REVOLVING OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS,
AND (Y) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY REVOLVING
LENDER, PLUS SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S REVOLVING PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S
REVOLVING COMMITMENT.  EACH REQUEST BY THE BORROWERS FOR THE ISSUANCE OR
AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A REPRESENTATION BY THE
BORROWERS THAT THE L/C CREDIT EXTENSION SO REQUESTED COMPLIES WITH THE
CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING SENTENCE.  WITHIN THE
FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE BORROWERS’
ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY REVOLVING, AND ACCORDINGLY
THE BORROWERS MAY, DURING THE FOREGOING PERIOD, OBTAIN LETTERS OF CREDIT TO
REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON AND
REIMBURSED.   ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED
PURSUANT HERETO, AND FROM AND AFTER THE CLOSING DATE SHALL BE SUBJECT TO AND
GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT, IF:

 

34

--------------------------------------------------------------------------------


 

(A)          SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY DATE OF SUCH REQUESTED
LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE (12) MONTHS AFTER THE DATE OF
ISSUANCE OR LAST EXTENSION, UNLESS REVOLVING LENDERS HOLDING IN EXCESS OF FIFTY
PERCENT (50%) OF THE AGGREGATE COMMITMENTS HAVE APPROVED SUCH EXPIRY DATE; OR

 

(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS REVOLVING LENDERS HOLDING IN
EXCESS OF FIFTY PERCENT (50%) OF THE AGGREGATE COMMITMENTS HAVE APPROVED SUCH
EXPIRY DATE (IT BEING AGREED THAT FOLLOWING THE LETTER OF CREDIT EXPIRATION
DATE, ANY OUTSTANDING LETTER OF CREDIT WOULD BE REQUIRED TO BE CASH
COLLATERALIZED BY THE BORROWERS).

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY APPLICABLE LAW APPLICABLE TO THE L/C
ISSUER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM
ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT,
OR REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE L/C ISSUER;

 

(C)           SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER
THAN DOLLARS; OR

 

(D)          A DEFAULT OF ANY REVOLVING LENDER’S OBLIGATIONS TO FUND UNDER
SECTION 2.03(C) EXISTS OR ANY REVOLVING LENDER IS AT SUCH TIME AN IMPACTED
LENDER HEREUNDER, UNLESS THE L/C ISSUER HAS ENTERED INTO ARRANGEMENTS
SATISFACTORY TO IT WITH THE BORROWERS TO ELIMINATE THE L/C ISSUER’S RISK WITH
RESPECT TO SUCH IMPACTED LENDER, INCLUDING BY THE BORROWERS PROVIDING CASH
COLLATERAL OR SIMILAR SECURITY IN SUPPORT OF SUCH IMPACTED LENDER’S REVOLVING
PERCENTAGE OF THE L/C OBLIGATIONS.  ANY CASH COLLATERAL PROVIDED BY THE
BORROWERS UNDER THIS SECTION 2.03(A)(III)(D) SHALL BE DEEMED TO BE “CASH
COLLATERAL” UNDER SECTION 2.03(G) AND SHALL BE GOVERNED BY THE TERMS THEREOF.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

35

--------------------------------------------------------------------------------


 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING LENDERS WITH
RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWERS DELIVERED TO THE L/C ISSUER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO (2) BUSINESS DAYS
(OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED
ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A
REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER:
(A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE
A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED
BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE
PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE
NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER
MAY REASONABLY REQUIRE.  ADDITIONALLY, THE BORROWERS SHALL FURNISH TO THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION
PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING
ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWERS AND, IF NOT, THE L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY REVOLVING LENDER,

 

36

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT OR ANY BORROWER, AT LEAST ONE (1) BUSINESS DAY PRIOR TO
THE REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT,
THAT ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE
SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER
SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE
APPLICABLE BORROWER OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE,
IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH
REVOLVING LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF
CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S REVOLVING PERCENTAGE
TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)          IF THE BORROWERS SO REQUEST IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE L/C ISSUER MAY AGREE TO ISSUE A LETTER OF CREDIT THAT HAS
AUTOMATIC EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”);
PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE L/C
ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD
(COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR
NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY (THE “NON-EXTENSION
NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME
SUCH LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER,
THE BORROWERS SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER
FOR ANY SUCH EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN
ISSUED, THE REVOLVING LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT
REQUIRE) THE L/C ISSUER TO PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY
TIME TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE;
PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF
(A) THE L/C ISSUER HAS DETERMINED THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE
NO OBLIGATION, AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM
(AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE
(II) OR (III) OF SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE
(WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS FIVE
(5) BUSINESS DAYS BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE
ADMINISTRATIVE AGENT THAT REVOLVING LENDERS HOLDING IN EXCESS OF FIFTY PERCENT
(50%) OF THE AGGREGATE COMMITMENTS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR
(2) FROM THE ADMINISTRATIVE AGENT, ANY REVOLVING LENDER OR THE BORROWERS THAT
ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN
SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
EXTENSION.

 

(IV)          IF THE BORROWERS SO REQUEST IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AGREE TO
ISSUE A LETTER OF CREDIT THAT PERMITS THE AUTOMATIC REINSTATEMENT OF ALL OR A
PORTION OF THE STATED AMOUNT THEREOF AFTER ANY DRAWING THEREUNDER (EACH, AN
“AUTO-REINSTATEMENT LETTER OF CREDIT”).  UNLESS OTHERWISE DIRECTED BY THE L/C
ISSUER, THE BORROWERS SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE
L/C ISSUER TO PERMIT SUCH REINSTATEMENT.  ONCE AN AUTO-REINSTATEMENT LETTER OF
CREDIT HAS BEEN ISSUED, EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE, THE
REVOLVING LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE
L/C ISSUER TO REINSTATE ALL OR A PORTION OF THE STATED AMOUNT THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF SUCH LETTER OF CREDIT.  NOTWITHSTANDING THE
FOREGOING,

 

37

--------------------------------------------------------------------------------


 

IF SUCH AUTO-REINSTATEMENT LETTER OF CREDIT PERMITS THE L/C ISSUER TO DECLINE TO
REINSTATE ALL OR ANY PORTION OF THE STATED AMOUNT THEREOF AFTER A DRAWING
THEREUNDER BY GIVING NOTICE OF SUCH NON-REINSTATEMENT WITHIN A SPECIFIED NUMBER
OF DAYS AFTER SUCH DRAWING (THE “NON-REINSTATEMENT DEADLINE”), THE L/C ISSUER
SHALL NOT PERMIT SUCH REINSTATEMENT IF IT HAS RECEIVED A NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS FIVE (5) BUSINESS DAYS
BEFORE THE NON-REINSTATEMENT DEADLINE (A) FROM THE ADMINISTRATIVE AGENT THAT
REVOLVING LENDERS HOLDING IN EXCESS OF FIFTY PERCENT (50%) OF THE AGGREGATE
COMMITMENTS HAVE ELECTED NOT TO PERMIT SUCH REINSTATEMENT OR (B) FROM THE
ADMINISTRATIVE AGENT, ANY REVOLVING LENDER OR THE BORROWERS THAT ONE OR MORE OF
THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED
(TREATING SUCH REINSTATEMENT AS AN L/C CREDIT EXTENSION FOR PURPOSES OF THIS
CLAUSE) AND, IN EACH CASE, DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
REINSTATEMENT.

 

(V)           PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWERS AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE
BORROWERS AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M. ON
THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT, OR WITHIN 2
HOURS AFTER NOTICE, IF SUCH NOTICE OCCURS AFTER 11:00 A.M. (EACH SUCH DATE, AN
“HONOR DATE”), THE BORROWERS SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE
BORROWERS FAIL TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING LENDER OF THE HONOR DATE, THE AMOUNT
OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
REVOLVING LENDER’S REVOLVING PERCENTAGE THEREOF.  IN SUCH EVENT, THE BORROWERS
SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE LOANS TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN SECTION 4.02(B) AND THE DELIVERY OF A COMMITTED LOAN
NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY
CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION
SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH REVOLVING LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE
AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.03(C)(III), EACH
REVOLVING LENDER THAT SO MAKES FUNDS AVAILABLE

 

38

--------------------------------------------------------------------------------


 

SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED LOAN TO THE BORROWERS IN SUCH
AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C
ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS
SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE
BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING
IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C
BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL
BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH REVOLVING LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT
TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH REVOLVING
LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH REVOLVING LENDER FUNDS ITS COMMITTED LOAN OR L/C
ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH REVOLVING
LENDER’S REVOLVING PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF
THE L/C ISSUER.

 

(V)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR L/C
ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT,
AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH REVOLVING LENDER MAY
HAVE AGAINST THE L/C ISSUER, THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH REVOLVING LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWERS OF A COMMITTED LOAN NOTICE). 
NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH REVOLVING LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH REVOLVING LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE
GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE L/C ISSUER
IN CONNECTION WITH THE FOREGOING.  IF SUCH REVOLVING LENDER PAYS SUCH AMOUNT
(WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
REVOLVING LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED BORROWING
OR L/C ADVANCE IN

 

39

--------------------------------------------------------------------------------


 

RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A CERTIFICATE OF THE
L/C ISSUER SUBMITTED TO ANY REVOLVING LENDER (THROUGH THE ADMINISTRATIVE AGENT)
WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY REVOLVING LENDER SUCH REVOLVING
LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C
ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH REVOLVING LENDER ITS REVOLVING PERCENTAGE THEREOF
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH REVOLVING LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE
SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE L/C ISSUER ITS REVOLVING PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE
AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH
AMOUNT IS RETURNED BY SUCH REVOLVING LENDER, AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE
REVOLVING LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWERS OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE

 

40

--------------------------------------------------------------------------------


 

TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWERS OR
ANY SUBSIDIARY.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH REVOLVING LENDER AND EACH OF THE
BORROWERS AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE TO ANY REVOLVING LENDER FOR (I) ANY ACTION TAKEN OR
OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE
REVOLVING LENDERS OR REVOLVING LENDERS HOLDING IN EXCESS OF FIFTY PERCENT (50%)
OF THE AGGREGATE COMMITMENTS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN
THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE
EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWERS
HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER,
THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWERS’
PURSUING SUCH RIGHTS AND REMEDIES AS THEY MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE UNDER ANY APPLICABLE LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE
OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVES WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN

 

41

--------------------------------------------------------------------------------


 


LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS
2.05(C) AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH
COLLATERAL (“CASH COLLATERAL”) HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03,
SECTION 2.05 AND SECTION 8.02(C), “CASH COLLATERALIZE” MEANS TO PLEDGE AND
DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C
ISSUER AND THE REVOLVING LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR
DEPOSIT ACCOUNT BALANCES PURSUANT TO THE SECURITY DOCUMENTS.  DERIVATIVES OF
SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWERS HEREBY GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE REVOLVING
LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED
IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  IF AT ANY
TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL
ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE
AGENT (OR THE SUBORDINATED CLAIM OF THE COLLATERAL AGENT UNDER THE SECOND LIEN
NOTE DOCUMENTS) OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE
AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWERS WILL,
FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE
AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL
TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT
OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER.


 


(H)           APPLICABILITY OF ISP/UCP.  UNLESS OTHERWISE EXPRESSLY AGREED BY
THE L/C ISSUER AND THE BORROWERS WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING
ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), (I) THE RULES OF
THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT AND (II) THE RULES OF THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY PUBLISHED
BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE SHALL APPLY TO
EACH COMMERCIAL LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.

 

(I)            THE BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY, AT THE TIMES
SPECIFIED IN THIS SECTION 2.03(I), A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT
FEE”) TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE REVOLVING LENDERS,
EQUAL TO THE PRODUCT OF (A) THE LETTER OF CREDIT PERCENTAGE MULTIPLIED BY
(B) THE MAXIMUM DRAWING AMOUNT OF EACH LETTER OF CREDIT ON THE DATE OF
CALCULATION, TO BE SHARED PRO RATA BY EACH OF SUCH

 

42

--------------------------------------------------------------------------------


 

REVOLVING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING PERCENTAGES. 
FOR PURPOSES OF COMPUTING THE DAILY MAXIMUM DRAWING AMOUNT OF ANY LETTER OF
CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE
WITH SECTION 1.06.  THE LETTER OF CREDIT FEE SHALL BE PAYABLE QUARTERLY IN
ARREARS ON THE TENTH (10TH) BUSINESS DAY AFTER THE END OF EACH CALENDAR QUARTER
FOR THE IMMEDIATELY PRECEDING CALENDAR QUARTER AND ON THE MATURITY DATE FOR THE
COMMITTED LOANS WITH RESPECT TO THE DAILY MAXIMUM DRAWING AMOUNT OF LETTERS OF
CREDIT OUTSTANDING DURING SUCH CALENDAR QUARTER OR A PORTION THEREOF.  IF THERE
IS ANY CHANGE IN THE LETTER OF CREDIT PERCENTAGE DURING ANY QUARTER, THE DAILY
MAXIMUM DRAWING AMOUNT OF EACH LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED
BY THE LETTER OF CREDIT PERCENTAGE SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH LETTER OF CREDIT PERCENTAGE WAS IN EFFECT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF REVOLVING LENDERS
HOLDING IN EXCESS OF FIFTY PERCENT (50%) OF THE AGGREGATE COMMITMENTS, WHILE ANY
EVENT OF DEFAULT EXISTS, THE LETTER OF CREDIT FEE SHALL ACCRUE AT THE DEFAULT
RATE.

 

(II)           IN ADDITION, THE BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY A
FRONTING FEE (THE “FRONTING FEE”) TO THE L/C ISSUER FOR ITS ACCOUNT (I) WITH
RESPECT TO EACH COMMERCIAL LETTER OF CREDIT, IN AN AMOUNT EQUAL TO 0.125% PER
ANNUM OF THE MAXIMUM DRAWING AMOUNT OF SUCH LETTER OF CREDIT, AND PAYABLE UPON
THE ISSUANCE THEREOF, AND (II) WITH RESPECT TO EACH STANDBY LETTER OF CREDIT, IN
AN AMOUNT EQUAL TO 0.125% PER ANNUM OF THE MAXIMUM DRAWING AMOUNT OF SUCH LETTER
OF CREDIT, PAYABLE QUARTERLY BASIS IN ARREARS ON THE SAME DAY EACH QUARTER AS
THE LETTER OF CREDIT FEE.  IN ADDITION, THE BORROWERS SHALL JOINTLY A SEVERALLY
AGREE TO PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY
ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD
COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME
TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE
AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.

 


(J)            CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


2.04        SWING LINE LOANS.


 


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER REVOLVING LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS (EACH SUCH
LOAN, A “SWING LINE LOAN”) TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY
TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT
THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE REVOLVING PERCENTAGE OF THE
OUTSTANDING AMOUNT OF COMMITTED LOANS AND L/C OBLIGATIONS OF THE REVOLVING
LENDER ACTING AS SWING LINE LENDER, MAY EXCEED THE AMOUNT OF SUCH REVOLVING
LENDER’S REVOLVING COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO
ANY SWING LINE LOAN, (I) THE TOTAL REVOLVING OUTSTANDINGS SHALL NOT EXCEED THE
AGGREGATE COMMITMENTS, AND (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE
COMMITTED LOANS OF ANY REVOLVING LENDER, PLUS SUCH REVOLVING LENDER’S REVOLVING
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME, PLUS
SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL
SWING LINE LOANS AT SUCH TIME SHALL NOT EXCEED SUCH REVOLVING LENDER’S REVOLVING
COMMITMENT (OTHER THAN A SWING LINE LENDER (AS

 

43

--------------------------------------------------------------------------------


 


SET FORTH ABOVE)), AND PROVIDED, FURTHER, THAT THE BORROWERS SHALL NOT USE THE
PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY OUTSTANDING SWING LINE LOAN. 
WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION 2.04, PREPAY UNDER
SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04.  EACH SWING LINE LOAN SHALL
BEAR INTEREST ONLY AT A RATE BASED ON THE BASE RATE PLUS THE APPLICABLE RATE FOR
BASE RATE LOANS THAT ARE COMMITTED LOANS AND NO SWING LINE LOAN MAY BE CONVERTED
TO A EURODOLLAR RATE LOAN.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN,
EACH REVOLVING LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK
PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
REVOLVING LENDER’S REVOLVING PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE
LOAN.


 


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWERS’ IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
2:30 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OR OTHER SIGNATORIES OF THE
BORROWERS APPROVED BY THE BORROWERS AND THE ADMINISTRATIVE AGENT.  PROMPTLY
AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE,
THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE
OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE
LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE
AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING
LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE
ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY REVOLVING LENDER) PRIOR TO
2:30 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE
SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF THE
LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST SENTENCE OF
SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWERS AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE
BORROWERS ON THE BOOKS OF THE SWING LINE LENDER IN IMMEDIATELY AVAILABLE FUNDS.


 


(C)           REFINANCING OF SWING LINE LOANS.


 

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE BORROWERS (WHICH HEREBY IRREVOCABLY
AUTHORIZE THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH
REVOLVING LENDER MAKE A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH REVOLVING
LENDER’S REVOLVING PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN
OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL
BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND
MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT
SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE
CONDITIONS SET FORTH IN SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE
BORROWERS WITH A COPY OF THE APPLICABLE

 

44

--------------------------------------------------------------------------------


 

COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO THE
ADMINISTRATIVE AGENT.  EACH REVOLVING LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS
APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE
ACCOUNT OF THE SWING LINE LENDER AT THE LENDING OFFICE NOT LATER THAN 1:00 P.M.
ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO
SECTION 2.04(C)(II), EACH REVOLVING LENDER THAT SO MAKES FUNDS AVAILABLE SHALL
BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWERS IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A COMMITTED BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE REQUEST
FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH HEREIN SHALL
BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE REVOLVING
LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH
REVOLVING LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
SWING LINE LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE DEEMED PAYMENT IN
RESPECT OF SUCH PARTICIPATION.

 

(III)          IF ANY REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT
REQUIRED TO BE PAID BY SUCH REVOLVING LENDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME SPECIFIED IN SECTION 2.04(C)(I),
THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH REVOLVING LENDER
(ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST
THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON
WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING LINE LENDER AT A RATE
PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED
BY THE SWING LINE LENDER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY
CHARGED BY THE SWING LINE LENDER IN CONNECTION WITH THE FOREGOING.  IF SUCH
REVOLVING LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE
AMOUNT SO PAID SHALL CONSTITUTE SUCH REVOLVING LENDER’S COMMITTED LOAN INCLUDED
IN THE RELEVANT COMMITTED BORROWING OR FUNDED PARTICIPATION IN THE RELEVANT
SWING LINE LOANS, AS THE CASE MAY BE.  A CERTIFICATE OF THE SWING LINE LENDER
SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY
AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          EACH REVOLVING LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO
PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS
SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH REVOLVING LENDER MAY HAVE AGAINST THE SWING LINE LENDER,
THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE
OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH
LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS SECTION 2.04(C) IS
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02).  NO SUCH FUNDING OF RISK
PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS
TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

45

--------------------------------------------------------------------------------


 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY REVOLVING LENDER HAS PURCHASED AND FUNDED A
RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH REVOLVING LENDER ITS REVOLVING PERCENTAGE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH REVOLVING LENDER’S RISK PARTICIPATION WAS FUNDED) IN
THE SAME FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH REVOLVING LENDER SHALL PAY TO THE SWING LINE LENDER ITS
REVOLVING PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE
LENDER.  THE OBLIGATIONS OF THE REVOLVING LENDERS UNDER THIS CLAUSE SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH REVOLVING LENDER FUNDS ITS BASE RATE LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH REVOLVING LENDER’S
REVOLVING PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
REVOLVING PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


 


(G)           IMPACTED LENDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 2.04, THE SWING LINE LENDER WILL NOT MAKE ANY SWING
LINE LOANS AT A TIME WHEN THE SWING LINE LENDER HAS ACTUAL KNOWLEDGE THAT ANY
REVOLVING LENDER IS AN IMPACTED LENDER, UNLESS THE SWING LINE LENDER HAS ENTERED
INTO ARRANGEMENTS SATISFACTORY TO IT WITH THE BORROWERS TO ELIMINATE THE SWING
LINE LENDER’S RISK WITH RESPECT TO SUCH IMPACTED LENDER, INCLUDING BY THE
BORROWERS PROVIDING CASH COLLATERAL OR SIMILAR SECURITY IN SUPPORT OF SUCH
IMPACTED LENDER’S REVOLVING PERCENTAGE OF ALL OUTSTANDING SWING LINE LOANS.  ANY
CASH COLLATERAL PROVIDED BY THE BORROWERS UNDER THIS SECTION 2.04(G) SHALL BE
DEEMED TO BE “CASH COLLATERAL” UNDER SECTION 2.03(G) AND SHALL BE GOVERNED BY
THE TERMS THEREOF.

 


2.05        PREPAYMENTS.


 


(A)           OPTIONAL.


 

(I)            THE BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT
ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY THE TERM B LOANS AND COMMITTED
LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (A) SUCH
NOTICE MUST BE

 

46

--------------------------------------------------------------------------------


 

RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (1) THREE
(3) BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND
(2) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (B) ANY SUCH PREPAYMENT SHALL
BE IN A PRINCIPAL AMOUNT OF $250,000 OR A WHOLE MULTIPLE OF $250,000 IN EXCESS
THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN
OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT, WHETHER THE LOAN TO BE PREPAID IS A COMMITTED LOAN OR A TERM B LOAN,
THE TYPE(S) OF LOANS TO BE PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE
PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S RATABLE PORTION OF SUCH PREPAYMENT (BASED ON SUCH
LENDER’S APPLICABLE PERCENTAGE).  IF SUCH NOTICE IS GIVEN BY THE BORROWERS, THE
BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT
OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE
AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05.  EACH PREPAYMENT OF THE OUTSTANDING TERM B LOANS PURSUANT TO THIS
SECTION 2.05(A) SHALL BE APPLIED TO THE PRINCIPAL REPAYMENT INSTALLMENTS THEREOF
IN INVERSE ORDER OF MATURITY, AND EACH PREPAYMENT SHALL BE PAID TO THE LENDERS
IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES IN RESPECT OF THE
APPLICABLE LOANS BEING PREPAID.

 

(II)           THE BORROWERS MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(B) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000. 
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWERS, THE BORROWERS SHALL MAKE SUCH PREPAYMENT AND
THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.

 


(B)           MANDATORY.


 

(I)            EXCESS OPERATING CASH FLOW.  WITHIN TEN (10) DAYS AFTER FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.04(A) AND THE RELATED
COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO SECTION 6.04(C),
COMMENCING WITH THE FISCAL YEAR ENDING APRIL 30, 2010 AND FOR EACH FISCAL YEAR
THEREAFTER, THE BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE TERM
B LOAN EQUAL TO 50% OF CONSOLIDATED EXCESS OPERATING CASH FLOW FOR THE FISCAL
YEAR COVERED BY SUCH FINANCIAL STATEMENTS; PROVIDED, THAT IF, FOR ANY FISCAL
YEAR, THE RATIO OF CONSOLIDATED SENIOR FUNDED DEBT TO CONSOLIDATED EBITDA WITH
RESPECT TO SUCH FISCAL YEAR IS LESS THAN OR EQUAL TO 3.00 TO 1.00, AS EVIDENCED
BY THE COMPLIANCE CERTIFICATE DELIVERED BY THE BORROWERS PURSUANT TO
SECTION 6.04(C) WITH RESPECT TO THE ANNUAL FINANCIAL STATEMENTS, THE MANDATORY
PREPAYMENT OTHERWISE OWED BY THE BORROWERS PURSUANT TO THIS
SECTION 2.05(B)(I) SHALL BE REDUCED TO $0.00 FOR SUCH FISCAL YEAR.

 

(II)           DISPOSITIONS.  IF ANY BORROWER OR ANY NON-BORROWER SUBSIDIARY
DISPOSES OF ANY ASSETS AND SUCH DISPOSITION RESULTS IN THE REALIZATION BY THE
BORROWERS OF NET CASH

 

47

--------------------------------------------------------------------------------


 

PROCEEDS IN EXCESS OF $15,000,000 IN THE AGGREGATE FOR ANY FISCAL YEAR, THE
BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE TERM B LOAN EQUAL TO
100% OF SUCH NET CASH PROCEEDS IN EXCESS OF THE FOREGOING AMOUNT IMMEDIATELY
UPON RECEIPT THEREOF; PROVIDED, HOWEVER, THAT, WITH RESPECT TO NET CASH PROCEEDS
REALIZED UNDER ANY DISPOSITION DESCRIBED IN THIS SECTION 2.05(B)(II), AT THE
ELECTION OF THE BORROWERS (AS NOTIFIED BY THE BORROWERS TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE DATE OF SUCH DISPOSITION), AND SO LONG AS NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWERS MAY REINVEST ALL OR ANY
PORTION OF SUCH NET CASH PROCEEDS IN OPERATING ASSETS SO LONG AS WITHIN 330 DAYS
AFTER THE RECEIPT OF SUCH NET CASH PROCEEDS, SUCH REINVESTMENT SHALL HAVE BEEN
CONSUMMATED (AS CERTIFIED BY THE BORROWERS IN WRITING TO THE ADMINISTRATIVE
AGENT); AND PROVIDED, FURTHER, HOWEVER, THAT ANY NET CASH PROCEEDS NOT SO
REINVESTED SHALL BE IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE TERM B LOAN AS
SET FORTH IN THIS SECTION 2.05(B)(II).

 

(III)          EQUITY INTERESTS.   UPON THE SALE OR ISSUANCE BY ANY BORROWER OR
ANY NON-BORROWER SUBSIDIARY OF ANY OF ITS EQUITY INTERESTS (OTHER THAN EXCLUDED
ISSUANCES AND ANY SALES OR ISSUANCES OF EQUITY INTERESTS TO ANOTHER BORROWER OR
NON-BORROWER SUBSIDIARY), THE BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL
AMOUNT OF THE TERM B LOAN EQUAL TO 50% OF ALL NET CASH PROCEEDS RECEIVED
THEREFROM IMMEDIATELY FOLLOWING THE RECEIPT THEREOF BY THE APPLICABLE BORROWER
OR NON-BORROWER SUBSIDIARY.

 

(IV)          INDEBTEDNESS.       WITHOUT LIMITATION OF THE PROVISIONS OF
SECTION 7.03, UPON THE INCURRENCE OR ISSUANCE BY ANY BORROWER OR ANY
NON-BORROWER SUBSIDIARY OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS EXPRESSLY
PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 7.03), THE BORROWERS
SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE TERM B LOAN EQUAL TO 100% OF
ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY
SUCH BORROWER OR SUCH NON-BORROWER SUBSIDIARY.

 

(V)           APPLICATION OF NET CASH PROCEEDS.   EACH PREPAYMENT OF THE TERM B
LOAN PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.05(B) SHALL BE
APPLIED TO THE PRINCIPAL REPAYMENT INSTALLMENTS THEREOF IN INVERSE ORDER OF
MATURITY, AND EACH PREPAYMENT SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE TERM B LOAN PERCENTAGE.

 

(VI)          TOTAL REVOLVING OUTSTANDINGS.  IF FOR ANY REASON THE TOTAL
REVOLVING OUTSTANDINGS AT ANY TIME EXCEED THE AGGREGATE COMMITMENTS THEN IN
EFFECT, THE BORROWERS SHALL IMMEDIATELY PREPAY THE COMMITTED LOANS AND/OR CASH
COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS;
PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.05(B)(VI) UNLESS
AFTER THE PREPAYMENT IN FULL OF THE COMMITTED LOANS THE OUTSTANDING AMOUNT OF
L/C OBLIGATIONS EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT.

 


(C)           TERM B OPT-OUT.  WITH RESPECT TO ANY PREPAYMENT OF THE TERM B LOAN
PURSUANT TO SECTION 2.05(B), ANY TERM B LENDER, AT ITS OPTION, MAY ELECT NOT TO
ACCEPT SUCH PREPAYMENT.  UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY SUCH
PREPAYMENT OF THE TERM B LOAN, THE AMOUNT OF THE PREPAYMENT THAT IS AVAILABLE TO
PREPAY THE TERM B LOAN (THE “PREPAYMENT

 

48

--------------------------------------------------------------------------------


 


AMOUNT”) SHALL BE DEPOSITED IN A BLOCKED, NON-INTEREST BEARING CASH COLLATERAL
DEPOSIT ACCOUNT AT BANK OF AMERICA ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWERS, PENDING APPLICATION OF SUCH AMOUNT ON
THE PREPAYMENT DATE AS SET FORTH BELOW AND PROMPTLY AFTER THE DATE OF SUCH
RECEIPT, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE TERM B LENDERS OF THE AMOUNT
AVAILABLE TO PREPAY THE TERM B LOANS AND THE DATE ON WHICH SUCH PREPAYMENT SHALL
BE MADE (THE “PREPAYMENT DATE”), WHICH DATE SHALL BE 5 BUSINESS DAYS AFTER THE
DATE OF SUCH RECEIPT.  ANY LENDER DECLINING SUCH PREPAYMENT (A “DECLINING
LENDER”) SHALL GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT BY 11:00 A.M. ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE PREPAYMENT DATE.  ON THE PREPAYMENT
DATE, AN AMOUNT EQUAL TO THAT PORTION OF THE PREPAYMENT AMOUNT ACCEPTED BY THE
TERM B LENDERS OTHER THAN THE DECLINING LENDERS (SUCH LENDERS BEING THE
“ACCEPTING LENDERS”) TO PREPAY A PORTION OF THE TERM B LOAN OWING TO SUCH
ACCEPTING LENDERS SHALL BE WITHDRAWN FROM THE APPLICABLE CASH COLLATERAL DEPOSIT
ACCOUNT AND APPLIED RATABLY TO PREPAY TERM B LOANS OWING TO SUCH ACCEPTING
LENDERS IN THE MANNER DESCRIBED IN SECTION 2.05(B), AS APPLICABLE, FOR SUCH
PREPAYMENT.  ANY AMOUNTS THAT WOULD OTHERWISE HAVE BEEN APPLIED TO PREPAY TERM B
LOANS OWING TO DECLINING LENDERS SHALL INSTEAD BE APPLIED RATABLY TO PREPAY THE
COMMITTED LOANS ON A TEMPORARY BASIS (SUBJECT TO REBORROWING AND REINVESTMENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), PROVIDED THAT SUCH AMOUNTS SHALL
BE HELD IN THE APPLICABLE CASH COLLATERAL DEPOSIT ACCOUNT UNTIL SUCH TIME AS
SUCH PREPAYMENT CAN BE MADE WITHOUT CAUSING THE BORROWERS TO INCUR AMOUNTS DUE
UNDER SECTION 3.05.


 


2.06        TERMINATION OR REDUCTION OF THE REVOLVING COMMITMENTS.


 


(A)           REVOLVING COMMITMENTS.  THE BORROWER MAY, UPON NOTICE TO THE
ADMINISTRATIVE AGENT, TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS, OR FROM
TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS; PROVIDED THAT (I) ANY
SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION,
(II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $3,000,000 OR
ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (III) THE BORROWERS SHALL
NOT TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT
THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL REVOLVING
OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENTS, AND (IV) IF, AFTER GIVING
EFFECT TO ANY REDUCTION OF THE AGGREGATE COMMITMENTS, THE SWING LINE SUBLIMIT
EXCEEDS THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH SUBLIMIT SHALL BE
AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY THE REVOLVING LENDERS OF ANY SUCH NOTICE OF TERMINATION OR
REDUCTION OF THE AGGREGATE COMMITMENTS.  ANY REDUCTION OF THE AGGREGATE
COMMITMENTS SHALL BE APPLIED TO THE COMMITMENT OF EACH REVOLVING LENDER
ACCORDING TO ITS APPLICABLE PERCENTAGE.  ALL FEES ACCRUED UNTIL THE EFFECTIVE
DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID ON THE
EFFECTIVE DATE OF SUCH TERMINATION.

 

49

--------------------------------------------------------------------------------


 


2.07        REPAYMENT OF LOANS.


 


(A)           COMMITTED LOANS.  THE BORROWERS SHALL REPAY TO THE REVOLVING
LENDERS ON THE MATURITY DATE FOR THE COMMITTED LOANS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL COMMITTED LOANS OUTSTANDING ON SUCH DATE.


 


(B)           SWING LINE LOANS.  THE BORROWERS SHALL REPAY EACH SWING LINE LOAN
ON THE EARLIER TO OCCUR OF (I) THE DATE TEN (10) BUSINESS DAYS AFTER SUCH LOAN
IS MADE AND (II) THE MATURITY DATE FOR THE COMMITTED LOANS.


 


(C)           TERM B LOANS.  THE BORROWERS SHALL REPAY TO THE TERM B LENDERS THE
PRINCIPAL AMOUNT OF THE TERM B LOAN IN AN AGGREGATE AMOUNT, IN EACH FISCAL YEAR,
EQUAL TO 1% OF THE ORIGINAL PRINCIPAL AMOUNT OF THE TERM B LOAN (EACH, AN
“ANNUALIZED INSTALLMENT”), WITH EACH SUCH ANNUALIZED INSTALLMENT BEING DUE AND
PAYABLE IN FOUR CONSECUTIVE QUARTERLY PAYMENTS IN EACH CALENDAR YEAR ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER , COMMENCING WITH
SEPTEMBER 30, 2009, WITH A FINAL BALLOON PAYMENT ON THE MATURITY DATE FOR THE
TERM B LOANS IN AN AMOUNT EQUAL TO THE UNPAID BALANCE OF THE TERM B LOAN PLUS
ACCRUED AND UNPAID INTEREST; PROVIDED, THAT IF THE BORROWERS FAIL TO REFINANCE
THE SENIOR SUBORDINATED NOTES ON OR BEFORE OCTOBER 31, 2012 IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND PERMITTED UNDER THIS
AGREEMENT, THE MATURITY DATE FOR THE TERM B LOAN SHALL AUTOMATICALLY BE DEEMED
TO BE DECEMBER 31, 2012 AND ALL AMOUNTS OUTSTANDING UNDER THE TERM B LOAN, PLUS
ACCRUED AND UNPAID INTEREST THEREON, AND ALL (IF ANY) OTHER AMOUNTS PAYABLE IN
CONNECTION THEREWITH, SHALL BE DUE AND PAYABLE IN FULL ON DECEMBER 31, 2012.


 


2.08        INTEREST.


 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B) BELOW, (I) EACH
EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; (II) EACH BASE RATE LOAN
SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE
APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE
APPLICABLE RATE; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE FOR BASE RATE
COMMITTED LOANS.


 


(B)           (I)            IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID
WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWERS UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

50

--------------------------------------------------------------------------------


 

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER (AND, WITHOUT DUPLICATION, ON ANY PAST DUE
AMOUNT) AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

 

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.09        Fees.  In addition to certain fees described in Section 2.03(i):

 


(A)           COMMITMENT FEE.  THE BORROWERS JOINTLY AND SEVERALLY IN ACCORDANCE
WITH SECTION 10.12 AGREE (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO
PAY TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE REVOLVING LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING PERCENTAGES, A COMMITMENT FEE (THE
“COMMITMENT FEE”) CALCULATED AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE RATE
WITH RESPECT TO THE COMMITMENT FEE AS IN EFFECT FROM TIME TO TIME, ON THE DAILY
AMOUNT DURING EACH CALENDAR QUARTER OR PORTION THEREOF FROM THE CLOSING DATE
UNTIL THE MATURITY DATE FOR THE COMMITTED LOANS BY WHICH THE AGGREGATE
COMMITMENTS EXCEEDS THE SUM OF (I) THE OUTSTANDING AMOUNT OF COMMITTED LOANS,
PLUS (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS DURING SUCH CALENDAR
QUARTER.  THE COMMITMENT FEE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER WITH A FINAL PAYMENT ON
THE MATURITY DATE OR ANY EARLIER DATE ON WHICH THE COMMITMENTS SHALL TERMINATE. 
IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL
DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY
FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)           OTHER FEES.  THE BORROWERS JOINTLY AND SEVERALLY IN ACCORDANCE
WITH SECTION 10.12 HEREOF SHALL PAY TO EACH JOINT ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 


2.10        COMPUTATION OF INTEREST AND FEES; RETROACTIVE ADJUSTMENTS OF
APPLICABLE RATE.


 


(A)           ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS SHALL BE MADE ON
THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS
ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR
INTEREST, AS APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY
YEAR).  INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS
MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON
WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON
THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT TO

 

51

--------------------------------------------------------------------------------


 


SECTION 2.12(A), BEAR INTEREST FOR ONE DAY.  EACH DETERMINATION BY THE
ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(B)           IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO THE
FINANCIAL STATEMENTS OF THE BORROWERS OR FOR ANY OTHER REASON, THE BORROWERS OR
THE ADMINISTRATIVE AGENT DETERMINE THAT (I) THE RATIO OF CONSOLIDATED FUNDED
DEBT TO CONSOLIDATED EBITDA AS CALCULATED BY THE BORROWERS AS OF ANY APPLICABLE
DATE WAS INACCURATE AND (II) A PROPER CALCULATION OF SUCH RATIO WOULD HAVE
RESULTED IN HIGHER PRICING FOR SUCH PERIOD, THE BORROWERS SHALL IMMEDIATELY AND
RETROACTIVELY BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE APPLICABLE LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE, PROMPTLY ON DEMAND
BY THE ADMINISTRATIVE AGENT (OR, AFTER THE OCCURRENCE OF AN ACTUAL OR DEEMED
ENTRY OF AN ORDER FOR RELIEF WITH RESPECT TO A BORROWER UNDER ANY DEBTOR RELIEF
LAW, AUTOMATICALLY AND WITHOUT FURTHER ACTION BY THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER), AN AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT OF
INTEREST AND FEES THAT SHOULD HAVE BEEN PAID FOR SUCH PERIOD OVER THE AMOUNT OF
INTEREST AND FEES ACTUALLY PAID FOR SUCH PERIOD.  THIS PARAGRAPH SHALL NOT LIMIT
THE RIGHTS OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER, AS THE
CASE MAY BE, UNDER SECTIONS 2.03(C)(III), 2.03(I) OR 2.08(B) OR UNDER
ARTICLE VIII.


 


2.11        EVIDENCE OF DEBT.


 


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY
SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.

 

52

--------------------------------------------------------------------------------


 


2.12        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


 


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWERS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
2:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE
AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER
TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE
AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS
DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT
TO BE MADE BY THE BORROWERS SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY,
PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 OR SECTION 2.14, AS APPLICABLE (OR, IN THE CASE OF A BORROWING OF
BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE
WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE
BORROWERS SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND, WHICH, IN THE CASE OF THE BORROWERS, SHALL BE MADE NO EARLIER THAN THREE
(3) BUSINESS DAYS AFTER THE DATE OF SUCH LENDER’S FAILURE TO FUND, SUCH
CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWERS TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN THE CASE OF A
PAYMENT TO BE MADE BY THE BORROWERS, THE INTEREST RATE APPLICABLE TO BASE RATE
LOANS.  IF THE BORROWERS AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT TO THE BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY
THE BORROWERS FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE
BORROWING TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE
SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY THE BORROWERS
SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE AGAINST A LENDER
THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)           PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWERS
PRIOR TO THE DATE

 

53

--------------------------------------------------------------------------------


 

ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS HAVE NOT IN FACT MADE
SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN
ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE THE TERM B LOAN AND THE COMMITTED LOANS, TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS, AND TO MAKE PAYMENTS
PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT
UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
LOAN, AS THE CASE MAY BE, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT
UNDER SECTION 10.04(C).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.

 

54

--------------------------------------------------------------------------------


 

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations (other than in respect of Secured Hedge Agreements and Secured
Cash Management Agreements) (herein, the “Facility Obligations”) due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Facility Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Facility Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Facility Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Facility Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Facility Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Facility Obligations then due and payable to the Lenders or
owing (but not due and payable) to the Lenders, as the case may be, provided
that:

 

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 


2.14        INCREASE IN AGGREGATE COMMITMENTS; TERM B LOAN.


 


(A)           REQUEST FOR INCREASE OF IN THE COMMITTED LOANS; TERM B LOAN. 
PROVIDED THERE EXISTS NO DEFAULT, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH
SHALL PROMPTLY NOTIFY THE

 

55

--------------------------------------------------------------------------------


 


LENDERS AS SET FORTH IN THIS SECTION), AND SUBJECT TO THE TERMS OF THIS SECTION,
THE BORROWERS MAY FROM TIME TO TIME, (I) REQUEST AN INCREASE IN THE AGGREGATE
COMMITMENTS IN RESPECT OF COMMITTED LOANS AND/OR (II) REQUEST AN INCREASE IN THE
TERM B LOAN; PROVIDED THAT THE AGGREGATE AMOUNTS SO REQUESTED UNDER CLAUSES
(I) AND (II) ABOVE AFTER THE DATE HEREOF SHALL NOT EXCEED $42,500,000; AND
PROVIDED, FURTHER, THAT, AFTER GIVING EFFECT TO ANY SUCH INCREASE, THE TOTAL
FACILITY AMOUNT SHALL NOT EXCEED $350,000,000 (MINUS ANY AND ALL PREVIOUSLY
EFFECTED REDUCTIONS OF THE AGGREGATE COMMITMENTS OR MANDATORY PREPAYMENTS OF THE
TERM B LOAN WITH PROCEEDS OF DISPOSITIONS).  WITH RESPECT TO ANY INCREASE IN THE
TERM B LOAN PURSUANT TO CLAUSE (II) ABOVE, SUCH INCREASE SHALL BE SUBJECT TO
PREVAILING MARKET TERMS (INCLUDING PREVAILING MARKET RATES) FOR BORROWERS WITH
SIMILAR CREDIT PROFILES AND RATINGS, AND OTHERWISE ACCEPTABLE TO THE BORROWERS,
THE ADMINISTRATIVE AGENT AND THE NEW AND INCREASING TERM B LENDERS, AS SET FORTH
IN ANY APPLICABLE CONFORMING AMENDMENT (WHICH SUCH TERMS SHALL ALSO APPLY TO THE
OUTSTANDING TERM B LOAN, SUBJECT TO THE PROVISIONS OF SECTION 10.01).


 


(B)           LENDER ELECTION TO INCREASE ITS REVOLVING COMMITMENT OR FUND A
PORTION OF AN INCREASE TO THE TERM B LOAN.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY THE LENDERS FOLLOWING RECEIPT OF A REQUEST BY THE BORROWERS OF,
AS THE CASE MAY BE, AN INCREASE IN THE AGGREGATE COMMITMENTS IN RESPECT OF
COMMITTED LOANS OR AN INCREASE TO THE TERM B LOAN.  AT THE TIME OF MAKING SUCH
REQUEST, THE BORROWERS (IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL
SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH
SHALL NOT IN ANY EVENT BE LESS THAN TEN (10) BUSINESS DAYS FROM THE DATE OF
DELIVERY OF SUCH NOTICE TO THE LENDERS).  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
PARTICIPATE IN SUCH REQUESTED INCREASE AND, IF SO, (I) IN THE CASE OF AN
INCREASE IN A COMMITTED LENDER’S REVOLVING COMMITMENT, WHETHER BY AN AMOUNT
EQUAL TO, GREATER THAN, OR LESS THAN ITS REVOLVING PERCENTAGE OF SUCH REQUESTED
INCREASE, (II) IN THE CASE OF THE FUNDING OF A PORTION OF AN INCREASE TO THE
TERM B LOAN BY A TERM B LENDER, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR
LESS THAN ITS RATABLE PORTION (BASED ON SUCH TERM B LENDER’S TERM B LOAN
PERCENTAGE IN RESPECT OF THE TOTAL OUTSTANDING PRINCIPAL AMOUNT OF THE TERM B
LOAN) OF SUCH REQUESTED INCREASE, (III) IN THE CASE OF A COMMITTED LENDER
BECOMING A TERM B LENDER BY VIRTUE OF ELECTING TO FUND A PORTION OF AN INCREASE
TO THE TERM B LOAN, THE PORTION OF SUCH INCREASE IT WOULD COMMIT TO FUND, AND
(IV) IN THE CASE OF A TERM B LENDER BECOMING A COMMITTED LENDER BY VIRTUE OF
ELECTING TO FUND AN INCREASE TO THE COMMITTED LOANS, THE AMOUNT OF SUCH INCREASE
IT WOULD COMMIT TO FUND.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD
SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS REVOLVING COMMITMENT OR FUND A
PORTION OF AN INCREASE TO THE TERM B LOAN, AS THE CASE MAY BE.


 


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ACCEDING LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE, IN THE EVENT THAT THE EXISTING LENDERS DO NOT ELECT TO
FURNISH THE ENTIRE REQUESTED INCREASE, AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (AND THE L/C ISSUER AND SWING LINE LENDER ONLY WITH RESPECT
TO AN INCREASE IN THE AGGREGATE COMMITMENTS), WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD, THE BORROWERS MAY ALSO INVITE ONE OR MORE ADDITIONAL
COMMERCIAL BANKS, OTHER FINANCIAL INSTITUTIONS OR OTHER PERSONS (IN EACH CASE,
AN “ACCEDING LENDER”) TO BECOME PARTY TO THIS AGREEMENT AS A LENDER BY ENTERING
INTO AN INSTRUMENT OF ACCESSION IN SUBSTANTIALLY THE FORM OF EXHIBIT H HERETO
(AN “INSTRUMENT OF ACCESSION”) WITH THE BORROWERS AND THE ADMINISTRATIVE AGENT
AND ASSUMING THEREUNDER THE RIGHTS AND OBLIGATIONS (AS THE CASE MAY BE) OF A
REVOLVING

 

56

--------------------------------------------------------------------------------


 


LENDER HEREUNDER, INCLUDING WITHOUT LIMITATION, COMMITMENTS TO MAKE COMMITTED
LOANS AND PARTICIPATE IN THE RISK RELATING TO LETTERS OF CREDIT AND SWING LINE
LOANS AND/OR OF A TERM B LENDER WITH RESPECT TO THE OBLIGATION TO FUND A PORTION
OF AN INCREASE TO THE TERM B LOAN SUBJECT TO THE TERMS OF THIS SECTION, AND THE
AGGREGATE COMMITMENTS AND/OR THE INCREASE TO THE TERM B LOAN (AS THE CASE MAY
BE) SHALL BE FUNDED BY THE AMOUNT OF SUCH ACCEDING LENDER’S INTEREST ALL IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION.  THE BORROWERS SHALL INDEMNIFY
THE LENDERS AND THE ADMINISTRATIVE AGENT FOR ANY COST OR EXPENSE INCURRED AS A
CONSEQUENCE OF THE REALLOCATION OF ANY EURODOLLAR RATE LOANS TO AN ACCEDING
LENDER PURSUANT TO THE PROVISIONS OF SECTION 3.05 HEREOF.


 


(D)           CLOSING DATE AND ALLOCATIONS.  UPON A REQUEST BY THE BORROWERS FOR
AN INCREASE IN THE AGGREGATE COMMITMENTS OR AN INCREASE TO THE TERM B LOAN IN
ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWERS SHALL
DETERMINE, AS APPLICABLE, THE EFFECTIVE DATE OF ANY SUCH INCREASE (ANY SUCH
DATE, THE “INCREASE CLOSING DATE”) AND THE FINAL ALLOCATION OF ANY SUCH
INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND THE
LENDERS AND ACCEDING LENDERS, IF ANY, OF THE FINAL ALLOCATION OF SUCH INCREASE. 
ON ANY INCREASE CLOSING DATE, SCHEDULE 2.01 HERETO SHALL BE DEEMED TO BE AMENDED
TO REFLECT, AS THE CASE MAY BE, (X) THE NAME, ADDRESS, AND, AS THE CASE MAY BE,
THE REVOLVING COMMITMENT OF THE LENDERS AND/OR THE AMOUNT OF THE PORTION OF THE
TERM B LOAN ADVANCED OR TO BE ADVANCED BY EACH TERM B LENDER (AND, IF
APPLICABLE, ANY ACCEDING LENDER), (Y) THE AMOUNT OF THE AGGREGATE COMMITMENTS
AND THE TERM B LOAN (AFTER GIVING EFFECT TO ANY SUCH INCREASE), AND (Z) THE
CHANGES TO THE RESPECTIVE APPLICABLE PERCENTAGES OF THE LENDERS.


 


(E)           CONFORMING AMENDMENT.  TO THE EXTENT THAT CONFORMING CHANGES TO
THIS AGREEMENT MUST BE MADE TO EFFECT THE INCREASE IN THE AGGREGATE COMMITMENTS
OR THE FUNDING OF AN INCREASE IN THE TERM B LOAN IN ACCORDANCE WITH THIS
SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWERS MAY ENTER INTO AN AMENDMENT
(A “CONFORMING AMENDMENT”) EFFECTING SUCH CHANGES.  ANY SUCH CONFORMING
AMENDMENT SHALL NOT REQUIRE THE CONSENT OF ANY PERSON OTHER THAN THE INCREASING
LENDERS OR ACCEDING LENDERS, AS APPLICABLE, THE BORROWERS AND THE ADMINISTRATIVE
AGENT; PROVIDED, THAT UPON THE EXECUTION OF ANY CONFORMING AMENDMENT, THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE A COPY THEREOF TO ALL OF THE LENDERS.


 


(F)            CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION
PRECEDENT TO ANY SUCH INCREASE UNDER THIS SECTION 2.14, THE BORROWERS SHALL
DELIVER TO THE ADMINISTRATIVE AGENT (I) UPON THE REQUEST OF ANY LENDER, A NOTE
EVIDENCING SUCH LENDER’S AGGREGATE PORTION, OR THE APPLICABLE INCREASE TO SUCH
LENDER’S PORTION, OF THE TERM B LOAN OR SUCH LENDER’S REVOLVING COMMITMENT OR
ANY INCREASE THERETO, (II) A CERTIFICATE DATED AS OF ANY INCREASE CLOSING DATE
SIGNED BY A RESPONSIBLE OFFICER OF THE PARENT (A) CERTIFYING AND ATTACHING THE
RESOLUTIONS ADOPTED BY THE BORROWERS APPROVING OR CONSENTING TO SUCH INCREASE,
(B) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (X) THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02(A) AND (B) WILL BE SATISFIED,
(Y) SUCH INCREASE IS PERMITTED SENIOR INDEBTEDNESS UNDER THE EXISTING SENIOR
SUBORDINATED DEBT DOCUMENTS AND FIRST LIEN OBLIGATIONS UNDER THE SECOND LIEN
NOTE DOCUMENTS, AND (Z) NO DEFAULT UNDER THE EXISTING SENIOR SUBORDINATED DEBT
DOCUMENTS OR THE SECOND LIEN NOTE DOCUMENTS HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY SUCH
INCREASE, (III) A PRO-FORMA COMPLIANCE CERTIFICATE REFLECTING COMPLIANCE WITH
SECTION 7.11 AFTER GIVING EFFECT TO SUCH INCREASE, (IV) TO THE EXTENT
APPLICABLE, EXECUTED COUNTERPARTS TO A CONFORMING AMENDMENT, AND (V) PAYMENT OF
(A) ALL OF THE

 

57

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT’S LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH
INCREASE AND (B) THE FEES SET FORTH IN ANY APPLICABLE FEE LETTER.  IN ADDITION,
THE BORROWERS SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON ANY INCREASE
CLOSING DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED UNDER ARTICLE III OF THIS
AGREEMENT) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING COMMITTED LOANS
RATABLE WITH ANY REVISED REVOLVING PERCENTAGES IN RESPECT OF COMMITTED LOANS
ARISING FROM ANY NONRATABLE INCREASE IN THE REVOLVING COMMITMENTS.


 


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.13 OR 10.01 TO THE CONTRARY.


 

2.15        Currency of Account.  All of the Loans and Letters of Credit
hereunder shall be denominated and payable in Dollars.  If, for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in one currency (the “first currency”) into any other currency (the “second
currency”) the conversion shall be made at the Spot Rate of exchange of the
Administrative Agent (as conclusively determined by the Administrative Agent
absent manifest error) on the Business Day preceding the day on which the final
judgment is given.  If, however, on the Business Day following receipt by the
Administrative Agent in the second currency of any sum adjudged to be due
hereunder (or any proportion thereof) the Administrative Agent purchases the
first currency with the amount of the second currency so received and the first
currency so purchased falls short of the sum originally due hereunder in the
first currency (or the same proportion thereof) the Borrowers, shall, as a
separate obligation and notwithstanding any judgment, pay to the Administrative
Agent in the first currency an amount equal to such shortfall.

 

2.16        Designation of Senior Debt..  The Borrowers hereby designate the
Obligations as “Designated Senior Debt” under (and as defined in) the Senior
Subordinated Notes Indenture.

 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01        TAXES.

 


(A)           PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON
ACCOUNT OF TAXES.  (I) ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION
OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL TO THE EXTENT
PERMITTED BY APPLICABLE LAWS BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR
WITHHOLDING FOR ANY TAXES.  IF, HOWEVER, APPLICABLE LAWS REQUIRE THE BORROWERS
OR THE ADMINISTRATIVE AGENT TO WITHHOLD OR DEDUCT ANY TAX, SUCH TAX SHALL BE
WITHHELD OR DEDUCTED IN ACCORDANCE WITH SUCH APPLICABLE LAWS AS DETERMINED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, UPON THE BASIS OF
THE INFORMATION AND DOCUMENTATION TO BE DELIVERED PURSUANT TO SUBSECTION
(E) BELOW.

 

(II)           IF THE BORROWERS OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED BY
THE CODE TO WITHHOLD OR DEDUCT ANY TAXES, INCLUDING BOTH UNITED STATES FEDERAL
BACKUP WITHHOLDING AND WITHHOLDING TAXES, FROM ANY PAYMENT, THEN (A) THE
BORROWERS OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL WITHHOLD OR MAKE
SUCH DEDUCTIONS AS ARE DETERMINED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT
TO BE REQUIRED BASED UPON THE INFORMATION AND DOCUMENTATION IT HAS RECEIVED
PURSUANT TO SUBSECTION (E) BELOW, (B) THE

 

58

--------------------------------------------------------------------------------


 

BORROWERS OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL TIMELY PAY THE FULL
AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH THE CODE, AND (C) TO THE EXTENT THAT THE WITHHOLDING OR DEDUCTION IS MADE
ON ACCOUNT OF INDEMNIFIED TAXES OR OTHER TAXES, THE SUM PAYABLE BY THE BORROWERS
SHALL BE INCREASED AS NECESSARY SO THAT AFTER ANY REQUIRED WITHHOLDING OR THE
MAKING OF ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER,
AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN MADE.

 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           TAX INDEMNIFICATIONS.  (I)  WITHOUT LIMITING THE PROVISIONS OF
SUBSECTION (A) OR (B) ABOVE, THE BORROWERS SHALL, AND DO HEREBY, JOINTLY AND
SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER,
AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN TEN (10) DAYS AFTER DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES AND OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) WITHHELD OR DEDUCTED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT OR PAID BY THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  THE BORROWERS SHALL ALSO, AND
DO HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, AND SHALL
MAKE PAYMENT IN RESPECT THEREOF WITHIN TEN (10) DAYS AFTER DEMAND THEREFOR, FOR
ANY AMOUNT WHICH A LENDER OR THE L/C ISSUER FOR ANY REASON FAILS TO PAY
INDEFEASIBLY TO THE ADMINISTRATIVE AGENT AS REQUIRED BY CLAUSE (II) OF THIS
SUBSECTION.  A REASONABLY DETAILED CERTIFICATE AS TO THE AMOUNT OF ANY SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWERS BY A LENDER OR THE L/C ISSUER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 

(II)           WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) OR (B) ABOVE,
EACH LENDER AND THE L/C ISSUER SHALL, AND DOES HEREBY, INDEMNIFY THE BORROWERS
AND THE ADMINISTRATIVE AGENT, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN
10 DAYS AFTER DEMAND THEREFOR, AGAINST ANY AND ALL TAXES AND ANY AND ALL RELATED
LOSSES, CLAIMS, LIABILITIES, PENALTIES, INTEREST AND EXPENSES (INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE BORROWERS OR THE
ADMINISTRATIVE AGENT) INCURRED BY OR ASSERTED AGAINST THE BORROWERS OR THE
ADMINISTRATIVE AGENT BY ANY GOVERNMENTAL AUTHORITY AS A RESULT OF THE FAILURE BY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, TO DELIVER, OR AS A RESULT OF
THE INACCURACY, INADEQUACY OR DEFICIENCY OF, ANY DOCUMENTATION REQUIRED TO BE
DELIVERED BY SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, TO THE BORROWERS
OR THE ADMINISTRATIVE AGENT PURSUANT TO SUBSECTION (E).  EACH LENDER AND THE L/C
ISSUER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF AND APPLY ANY AND
ALL AMOUNTS AT ANY TIME OWING TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY AMOUNT DUE TO
THE ADMINISTRATIVE AGENT UNDER THIS CLAUSE (II).  THE AGREEMENTS IN THIS CLAUSE
(II) SHALL SURVIVE THE RESIGNATION AND/OR

 

59

--------------------------------------------------------------------------------


 

REPLACEMENT OF THE ADMINISTRATIVE AGENT, ANY ASSIGNMENT OF RIGHTS BY, OR THE
REPLACEMENT OF, A LENDER OR THE L/C ISSUER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL OTHER
OBLIGATIONS.

 


(D)           EVIDENCE OF PAYMENTS.  UPON REQUEST BY THE BORROWERS OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AFTER ANY PAYMENT OF TAXES BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT TO A GOVERNMENTAL AUTHORITY AS PROVIDED IN
THIS SECTION 3.01, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT OR
THE ADMINISTRATIVE AGENT SHALL DELIVER TO THE BORROWERS, AS THE CASE MAY BE, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF ANY RETURN REQUIRED BY APPLICABLE LAWS TO
REPORT SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO
THE BORROWERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE.


 


(E)           STATUS OF LENDERS; TAX DOCUMENTATION.  (I)  EACH LENDER SHALL
DELIVER TO THE PARENT AND TO THE ADMINISTRATIVE AGENT, AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAWS OR WHEN REASONABLY REQUESTED BY THE PARENT OR THE
ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAWS OR BY THE TAXING AUTHORITIES OF ANY JURISDICTION
AND SUCH OTHER REASONABLY REQUESTED INFORMATION AS WILL PERMIT THE BORROWERS OR
THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, TO DETERMINE (A) WHETHER OR NOT
PAYMENTS MADE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE SUBJECT TO TAXES,
(B) IF APPLICABLE, THE REQUIRED RATE OF WITHHOLDING OR DEDUCTION, AND (C) SUCH
LENDER’S ENTITLEMENT TO ANY AVAILABLE EXEMPTION FROM, OR REDUCTION OF,
APPLICABLE TAXES IN RESPECT OF ALL PAYMENTS TO BE MADE TO SUCH LENDER BY THE
BORROWERS PURSUANT TO THIS AGREEMENT OR OTHERWISE TO ESTABLISH SUCH LENDER’S
STATUS FOR WITHHOLDING TAX PURPOSES IN THE APPLICABLE JURISDICTION.


 

(II)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE
BORROWERS ARE RESIDENTS FOR TAX PURPOSES IN THE UNITED STATES,

 

(A)          ANY LENDER THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO THE PARENT AND THE
ADMINISTRATIVE AGENT EXECUTED COPIES OF INTERNAL REVENUE SERVICE FORM W-9 OR
SUCH OTHER DOCUMENTATION OR INFORMATION PRESCRIBED BY APPLICABLE LAWS OR
REASONABLY REQUESTED BY THE PARENT OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS; AND

 

(B)           EACH FOREIGN LENDER THAT IS ENTITLED UNDER THE CODE OR ANY
APPLICABLE TREATY TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX WITH
RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO
THE PARENT AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF COPIES AS SHALL BE
REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER
BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE
REQUEST OF THE PARENT OR THE ADMINISTRATIVE AGENT, BUT ONLY IF SUCH FOREIGN
LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER OF THE FOLLOWING IS APPLICABLE:

 

60

--------------------------------------------------------------------------------


 

(I)            EXECUTED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           EXECUTED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)         EXECUTED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8IMY AND ALL
REQUIRED SUPPORTING DOCUMENTATION,

 

(IV)         IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWERS WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR
(C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE
CODE AND (Y) EXECUTED ORIGINALS OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(V)           EXECUTED ORIGINALS OF ANY OTHER FORM PRESCRIBED BY APPLICABLE LAWS
AS A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAWS TO PERMIT THE BORROWERS OR THE ADMINISTRATIVE
AGENT TO DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 

(III)          EACH LENDER SHALL PROMPTLY (A) NOTIFY THE PARENT AND THE
ADMINISTRATIVE AGENT OF ANY CHANGE IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER
INVALID ANY CLAIMED EXEMPTION OR REDUCTION, AND (B) TAKE SUCH STEPS AS SHALL NOT
BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE REASONABLE JUDGMENT OF SUCH LENDER,
AND AS MAY BE REASONABLY NECESSARY (INCLUDING THE RE-DESIGNATION OF ITS LENDING
OFFICE) TO AVOID ANY REQUIREMENT OF APPLICABLE LAWS OF ANY JURISDICTION THAT THE
BORROWERS OR THE ADMINISTRATIVE AGENT MAKE ANY WITHHOLDING OR DEDUCTION FOR
TAXES FROM AMOUNTS PAYABLE TO SUCH LENDER.

 


(F)            REFUNDS.  UNLESS REQUIRED BY APPLICABLE LAWS, AT NO TIME SHALL
THE ADMINISTRATIVE AGENT HAVE ANY OBLIGATION TO FILE FOR OR OTHERWISE PURSUE ON
BEHALF OF A LENDER OR THE L/C ISSUER, OR HAVE ANY OBLIGATION TO PAY TO ANY
LENDER OR THE L/C ISSUER, ANY REFUND OF TAXES WITHHELD OR DEDUCTED FROM FUNDS
PAID FOR THE ACCOUNT OF SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE.  IF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE
DISCRETION, EXERCISED IN GOOD FAITH, THAT IT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWERS OR WITH
RESPECT TO WHICH THE BORROWERS HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PAY TO THE BORROWERS AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY
TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE
BORROWERS UNDER THIS SECTION WITH RESPECT TO THE INDEMNIFIED TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE

 

61

--------------------------------------------------------------------------------


 


RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE
BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE BORROWERS (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.


 

3.02        Illegality.  If any Applicable Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Required Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 


3.04        INCREASED COSTS.


 


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

 

62

--------------------------------------------------------------------------------


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E)) OR
THE L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX WITH RESPECT TO
THIS AGREEMENT, ANY LETTER OF CREDIT, ANY PARTICIPATION IN A LETTER OF CREDIT OR
ANY EURODOLLAR RATE LOAN MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS
TO SUCH LENDER OR THE L/C ISSUER IN RESPECT THEREOF (EXCEPT FOR TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAXES OF SUCH LENDER OR L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers shall
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE
BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER RECEIPT THEREOF.

 

63

--------------------------------------------------------------------------------


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN 90 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C ISSUER,
AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C ISSUER’S
INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
90-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWERS SHALL PAY TO
EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE BORROWERS SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH
A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH
LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM
RECEIPT OF SUCH NOTICE.


 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWERS; OR


 


(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWERS PURSUANT TO SECTION 10.14;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank

 

64

--------------------------------------------------------------------------------


 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

 


3.06        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWERS ARE REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER, THE L/C ISSUER, OR ANY GOVERNMENTAL AUTHORITY
FOR THE ACCOUNT OF ANY LENDER OR THE L/C ISSUER PURSUANT TO SECTION 3.01, OR IF
ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN SUCH LENDER OR THE L/C
ISSUER SHALL, AS APPLICABLE, USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT
LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS
RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER OR THE L/C ISSUER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 3.01 OR 3.04, AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE
NEED FOR THE NOTICE PURSUANT TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH
CASE, WOULD NOT SUBJECT SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, TO
ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE.  THE BORROWERS HEREBY AGREE
TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER OR THE L/C
ISSUER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04 OR IS UNABLE TO LEND UNDER SECTION 3.02, OR IF THE BORROWERS ARE
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, THE BORROWERS
MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION 10.14.


 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
BORROWERS, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF
GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT, THE INTERCREDITOR
AGREEMENT AND THE SECURITY DOCUMENTS, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWERS;

 

65

--------------------------------------------------------------------------------


 

(II)           A NOTE EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

 

(III)          EVIDENCE THAT THE SECURITY DOCUMENTS SHALL BE EFFECTIVE TO CREATE
IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A LEGAL,
VALID AND ENFORCEABLE FIRST SECURITY INTEREST AND LIEN UPON THE COLLATERAL, AND
IN CONNECTION THEREWITH THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL SUCH
EVIDENCE OF THE COMPLETION OF ALL ACTIONS, RECORDINGS AND FILINGS OF OR WITH
RESPECT TO THE SECURITY DOCUMENTS THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED THEREBY;

 

(IV)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH BORROWER
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE EVIDENCING THE IDENTITY,
AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS
A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT, THE SECURITY DOCUMENTS
AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY;

 

(V)           SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH BORROWER IS DULY ORGANIZED OR FORMED,
AND THAT EACH BORROWER IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(VI)          A FAVORABLE OPINION OF WILMER, CUTLER, PICKERING, HALE AND DORR,
LLP, AND OTHER COUNSEL OR SPECIAL COUNSEL TO THE BORROWERS, AS APPLICABLE,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(VII)         A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH BORROWER EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH BORROWER AND THE
VALIDITY AGAINST SUCH BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR
(B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

 

(VIII)        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED, AND (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE
DATE OF THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR WOULD BE REASONABLY
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT;

 

(IX)           (A) THE AUDITED FINANCIAL STATEMENTS AND (B) PRO FORMA
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWERS (BASED UPON THE ANNUAL
FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING APRIL 30, 2009) GIVING EFFECT TO
ALL INDEBTEDNESS OF BORROWERS INCURRED ON THE CLOSING DATE (INCLUDING
INDEBTEDNESS UNDER THE SECOND LIEN NOTES), AND

 

66

--------------------------------------------------------------------------------


 

FORECASTS PREPARED BY MANAGEMENT OF THE BORROWERS OF BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOW STATEMENTS ON A QUARTERLY BASIS FOR THE TWELVE (12)
MONTHS FOLLOWING THE CLOSING DATE AND ON AN ANNUAL BASIS FOR EACH YEAR
THEREAFTER THROUGH THE MATURITY DATE, EACH IN FORM SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS;

 

(X)            EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT, TOGETHER WITH INSURANCE
BINDERS OR OTHER SATISFACTORY CERTIFICATES OF INSURANCE NAMING THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED OR LOSS
PAYEE, AS THE CASE MAY BE, UNDER ALL INSURANCE POLICIES MAINTAINED WITH RESPECT
TO THE LIABILITIES, ASSETS AND PROPERTIES OF THE BORROWERS;

 

(XI)           SATISFACTORY EVIDENCE OF THE PAYMENT OF CERTAIN INDEBTEDNESS
UNDER THE EXISTING CREDIT AGREEMENT IN ACCORDANCE WITH SECTION 10.16 HEREIN;

 

(XII)          SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER, THE SWING LINE LENDER OR
THE REQUIRED LENDERS REASONABLY MAY REQUIRE;

 

(XIII)         A COMPLETED AND FULLY-EXECUTED PERFECTION CERTIFICATE IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT K FOR EACH OF THE BORROWERS,
THE RESULTS OF UCC SEARCHES (AND THE EQUIVALENT THEREOF IN ALL APPLICABLE
FOREIGN JURISDICTIONS) WITH RESPECT TO THE COLLATERAL, INDICATING NO LIENS OTHER
THAN PERMITTED LIENS AND OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT; AND COPIES OF DULY FILED UCC-1 FORMS FOR EACH OF THE
BORROWERS IN EACH APPROPRIATE JURISDICTION AND OFFICE UNDER THE UNIFORM
COMMERCIAL CODE;

 

(XIV)        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING THAT
(A) THE OBLIGATIONS AND THE SECOND LIEN NOTES ARE PERMITTED “SENIOR DEBT” UNDER
(AND AS DEFINED IN) THE EXISTING SENIOR SUBORDINATED INDENTURE (INCLUDING A
CERTIFICATION AS TO THE AMOUNT OF INDEBTEDNESS BEING REFINANCED UNDER THE
EXISTING CREDIT AGREEMENT WHICH CONSTITUTES INDEBTEDNESS INCURRED UNDER THE
COVERAGE RATIO EXCEPTION (AS DEFINED IN THE SENIOR SUBORDINATED DEBT
DOCUMENTS)), (B) NO DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE EXISTING
SENIOR SUBORDINATED DEBT DOCUMENTS OR WOULD RESULT THEREUNDER AFTER GIVING
EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE SECOND LIEN NOTE DOCUMENTS, AND (C) THE SECOND LIEN NOTE
DOCUMENTS ARE EFFECTIVE AS OF THE CLOSING DATE;

 

(XV)         DEFINITIVE COPIES OF EACH OF THE SECOND LIEN NOTE DOCUMENTS, DULY
EXECUTED BY THE PARTIES THERETO, TOGETHER WITH ALL OTHER AGREEMENTS, INSTRUMENTS
AND OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE ADMINISTRATIVE
AGENT SHALL REQUEST;

 

(XVI)        A DULY COMPLETED COMPLIANCE CERTIFICATE IN FORM AND DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS, SIGNED BY A
RESPONSIBLE OFFICER, AS OF THE LAST DAY OF THE FISCAL YEAR OF THE BORROWERS
ENDED APRIL 30, 2009 (BASED UPON THE ANNUAL FINANCIAL STATEMENTS FOR THE FISCAL
YEAR ENDING APRIL 30, 2009), AFTER GIVING EFFECT TO (I) THE LOANS MADE HEREUNDER
ON THE CLOSING DATE AND (II) THE SECOND LIEN NOTES, SIGNED BY

 

67

--------------------------------------------------------------------------------


 

A RESPONSIBLE OFFICER, EVIDENCING PRO FORMA COMPLIANCE WITH EACH OF THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.11(B) AND (C) HEREOF (ASSUMING SUCH
FINANCIAL COVENANTS WERE IN EFFECT ON APRIL 30, 2009); AND

 

(XVII)       EVIDENCE THAT THE BORROWERS SHALL HAVE RECEIVED NET CASH PROCEEDS
FROM THE SECOND LIEN NOTES OF AT LEAST $168 MILLION, AND THE TERMS AND
CONDITIONS OF THE SECOND LIEN NOTES (INCLUDING TERMS AND CONDITIONS RELATING TO
THE INTEREST RATE, FEES, AMORTIZATION, MATURITY, SECURITY, COVENANTS, DEFAULTS
AND REMEDIES) SHALL BE AS SET FORTH IN THE SECOND LIEN NOTES OFFERING MEMORANDUM
OR OTHERWISE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 


(B)           ANY FEES AND EXPENSES REQUIRED TO BE PAID TO THE ADMINISTRATIVE
AGENT, THE JOINT ARRANGERS AND/OR THE LENDERS ON OR BEFORE THE CLOSING DATE
SHALL HAVE BEEN PAID.


 


(C)           THE BORROWERS SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL (INCLUDING ANY LOCAL COUNSEL) TO THE ADMINISTRATIVE AGENT (DIRECTLY
TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED
PRIOR TO OR ON THE CLOSING DATE.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for a Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS CONTAINED IN
ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT
FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE
TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE AND
EXCEPT TO THE EXTENT OF CHANGES RESULTING FROM TRANSACTIONS CONTEMPLATED OR
PERMITTED BY THIS AGREEMENT AND CHANGES OCCURRING IN THE ORDINARY COURSE OF
BUSINESS WHICH SINGLY OR IN THE AGGREGATE DO NOT HAVE A MATERIAL ADVERSE
EFFECT.  FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 5.05(A) SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO SECTION 6.04(A).


 


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 

68

--------------------------------------------------------------------------------



 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrowers shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and/or (b), as
applicable, have been satisfied on and as of the date of the applicable Credit
Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrowers jointly and severally represent and warrant to the Lenders, the
L/C Issuer and the Administrative Agent that, on and as of the date of this
Agreement (any disclosure on a schedule pursuant to this Article V shall be
deemed to apply to all relevant representations and warranties, regardless of
whether such schedule is referenced in each relevant representation):

 


5.01                        CORPORATE AUTHORITY.


 


(A)                                  INCORPORATION; GOOD STANDING.  EACH OF THE
BORROWERS (I) IS A CORPORATION (OR SIMILAR BUSINESS ENTITY) DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING OR IN CURRENT STATUS UNDER THE LAWS OF ITS
RESPECTIVE JURISDICTION OF ORGANIZATION, (II) HAS ALL REQUISITE CORPORATE (OR
THE EQUIVALENT COMPANY OR PARTNERSHIP) POWER TO OWN ITS PROPERTY AND CONDUCT ITS
BUSINESS AS NOW CONDUCTED AND AS PRESENTLY CONTEMPLATED, AND (III) IS IN GOOD
STANDING AS A FOREIGN CORPORATION (OR SIMILAR BUSINESS ENTITY) AND IS DULY
AUTHORIZED TO DO BUSINESS IN EACH JURISDICTION IN WHICH ITS PROPERTY OR BUSINESS
AS PRESENTLY CONDUCTED OR CONTEMPLATED MAKES SUCH QUALIFICATION NECESSARY EXCEPT
WHERE A FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
THE BUSINESS, ASSETS OR FINANCIAL CONDITION OF SUCH BORROWER.


 


(B)                                 AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (I) ARE WITHIN THE CORPORATE (OR THE EQUIVALENT COMPANY OR PARTNERSHIP)
AUTHORITY OF EACH OF THE BORROWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE (OR OTHER) PROCEEDINGS, (III) DO NOT CONFLICT WITH OR RESULT
IN ANY MATERIAL BREACH OR CONTRAVENTION OF ANY APPLICABLE LAW TO WHICH ANY OF
THE BORROWERS IS SUBJECT OR ANY JUDGMENT, ORDER, WRIT, INJUNCTION, LICENSE OR
PERMIT APPLICABLE TO ANY OF THE BORROWERS SO AS TO MATERIALLY ADVERSELY AFFECT
THE ASSETS, BUSINESS OR ANY ACTIVITY OF THE BORROWERS, AND (IV) DO NOT CONFLICT
WITH ANY PROVISION OF THE CORPORATE CHARTER, ARTICLES OR BYLAWS (OR EQUIVALENT
OTHER ENTITY OR PARTNERSHIP DOCUMENTS) OF THE BORROWERS OR ANY AGREEMENT OR
OTHER INSTRUMENT BINDING UPON THE BORROWERS, INCLUDING, WITHOUT LIMITATION, THE
SENIOR SUBORDINATED NOTES INDENTURE AND THE SECOND LIEN NOTES INDENTURE.


 


(C)                                  ENFORCEABILITY.  THIS AGREEMENT HAS BEEN,
AND EACH OTHER LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY
EXECUTED AND DELIVERED BY THE BORROWERS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS WILL RESULT IN VALID AND LEGALLY BINDING
OBLIGATIONS OF THE BORROWERS ENFORCEABLE AGAINST EACH IN ACCORDANCE WITH THE
RESPECTIVE TERMS AND PROVISIONS HEREOF AND THEREOF, EXCEPT AS ENFORCEABILITY IS
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
APPLICABLE LAWS RELATING TO OR AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’
RIGHTS AND EXCEPT TO THE EXTENT THAT AVAILABILITY OF THE REMEDY OF SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDY IS SUBJECT TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.

 

69

--------------------------------------------------------------------------------


 

5.02                        Governmental Approvals; Other Approvals.  The
execution, delivery and performance by the Borrowers of the Loan Documents and
the transactions contemplated hereby and thereby, and the execution by the
Administrative Agent or the Lenders of their respective rights and remedies
thereunder do not require any approval or consent of, or filing with, any
Governmental Authority or other Person other than those already obtained, and
copies of which have been delivered to the Administrative Agent.

 

5.03                        Title to Properties; Leases.   The Borrowers own all
of the assets reflected in the consolidated balance sheet as at the Balance
Sheet Date or acquired since that date (except for assets shown on such balance
sheet under “finance leases” and except for property and assets sold or
otherwise disposed of in the ordinary course of business since that date or in a
Disposition permitted under Section 7.04(b)), subject to no mortgages,
Capitalized Leases, conditional sales agreements, title retention agreements or
Liens (except for Permitted Liens).

 

5.04                        Use of Proceeds.  The proceeds of the Loans shall be
used (a) to refinance the existing Indebtedness of the Borrowers under the
Existing Credit Agreement, and (b) for working capital, Permitted Acquisitions
and other general corporate purposes.  No proceeds of the Loans are to be used,
and no portion of any Letter of Credit is to be obtained, in any way that will
violate Regulations U or X of the Board of Governors of the Federal Reserve
System.  The Borrowers will obtain Letters of Credit solely for general
corporate purposes.


 


5.05                        FINANCIAL STATEMENTS; SOLVENCY.


 


(A)                                  FINANCIAL STATEMENTS.  THERE HAS BEEN
FURNISHED TO THE LENDERS (I) CONSOLIDATED BALANCE SHEETS OF THE PARENT AND ITS
SUBSIDIARIES DATED AS OF THE BALANCE SHEET DATE AND CONSOLIDATED STATEMENTS OF
OPERATIONS FOR THE FISCAL YEAR THEN ENDED, CERTIFIED BY CATURANO AND COMPANY,
P.C. OR AN INDEPENDENT ACCOUNTING FIRM OF NATIONAL STANDING (THE
“ACCOUNTANTS”).  SAID BALANCE SHEETS AND STATEMENTS OF OPERATIONS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION OF THE PARENT AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS
AS AT THE CLOSE OF BUSINESS ON THE DATE THEREOF AND THE RESULTS OF OPERATIONS
FOR THE PERIOD THEN ENDED.  THERE ARE NO DIRECT OR CONTINGENT LIABILITIES OF THE
BORROWERS AS OF SUCH DATES INVOLVING MATERIAL AMOUNTS, KNOWN TO THE OFFICERS OF
THE BORROWERS WHICH HAVE NOT BEEN DISCLOSED IN SAID BALANCE SHEETS AND THE
RELATED NOTES THERETO, AS THE CASE MAY BE, IN ACCORDANCE WITH GAAP.


 


(B)                                 SOLVENCY.  THE BORROWERS AS A WHOLE (BOTH
BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (INCLUDING THE LOANS MADE ON THE CLOSING DATE) AND THE SECOND LIEN
NOTES) ARE AND WILL BE SOLVENT (I.E., THEY HAVE ASSETS HAVING A FAIR VALUE IN
EXCESS OF THE AMOUNT REQUIRED TO PAY THEIR PROBABLE LIABILITIES ON THEIR
EXISTING DEBTS AS THEY BECOME ABSOLUTE AND MATURED) AND HAVE, AND EXPECT TO
HAVE, THE ABILITY TO PAY THEIR DEBTS FROM TIME TO TIME INCURRED IN CONNECTION
THEREWITH AS SUCH DEBTS MATURE.


 

5.06                        No Material Changes, Etc.  Since the Balance Sheet
Date there have occurred no changes in the financial condition or business of
the Parent and its Subsidiaries (excluding Excluded Subsidiaries) as shown on or
reflected in the consolidated balance sheet of the Parent and its Subsidiaries
as of the Balance Sheet Date or the consolidated statements of operations for
the periods then ended, nor has there occurred any event or circumstance, either
individually or

 

70

--------------------------------------------------------------------------------


 

in the aggregate, that have could reasonably be expected to have a Material
Adverse Effect.  Since the Balance Sheet Date there has not been any Restricted
Payment not otherwise permitted under this Agreement.

 

5.07                        Permits, Franchises, Patents, Copyrights, Etc.  Each
of the Borrowers possesses all franchises, patents, copyrights, trademarks,
trade names, licenses and permits (including environmental permits), and rights
in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others,
except for such franchises, patents, copyrights, trademarks, trade names,
licenses and permits which the Borrowers’ failure to possess could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect and except for matters disclosed on Schedule 5.08 and Schedule
5.16.

 

5.08                        Litigation.  There are no actions, suits,
proceedings or investigations of any kind pending or, to the knowledge of the
Borrowers, threatened against any Borrower before any Governmental Authority
which (a) question the validity of any of the Loan Documents or any action taken
or to be taken pursuant hereto or thereto, or (b) except as shown on Schedule
5.08, could be reasonably likely to have a Material Adverse Effect, and there
has been no adverse change in the status, or financial effect on any Borrower or
any Subsidiary thereof, of the matters described in Schedule 5.08 which could
reasonably expected to result in a Material Adverse Effect.

 

5.09                        No Materially Adverse Contracts, Etc.  None of the
Borrowers is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Borrowers’ officers has or is expected in the future to have a Material Adverse
Effect.  None of the Borrowers is a party to any contract or agreement which in
the judgment of the Borrowers’ officers has or is expected to have any Material
Adverse Effect.

 

5.10                        Compliance With Other Instruments, Applicable Laws,
Etc.  None of the Borrowers is violating any provision of its charter documents
or by-laws (or equivalent entity documents) or any agreement or instrument by
which any of them may be subject or by which any of them or any of their
properties may be bound or any decree, order, judgment, license, rule or any
Applicable Law, in a manner which could result in the imposition of penalties in
an amount material to the Borrowers (taken as a whole) or have a Material
Adverse Effect.

 

5.11                        Tax Status.  The Borrowers have made or filed all
United States federal and state income and all Canadian federal and provincial
or territorial income, as applicable, and all other Tax returns, reports and
declarations required by any jurisdiction to which any of them are subject
(unless and only to the extent that any Borrower has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
Taxes), and have paid all Taxes that are material in amount, shown or determined
to be due on such returns, reports and declarations, except those being
contested in good faith; and have set aside on their books provisions reasonably
adequate for the payment of all Taxes for periods subsequent to the periods to
which such returns, reports or declarations apply to the extent required in
accordance with GAAP.  All Tax returns, report and declarations required by any
jurisdiction accurately disclose (except for discrepancies which are not
material) the amount of Taxes payable by the Borrowers in the relevant
jurisdiction except for the amounts being contested in good faith by the

 

71

--------------------------------------------------------------------------------


 

Borrowers.  There are no unpaid Taxes in any material amount claimed to be due
by the taxing authority of any jurisdiction, and the officers of the Borrowers
know of no basis for any such claim.  There is no proposed Tax assessment
against the Borrowers or any of their respective Subsidiaries that would, if
made, have a Material Adverse Effect.  Except as disclosed on Schedule 5.11, as
of the Closing Date no Borrower or any Subsidiary thereof is party to any tax
sharing agreement.


 


5.12                        EMPLOYEE BENEFIT PLANS.


 


(A)                                  IN GENERAL.  EACH EMPLOYEE BENEFIT PLAN AND
EACH GUARANTEED PENSION PLAN HAS BEEN MAINTAINED AND OPERATED IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE PROVISIONS OF ERISA AND, TO THE EXTENT
APPLICABLE, THE CODE, INCLUDING BUT NOT LIMITED TO THE PROVISIONS THEREUNDER
RESPECTING PROHIBITED TRANSACTIONS AND THE BONDING OF FIDUCIARIES AND OTHER
PERSONS HANDLING PLAN FUNDS AS REQUIRED BY §412 OF ERISA.  EACH BORROWER HAS
HERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT THE MOST RECENTLY COMPLETED
ANNUAL REPORT, FORM 5500, WITH ALL REQUIRED ATTACHMENTS, AND ACTUARIAL STATEMENT
REQUIRED TO BE SUBMITTED UNDER §103(D) OF ERISA, WITH RESPECT TO EACH GUARANTEED
PENSION PLAN.


 


(B)                                 TERMINABILITY OF WELFARE PLANS.  NO EMPLOYEE
BENEFIT PLAN, WHICH IS AN EMPLOYEE WELFARE BENEFIT PLAN WITHIN THE MEANING OF
§3(1) OR §3(2)(B) OF ERISA, PROVIDES BENEFIT COVERAGE SUBSEQUENT TO TERMINATION
OF EMPLOYMENT, EXCEPT AS REQUIRED BY TITLE I, PART 6 OF ERISA OR THE APPLICABLE
STATE INSURANCE LAWS (IT BEING ACKNOWLEDGED THAT, IN CERTAIN CIRCUMSTANCES, A
BORROWER MAY AGREE TO PROVIDE CERTAIN BENEFITS BEYOND THE DATE OF AN EMPLOYEES’
TERMINATION IN CONNECTION WITH SEVERANCE ARRANGEMENTS OR SUCH EMPLOYEE’S
PART-TIME EMPLOYMENT).  A BORROWER MAY TERMINATE EACH SUCH PLAN AT ANY TIME (OR
AT ANY TIME SUBSEQUENT TO THE EXPIRATION OF ANY APPLICABLE BARGAINING AGREEMENT)
IN THE DISCRETION OF SUCH BORROWER WITHOUT LIABILITY TO ANY PERSON OTHER THAN
FOR CLAIMS ARISING PRIOR TO TERMINATION (IT BEING ACKNOWLEDGED THAT, IN CERTAIN
CIRCUMSTANCES, A BORROWER MAY AGREE TO PROVIDE CERTAIN BENEFITS BEYOND THE DATE
OF AN EMPLOYEES’ TERMINATION IN CONNECTION WITH SEVERANCE ARRANGEMENTS OR SUCH
EMPLOYEE’S PART-TIME EMPLOYMENT).


 


(C)                                  GUARANTEED PENSION PLANS.  EACH
CONTRIBUTION REQUIRED TO BE MADE TO A GUARANTEED PENSION PLAN, WHETHER REQUIRED
TO BE MADE TO AVOID THE INCURRENCE OF AN ACCUMULATED FUNDING DEFICIENCY, THE
NOTICE OR LIEN PROVISIONS OF §302(F) OF ERISA, OR OTHERWISE, HAS BEEN TIMELY
MADE.  NO WAIVER OF AN ACCUMULATED FUNDING DEFICIENCY OR EXTENSION OF
AMORTIZATION PERIODS HAS BEEN RECEIVED WITH RESPECT TO ANY GUARANTEED PENSION
PLAN, AND NO BORROWER NOR ANY ERISA AFFILIATE IS OBLIGATED TO OR HAS POSTED
SECURITY IN CONNECTION WITH AN AMENDMENT TO A GUARANTEED PENSION PLAN PURSUANT
TO §307 OF ERISA OR §401(A)(29) OF THE CODE.  NO LIABILITY TO THE PBGC (OTHER
THAN REQUIRED INSURANCE PREMIUMS, ALL OF WHICH HAVE BEEN PAID) HAS BEEN INCURRED
BY ANY BORROWER OR ANY ERISA AFFILIATE WITH RESPECT TO ANY GUARANTEED PENSION
PLAN AND THERE HAS NOT BEEN ANY ERISA REPORTABLE EVENT (OTHER THAN AN ERISA
REPORTABLE EVENT AS TO WHICH THE REQUIREMENT OF 30 DAYS NOTICE HAS BEEN WAIVED),
OR ANY OTHER EVENT OR CONDITION WHICH PRESENTS A MATERIAL RISK OF TERMINATION OF
ANY GUARANTEED PENSION PLAN BY THE PBGC.  BASED ON THE LATEST VALUATION OF EACH
GUARANTEED PENSION PLAN (WHICH IN EACH CASE OCCURRED WITHIN TWELVE MONTHS OF THE
DATE OF THIS REPRESENTATION), AND ON THE ACTUARIAL METHODS AND ASSUMPTIONS
EMPLOYED FOR THAT VALUATION, THE AGGREGATE BENEFIT LIABILITIES OF ALL SUCH
GUARANTEED PENSION PLANS WITHIN THE MEANING OF §4001 OF ERISA DID NOT EXCEED THE
AGGREGATE

 

72

--------------------------------------------------------------------------------


 


VALUE OF THE ASSETS OF ALL SUCH GUARANTEED PENSION PLANS, DISREGARDING FOR THIS
PURPOSE THE BENEFIT LIABILITIES AND ASSETS OF ANY GUARANTEED PENSION PLAN WITH
ASSETS IN EXCESS OF BENEFIT LIABILITIES.


 


(D)                                 MULTIEMPLOYER PLANS.  NO BORROWER NOR ANY
ERISA AFFILIATE HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING SECONDARY
LIABILITY) TO ANY MULTIEMPLOYER PLAN AS A RESULT OF A COMPLETE OR PARTIAL
WITHDRAWAL FROM SUCH MULTIEMPLOYER PLAN UNDER §4201 OF ERISA OR AS A RESULT OF A
SALE OF ASSETS DESCRIBED IN §4204 OF ERISA.  NO BORROWER NOR ANY ERISA AFFILIATE
HAS BEEN NOTIFIED THAT ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENT
UNDER AND WITHIN THE MEANING OF §4241 OR §4245 OF ERISA OR IS AT RISK OF
ENTERING REORGANIZATION OR BECOMING INSOLVENT, OR THAT ANY MULTIEMPLOYER PLAN
INTENDS TO TERMINATE OR HAS BEEN TERMINATED UNDER §4041A OF ERISA.


 


5.13                        SUBSIDIARIES; EQUITY INTERESTS; CAPITALIZATION.


 


(A)                                  SUBSIDIARIES.  SCHEDULE 5.13(A) HERETO SETS
FORTH, AS OF THE CLOSING DATE, A COMPLETE AND ACCURATE LIST OF THE PARENT’S
SUBSIDIARIES, AND, WITH RESPECT TO ALL BORROWER SUBSIDIARIES, INCLUDING THE NAME
OF SUCH SUBSIDIARY, ITS JURISDICTION OF INCORPORATION, THE ADDRESS OF ITS
PRINCIPAL PLACE OF BUSINESS AND ITS U.S. TAXPAYER IDENTIFICATION NUMBER,
TOGETHER WITH THE NUMBER OF AUTHORIZED AND OUTSTANDING EQUITY INTERESTS OF SUCH
SUBSIDIARY.  EACH SUBSIDIARY (OTHER THAN CERTAIN EXCLUDED SUBSIDIARIES AND NELS)
IS DIRECTLY OR INDIRECTLY WHOLLY-OWNED BY THE PARENT AND, AS OF THE CLOSING
DATE, THE BORROWERS HAVE NO EQUITY INTERESTS IN ANY OTHER PERSON OTHER THAN
THOSE SPECIFICALLY DISCLOSED ON SCHEDULE 5.13(A).  THE PARENT OR A BORROWER
SUBSIDIARY HAS GOOD AND MARKETABLE TITLE TO ALL OF THE EQUITY INTERESTS IT
PURPORTS TO OWN OF EACH SUBSIDIARY (OTHER THAN EXCLUDED SUBSIDIARIES), FREE AND
CLEAR IN EACH CASE OF ANY LIEN OTHER THAN LIENS IN FAVOR OF THE ADMINISTRATIVE
AGENT AND THE HOLDERS OF THE SECOND LIEN NOTES (OR ANY REFINANCING OR
REPLACEMENT THEREOF PERMITTED HEREBY).  ALL SUCH EQUITY INTERESTS HAVE BEEN DULY
ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.


 


(B)                                 EQUITY INTERESTS.  AS OF THE APRIL 30, 2009,
THE AUTHORIZED CAPITAL STOCK OF THE PARENT CONSISTS OF (I) 100,000,000 SHARES OF
CLASS A COMMON STOCK (PAR VALUE $.01 PER SHARE) AUTHORIZED OF WHICH 24,678,700
SHARES ARE OUTSTANDING AND (II) 100,000,000 SHARES OF CLASS B COMMON STOCK (PAR
VALUE $.01 PER SHARE) AUTHORIZED OF WHICH 988,200 SHARES ARE OUTSTANDING.  ALL
SUCH OUTSTANDING SHARES HAVE BEEN DULY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE.


 


(C)                                  OPTIONS, ETC.  AS OF APRIL 30, 2009, EXCEPT
AS SET FORTH ON SCHEDULE 5.13(C), NO PERSON HAS OUTSTANDING ANY RIGHTS (EITHER
PRE-EMPTIVE OR OTHER) OR OPTIONS (EXCEPT FOR THE OPTIONS FOR COMMON STOCK OR
OTHER FORMS OF EQUITY-BASED COMPENSATION ISSUED TO EMPLOYEES, CONSULTANTS OR
DIRECTORS IN ACCORDANCE WITH A BONA FIDE COMPENSATION PLAN APPROVED BY THE BOARD
OF DIRECTORS OF THE PARENT) TO SUBSCRIBE FOR OR PURCHASE FROM THE PARENT, OR ANY
WARRANTS OR OTHER AGREEMENTS PROVIDING FOR OR REQUIRING THE ISSUANCE BY THE
PARENT OF, ANY EQUITY INTERESTS CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS CAPITAL
STOCK.

 

73

--------------------------------------------------------------------------------


 


5.14                        MARGIN REGULATIONS; HOLDING COMPANY AND INVESTMENT
COMPANY ACT. (A) THE BORROWERS ARE NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY
OR AS ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR
CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


(B)                                 NONE OF THE BORROWERS IS A “HOLDING
COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN “AFFILIATE” OF
A “HOLDING COMPANY”, AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED; NOR IS ANY OF THEM AN “INVESTMENT COMPANY”, OR
AN “AFFILIATED COMPANY” OR A “PRINCIPAL UNDERWRITER” OF AN “INVESTMENT COMPANY”,
AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 

5.15                        Absence of Financing Statements, Etc.  Except with
respect to Permitted Liens and as set forth on Schedule 7.01 hereto, there is no
effective financing statement, security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any filing records, registry,
or other public office, which covers, affects or gives notice of any present or
possible future Lien on any assets or property of any of the Borrowers or rights
thereunder.

 


5.16                        ENVIRONMENTAL COMPLIANCE.


 

The Borrowers have taken all necessary steps to investigate the past and present
condition and usage of the Real Properties and the operations conducted thereon
and, based upon such diligent investigation, have determined that, except as
shown on Schedule 5.16:

 


(A)                                  NONE OF THE BORROWERS OR NON-BORROWER
SUBSIDIARIES, NOR ANY OPERATOR OF THEIR PROPERTIES, IS IN VIOLATION, OR ALLEGED
TO BE IN VIOLATION, OF ANY JUDGMENT, DECREE, ORDER, LICENSE, RULE OR ANY
APPLICABLE LAW PERTAINING TO ENVIRONMENTAL MATTERS, INCLUDING WITHOUT
LIMITATION, THOSE ARISING UNDER RCRA, CERCLA, THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986, THE FEDERAL CLEAN WATER ACT, THE FEDERAL CLEAN AIR
ACT, THE TOXIC SUBSTANCES CONTROL ACT, OR ANY STATE OR LOCAL OR CANADIAN FEDERAL
OR PROVINCIAL STATUTE, REGULATION, ORDINANCE, ORDER OR DECREE RELATING TO
HEALTH, SAFETY OR THE ENVIRONMENT (THE “ENVIRONMENTAL LAWS”), WHICH VIOLATION
WOULD HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)                                 EXCEPT WHERE IT WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT, NO PORTION OF THE REAL PROPERTY HAS BEEN USED BY THE BORROWERS
OR NON-BORROWER SUBSIDIARIES FOR THE HANDLING, PROCESSING, STORAGE OR DISPOSAL
OF HAZARDOUS MATERIALS AND NO UNDERGROUND TANK OR OTHER UNDERGROUND STORAGE
RECEPTACLE FOR HAZARDOUS MATERIALS IS LOCATED ON SUCH PROPERTIES; (II) IN THE
COURSE OF ANY ACTIVITIES CONDUCTED BY THE BORROWERS OR NON-BORROWER
SUBSIDIARIES, OR, TO THE BORROWERS’ KNOWLEDGE BY ANY OTHER OPERATORS OF THE REAL
PROPERTY, NO HAZARDOUS MATERIALS HAVE BEEN GENERATED OR ARE BEING USED ON SUCH
PROPERTIES; AND (III) TO THE BORROWERS’ KNOWLEDGE, THERE HAVE BEEN NO
UNPERMITTED RELEASES OR THREATENED RELEASES OF HAZARDOUS MATERIALS ON, UPON,
INTO OR FROM THE REAL PROPERTY.


 

5.17                        Perfection of Security Interests. The provisions of
the Security Documents are effective to create in favor of the Administrative
Agent for the benefit of the Lenders and the Agents a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01 and
to Section 10.15) on all right, title and interest of the respective Borrowers
in the

 

74

--------------------------------------------------------------------------------


 

Collateral described therein.  All filings, assignments, pledges and deposits of
documents or instruments have been made or will be made and all other actions
have been taken or will be taken that are necessary under Applicable Law, or
reasonably requested by the Administrative Agent or any of the Lenders, to
establish and perfect the Administrative Agent’s security interests (as
collateral agent for the Lenders and the Agents) in the Collateral to the extent
required pursuant to Section 10.15 hereof.  The Collateral and the
Administrative Agent’s rights (as collateral agent for the Lenders and the
Agents) with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses, except for Permitted Liens.  The Borrowers are
the owners of the Collateral free from any Lien, except for Permitted Liens.

 

5.18                        Certain Transactions.  Except as set forth on
Schedule 5.18 or as permitted in Section 7.08, and except for arm’s length
transactions pursuant to which the Borrowers make payments in the ordinary
course of business upon terms no less favorable than the Borrowers could obtain
from third parties, none of the officers, directors, or employees of the
Borrowers are presently a party to any transaction with the Borrowers (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner, the value of such transaction,
when aggregated with all other such transactions occurring during the term of
this Agreement, exceeds the Threshold Amount.

 

5.19                        True Copies of Charter and Other Documents.  The
Borrowers have furnished the Administrative Agent copies, in each case true and
complete as of the Closing Date, of (a) all charter and other incorporation or
constituent documents (together with any amendments thereto) and (b) by-laws (or
equivalent entity documents) (together with any amendments thereto).

 

5.20                        Disclosure.  No representation or warranty made by
the Borrowers in this Agreement or in any agreement, instrument, document,
certificate, statement or letter furnished to the Lenders or the Administrative
Agent by or on behalf of or at the request of the Borrowers in connection with
any of the transactions contemplated by the Loan Documents contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which they are made.

 

5.21                        Guarantees of Excluded Subsidiaries.  Except as
permitted under Section 7.03, no Borrower has guaranteed Indebtedness or other
financial obligations of any Excluded Subsidiary.

 

5.22                        Obligations Constitute Senior Debt.  The Obligations
of the Borrowers hereunder (i) are and will continue to be “Senior Debt” and
“Designated Senior Debt” under and as defined in the Senior Subordinated Notes
Indenture and (ii) are “First Lien Obligations” under and as defined in the
Second Lien Notes Indenture.

 

5.23                        Labor Matters.  Except as disclosed on Schedule
5.23, (a) as of the Closing Date there are no collective bargaining agreements
or Multiemployer Plans covering the employees of the Borrowers or any of their
Subsidiaries and (b) none of the Borrowers nor any of their

 

75

--------------------------------------------------------------------------------


 

Subsidiaries have suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five (5) years that could reasonably
be expected to have a Material Adverse Effect.

 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

The Borrowers covenant and agree that, so long as any Obligation or any Letter
of Credit is outstanding or the Lenders have any obligation to make Loans or the
L/C Issuer has any commitment or obligation to issue, extend or renew any
Letters of Credit hereunder, or the Lenders have any obligations to reimburse
the L/C Issuer for drawings honored under any Letter of Credit hereunder:

 

6.01                        Punctual Payment.  The Borrowers will duly and
punctually pay or cause to be paid the principal and interest on the Loans, all
reimbursement obligations under Section 2.03(c), and all fees and other amounts
provided for in this Agreement and the other Loan Documents for which they are
liable, all in accordance with the terms of this Agreement and such other Loan
Documents.

 

6.02                        Maintenance of Office.  The Borrowers will maintain
their chief executive offices at the locations set forth on the Perfection
Certificates delivered pursuant to Section 4.01(a)(xiii), or at such other place
in the United States of America as each Borrower shall designate upon thirty
(30) days’ prior written notice to the Administrative Agent.

 

6.03                        Records and Accounts.  Each of the Borrowers and the
Non-Borrower Subsidiaries will (a) keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP and with the requirements of all regulatory authorities, (b) maintain
adequate accounts and reserves for all Taxes, depreciation, depletion,
obsolescence and amortization of its properties, all other contingencies, and
all other proper reserves in accordance with GAAP and (c) at all times engage
the Accountants as the independent certified public accountants of the Parent
and its Subsidiaries.

 

6.04                        Financial Statements, Certificates and Information. 
The Borrowers will deliver to the Administrative Agent and the Lenders the
following:

 


(A)                                  AS SOON AS PRACTICABLE, BUT, IN ANY EVENT
NOT LATER THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWERS, THE CONSOLIDATED BALANCE SHEETS OF THE PARENT AND ITS SUBSIDIARIES AS
AT THE END OF SUCH YEAR, STATEMENTS OF CASH FLOWS, AND THE RELATED CONSOLIDATED
STATEMENTS OF OPERATIONS, SETTING FORTH IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL SUCH CONSOLIDATED FINANCIAL STATEMENTS TO BE IN
REASONABLE DETAIL, PREPARED, IN ACCORDANCE WITH GAAP AND CERTIFIED BY THE
ACCOUNTANTS, WHICH SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR SIMILAR
QUALIFICATION OR EXCEPTION (OTHER THAN ANY SUCH QUALIFICATION THAT IS BASED
SOLELY UPON THE INDEBTEDNESS HEREUNDER OR UNDER THE SECOND LIEN NOTES INDENTURE
OR THE SENIOR SUBORDINATED DEBT BECOMING CURRENT AS A RESULT OF NOT HAVING
REFINANCED SUCH INDEBTEDNESS PRIOR TO THE DATE WHICH IS ONE YEAR BEFORE THE
RESPECTIVE MATURITY DATES THEREOF, AS APPLICABLE) OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF THE ACCOUNTANTS’ AUDIT IF SUCH QUALIFICATION OR
EXCEPTION AS TO SCOPE IS BASED UPON OR RESULTS FROM ANY LIMITATIONS IMPOSED BY

 

76

--------------------------------------------------------------------------------


 


THE BORROWERS OR ANY ACTION (OR INACTION) OF THE BORROWERS WITH RESPECT TO THE
APPLICABLE AUDIT.  IN ADDITION, SIMULTANEOUSLY THEREWITH, THE BORROWERS WILL USE
THEIR BEST EFFORTS TO PROVIDE THE LENDERS WITH A WRITTEN STATEMENT FROM SUCH
ACCOUNTANTS TO THE EFFECT THAT THE BORROWERS ARE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.11 HEREOF, AND THAT, IN MAKING THE
EXAMINATION NECESSARY TO SAID CERTIFICATION, NOTHING HAS COME TO THE ATTENTION
OF SUCH ACCOUNTANTS THAT WOULD INDICATE THAT ANY DEFAULT OR EVENT OF DEFAULT
EXISTS, OR, IF SUCH ACCOUNTANTS SHALL HAVE OBTAINED KNOWLEDGE OF ANY THEN
EXISTING DEFAULT OR EVENT OF DEFAULT THEY SHALL DISCLOSE IN SUCH STATEMENT ANY
SUCH DEFAULT OR EVENT OF DEFAULT; PROVIDED, THAT SUCH ACCOUNTANTS SHALL NOT BE
LIABLE TO THE LENDERS FOR FAILURE TO OBTAIN KNOWLEDGE OF ANY DEFAULT OR EVENT OF
DEFAULT;


 


(B)                                 AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT
LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE
BORROWERS, COPIES OF THE CONSOLIDATED BALANCE SHEETS AND STATEMENT OF OPERATIONS
OF THE PARENT AND ITS SUBSIDIARIES AS AT THE END OF SUCH QUARTER, SUBJECT TO
YEAR-END ADJUSTMENTS, AND THE RELATED STATEMENT OF CASH FLOWS, ALL IN REASONABLE
DETAIL AND PREPARED IN ACCORDANCE WITH GAAP WITH A CERTIFICATION BY THE
PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE BORROWERS (THE “CFO”) THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS WERE PREPARED IN ACCORDANCE WITH GAAP AND
FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWERS AND THEIR
SUBSIDIARIES AS AT THE CLOSE OF BUSINESS ON THE DATE THEREOF AND THE RESULTS OF
OPERATIONS FOR THE PERIOD THEN ENDED;


 


(C)                                  SIMULTANEOUSLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE
CERTIFIED BY THE CFO THAT THE BORROWERS ARE IN COMPLIANCE WITH THE COVENANTS
CONTAINED IN ARTICLE VI AND ARTICLE VII OF THIS AGREEMENT AS OF THE END OF THE
APPLICABLE PERIOD SETTING FORTH IN REASONABLE DETAIL COMPUTATIONS EVIDENCING
SUCH COMPLIANCE, PROVIDED THAT, IF THE BORROWERS SHALL AT THE TIME OF ISSUANCE
OF SUCH CERTIFICATE OR AT ANY OTHER TIME OBTAIN KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT, THE BORROWERS WILL INCLUDE IN SUCH COMPLIANCE CERTIFICATE OR
OTHERWISE DELIVER FORTHWITH TO THE LENDERS A CERTIFICATE SPECIFYING THE NATURE
AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE BORROWERS PROPOSE TO TAKE
WITH RESPECT THERETO AND ATTACHING, IN THE EVENT SUCH DEFAULT OR EVENT OF
DEFAULT RELATES TO ENVIRONMENTAL MATTERS, AN ENVIRONMENTAL COMPLIANCE
CERTIFICATE;


 


(D)                                 CONTEMPORANEOUSLY WITH, OR PROMPTLY
FOLLOWING, THE FILING OR MAILING THEREOF, COPIES OF ALL MATERIAL OF A FINANCIAL
NATURE FILED WITH THE SEC (INCLUDING ANY COPIES OF NOTICES OR OTHER
CORRESPONDENCE (OTHER THAN IMMATERIAL NOTICES OR CORRESPONDENCE) RECEIVED FROM
THE SEC CONCERNING ANY INVESTIGATION OR OTHER INQUIRY REGARDING FINANCIAL OR
OTHER OPERATIONAL RESULTS OF ANY BORROWER) OR SENT TO THE STOCKHOLDERS OF THE
PARENT OR ANY OF THE BORROWERS TO THE EXTENT THE SAME ARE NOT AVAILABLE ON
EDGAR;


 


(E)                                  AS SOON AS PRACTICABLE, BUT IN ANY EVENT
NOT LATER THAN THIRTY (30) DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR OF
THE BORROWERS AND THE NON-BORROWER SUBSIDIARIES, A COPY OF THE ANNUAL BUDGET,
PROJECTIONS AND BUSINESS PLAN FOR THE BORROWERS AND THE NON-BORROWER
SUBSIDIARIES FOR SUCH FISCAL YEAR;


 


(F)                                    PROMPTLY UPON RECEIPT THEREOF FROM THE
ACCOUNTANTS, BUT IN ANY EVENT WITHIN 60 DAYS AFTER THE CLOSING DATE, THE AUDITED
FINANCIAL STATEMENTS REISSUED BY THE ACCOUNTANTS,

 

77

--------------------------------------------------------------------------------


 


WHICH SUCH REISSUED AUDITED FINANCIAL STATEMENTS SHALL NOT BE SUBJECT TO ANY
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF THE
ACCOUNTANTS’ AUDIT;


 


(G)                                 PROMPTLY AFTER THE FURNISHING THEREOF,
(I) COPIES OF ANY DOCUMENTATION FURNISHED TO ANY HOLDER OF THE SECOND LIEN NOTES
OR TO ANY TRUSTEE FOR THEIR BENEFIT PURSUANT TO THE TERMS OF THE SECOND LIEN
NOTES INDENTURE AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS PURSUANT TO THIS SECTION AND (II) COPIES OF ANY NOTICES
FURNISHED BY THE TRUSTEE UNDER THE SECOND LIEN NOTES TO ANY BORROWER PURSUANT TO
THE SECOND LIEN NOTES INDENTURE AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO THIS SECTION (INCLUDING
COPIES OF ANY NOTICES, REQUESTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS SO
GIVEN OR RECEIVED UNDER OR PURSUANT TO THE SECOND LIEN NOTE DOCUMENTS REGARDING
ANY BREACH OR DEFAULT BY ANY PARTY THERETO OR REGARDING ANY OTHER EVENT THAT
COULD MATERIALLY IMPAIR THE RIGHTS OF ANY BORROWER OR OTHERWISE COULD HAVE A
MATERIAL ADVERSE EFFECT);


 


(H)                                 FROM TIME TO TIME SUCH OTHER FINANCIAL DATA
AND OTHER INFORMATION (INCLUDING ACCOUNTANTS’ MANAGEMENT LETTERS, AUDIT REPORTS
OR RECOMMENDATIONS REGARDING INTERNAL CONTROLS PROVIDED BY THE ACCOUNTANTS TO
THE BOARD OF DIRECTORS OF THE PARENT, OR ANY COMMITTEE THEREOF) AS THE LENDERS
MAY REASONABLY REQUEST; AND


 


(I)                                     SIMULTANEOUSLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN (A) AND (B) ABOVE, THE BORROWER SHALL
PROVIDE THE ADMINISTRATIVE AGENT WITH AN UPDATED COPY OF SCHEDULE 5.13(A) HERETO
OR SHALL CERTIFY THAT SCHEDULE 5.13(A) IS TRUE AND CORRECT ON AND AS OF THE DATE
OF SUCH DELIVERY.


 

The Borrowers hereby authorize the Lenders to disclose any information obtained
pursuant to this Agreement to all appropriate Governmental Authorities where
required by Applicable Law; provided, however, that the Lenders shall, to the
extent practicable and allowable under Applicable Law, notify the Borrowers
within a reasonable period prior to the time any such disclosure is made; and
provided further, this authorization shall not be deemed to be a waiver of any
rights to object to the disclosure by the Lenders of any such information which
any Borrower has or may have under the federal Right to Financial Privacy Act of
1978, as in effect from time to time.

 

Documents required to be delivered pursuant to this Section (to the extent any
such documents are included in materials otherwise filed with the SEC and
available in EDGAR) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrowers post
such documents, or provide a link thereto on the Borrowers’ website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by

 

78

--------------------------------------------------------------------------------


 

electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
this Section to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, the “Borrowers’ Materials”) by posting the Borrowers’ Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing and who may be engaged in investment and other market-related
activities with respect to such Person’s securities.  The Borrowers hereby agree
that they will use commercially reasonable efforts to identify that portion of
the Borrowers’ materials that may be distributed to Public Lenders and that
(w) all Borrowers’ Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrowers’ Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Joint Arrangers, the L/C Issuer
and the Lenders to treat such Borrowers’ Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrowers or their securities for purposes of Securities
Laws (including state securities laws) (provided, however, that to the extent
such Borrowers’ Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrowers’ Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Joint
Arrangers shall be entitled to treat any Borrowers’ Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

79

--------------------------------------------------------------------------------


 

6.05                        Legal Existence and Conduct of Business.  Except
where the failure of a Borrower or Non-Borrower Subsidiary to remain so
qualified would not have a Material Adverse Effect, and except as otherwise set
forth in Section 7.04 hereof, each Borrower and each Non-Borrower Subsidiary
will do or cause to be done all things necessary to preserve and keep in full
force and effect its legal existence, legal rights and franchises; effect and
maintain its foreign qualifications, licensing, domestication or authorization
except as terminated by its Board of Directors in the exercise of its reasonable
judgment; use its reasonable best efforts to comply with all Applicable Laws;
and shall not become obligated under any contract or binding arrangement which,
at the time it was entered into would have a Material Adverse Effect on the
Borrowers and Non-Borrower Subsidiaries taken as a whole.  Each Borrower and
each Non-Borrower Subsidiary will continue to engage primarily in the business
now conducted by it and in any related business.

 

6.06                        Maintenance of Properties.  The Borrowers and the
Non-Borrower Subsidiaries will cause all material properties used or useful in
the conduct of their businesses to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment and will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrowers and Non-Borrower
Subsidiaries may be necessary so that the businesses carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section shall prevent any Borrower or Non-Borrower
Subsidiary from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the judgment of such Borrower or
Non-Borrower Subsidiary, desirable in the conduct of its or their business and
which does not in the aggregate have a Material Adverse Effect or is permitted
pursuant to Section 7.04 hereof.

 

6.07                        Maintenance of Insurance.   The Borrowers and the
Non-Borrower Subsidiaries will maintain with financially sound and reputable
insurance companies, funds or underwriters’ insurance, including self-insurance,
of the kinds, covering the risks and in the relative proportionate amounts
usually carried by reasonable and prudent companies conducting businesses
similar to that of the Borrowers and Non-Borrower Subsidiaries.  In addition,
the Borrowers and the Non-Borrower Subsidiaries will furnish from time to time,
upon the Administrative Agent’s request, a summary of the insurance coverage of
each of the Borrowers and Non-Borrower Subsidiaries, which summary shall be in
form and substance satisfactory to the Administrative Agent.  The Administrative
Agent shall be named as first loss payee on the Borrower’s policies of insurance
(other than liability policies) and the Borrowers shall instruct the carrier to
make payment of proceeds directly to the Administrative Agent, and the
Administrative Agent shall be named as an additional insured on the Borrowers’
liability insurance, all in a manner satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent, will furnish to the
Administrative Agent copies of the applicable policies of the Borrowers naming
the Administrative Agent for the benefit of the Lenders as a loss payee or
additional insured, as the case may be, thereunder.

 

6.08                        Taxes.  The Borrowers and the Non-Borrower
Subsidiaries will each duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all material Taxes (other than
Taxes imposed by jurisdictions other than the United States or Canada or a
political division thereof which in the aggregate are not material to the
business or assets of

 

80

--------------------------------------------------------------------------------


 

any Borrower or Non-Borrower Subsidiary on an individual basis or of the
Borrowers and Non-Borrower Subsidiaries taken as a whole) imposed upon each
Borrower and its Real Properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies, which if unpaid might by Applicable Law become a Lien or
charge upon any of such Borrower’s property; provided, however, that any such
Tax or claim need not be paid if the validity or amount thereof shall currently
be contested in good faith by appropriate proceedings and if such Borrower or
Non-Borrower Subsidiary shall have set aside on its books adequate reserves with
respect thereto; and provided, further, that such Borrower and Non-Borrower
Subsidiary will pay all such Taxes or claims forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor.

 

6.09                        Inspection of Properties, Books and Contracts.   The
Borrowers shall permit the Lenders, the Administrative Agent or any of their
designated representatives, upon reasonable notice, to visit and inspect any of
the properties of the Borrowers, to examine the books of account of the
Borrowers (including the making of periodic accounts receivable reviews), or
contracts (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrowers with, and to be advised as
to the same by, their directors, officers and Accountants, all at such times and
intervals as the Lenders or the Administrative Agent may reasonably request;
provided that the Lenders and the Administrative Agent and their designated
representatives shall be accompanied by a representative of the Borrowers during
any meeting with the Accountants pursuant to this Section 6.09 (and the
Borrowers agree to cooperate with the Administrative Agent in facilitating the
same) and provided, further, that it shall not be a violation of this
Section 6.09 if, despite the request of the Borrowers, the Accountants decline
to meet or discuss with the Lenders and the Administrative Agent.

 

6.10                        Compliance with Applicable Laws, Contracts, Licenses
and Permits; Maintenance of Material Licenses and Permits.  Each Borrower will,
and will cause the Non-Borrower Subsidiaries to, except where noncompliance
would not have a Material Adverse Effect (a) comply with the provisions of its
charter documents, articles of incorporation, other constituent documents and
by-laws and all agreements and instruments by which it or any of its properties
may be bound; (b) comply with all Applicable Laws (including Environmental
Laws), decrees, orders, and judgments, including, without limitation, all
environmental permits hereto; (c) comply in all material respects with all
agreements and instruments by which it or any of its properties may be bound;
(d) maintain all material operating permits for all landfills now owned or
hereafter acquired; and (e) dispose of Hazardous Materials only at licensed
disposal facilities operating, to the best of such Borrower’s knowledge after
reasonable inquiry, in compliance with Environmental Laws.  If at any time while
any Loan or Letter of Credit is outstanding or any Lender, the L/C Issuer or the
Administrative Agent has any obligation to make Loans or issue Letters of Credit
hereunder, any authorization, consent, approval, permit or license from any
Governmental Authority shall become necessary or required in order that any
Borrower may fulfill any of its obligations hereunder, such Borrower will
immediately take or cause to be taken all reasonable steps within the power of
such Borrower to obtain such authorization, consent, approval, permit or license
and furnish the Lenders with evidence thereof.

 

81

--------------------------------------------------------------------------------


 

6.11                        Environmental Indemnification.  The Borrowers
covenant and agree that they will jointly and severally, in accordance with
Section 10.12, indemnify and hold the Agents, the L/C Issuer and the Lenders,
and their respective affiliates, agents, directors, officers and shareholders,
harmless from and against any and all claims, expense, damage, loss or liability
incurred by such indemnified parties (including all costs of legal
representation incurred by such indemnified parties) relating to (a) any Release
or threatened Release of Hazardous Materials on the Real Property; (b) any
violation of any Environmental Laws with respect to conditions at the Real
Property or the operations conducted thereon; or (c) the investigation or
remediation of offsite locations at which the Borrowers, or their predecessors
are alleged to have directly or indirectly Disposed of Hazardous Materials.  It
is expressly acknowledged by the Borrowers that this covenant of indemnification
shall survive any foreclosure or any modification, release or discharge of any
or all of the Security Documents or the payment of the Loans and shall inure to
the benefit of the Agents and the Lenders and their respective successors and
assigns.

 

6.12                        Further Assurances.  The Borrowers will cooperate
with the Lenders and the Administrative Agent and execute such further
instruments and documents as the Lenders or the Administrative Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement or any of the Loan Documents.

 

6.13                        Notice of Potential Claims or Litigation.  The
Borrowers shall deliver to the Administrative Agent, within thirty (30) days of
receipt thereof, written notice of the initiation of, or any material
development in, any action, claim, complaint, or any other notice of dispute or
potential litigation (including without limitation any alleged violation of any
Environmental Law or ERISA and any matter that would have been required to be
disclosed on Schedule 5.23 had it existed on the Closing Date (or within 5 years
prior thereto)), wherein the potential liability is in excess of $2,500,000, or
could otherwise reasonably be expected to have a Material Adverse Effect,
together with a copy of each such notice received by any Borrower.


 


6.14                        NOTICE OF CERTAIN EVENTS CONCERNING INSURANCE,
ENVIRONMENTAL CLAIMS AND ACCOUNTING PRACTICES.


 


(A)                                  THE BORROWERS WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH WRITTEN NOTICE AS TO ANY MATERIAL CANCELLATION OR
MATERIAL ADVERSE CHANGE IN ANY INSURANCE OF ANY OF THE BORROWERS WITHIN TEN
(10) BUSINESS DAYS AFTER SUCH BORROWER’S RECEIPT OF ANY NOTICE (WHETHER FORMAL
OR INFORMAL) OF SUCH MATERIAL CANCELLATION OR MATERIAL CHANGE BY ANY OF ITS
INSURERS.


 


(B)                                 THE BORROWERS WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING OF ANY OF THE FOLLOWING EVENTS:


 

(I)                                     UPON ANY BORROWER OBTAINING KNOWLEDGE OF
ANY VIOLATION OF ANY ENVIRONMENTAL LAW WHICH VIOLATION COULD HAVE A MATERIAL
ADVERSE EFFECT;

 

(II)                                  UPON ANY BORROWER OBTAINING KNOWLEDGE OF
ANY POTENTIAL OR KNOWN RELEASE, OR THREAT OF RELEASE, OF ANY HAZARDOUS MATERIALS
AT, FROM, OR INTO THE REAL PROPERTY WHICH COULD HAVE A MATERIAL ADVERSE EFFECT;

 

(III)                               UPON ANY BORROWER’S RECEIPT OF ANY NOTICE OF
ANY MATERIAL VIOLATION OF ANY ENVIRONMENTAL LAW OR OF ANY RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS,

 

82

--------------------------------------------------------------------------------


 

INCLUDING A NOTICE OR CLAIM OF LIABILITY OR POTENTIAL RESPONSIBILITY FROM ANY
THIRD PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) AND INCLUDING NOTICE OF ANY
FORMAL INQUIRY, PROCEEDING, DEMAND, INVESTIGATION OR OTHER ACTION WITH REGARD TO
(A) ANY BORROWER’S OR ANY PERSON’S OPERATION OF THE REAL PROPERTY, (B) THE
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON, FROM, OR INTO THE REAL PROPERTY,
OR (C) INVESTIGATION OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY BORROWER
OR ITS PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY RELEASED
HAZARDOUS MATERIALS, AND, IN EACH CASE, WITH RESPECT TO WHICH THE LIABILITY
ASSOCIATED THEREWITH COULD BE REASONABLY EXPECTED TO EXCEED THE THRESHOLD
AMOUNT;

 

(IV)                              UPON ANY BORROWER OBTAINING KNOWLEDGE THAT ANY
EXPENSE OR LOSS WHICH INDIVIDUALLY OR IN THE AGGREGATE EXCEEDS THE THRESHOLD
AMOUNT HAS BEEN INCURRED BY SUCH GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
ASSESSMENT, CONTAINMENT, REMOVAL OR REMEDIATION OF ANY HAZARDOUS MATERIALS WITH
RESPECT TO WHICH ANY BORROWER MAY BE LIABLE OR FOR WHICH A LIEN MAY BE IMPOSED
ON THE REAL PROPERTY;

 

(V)                                 AT LEAST THIRTY (30) DAYS PRIOR TO THE
EFFECTIVENESS THEREOF, ANY CHANGE IN THE FISCAL YEAR END OF THE PARENT AND ITS
SUBSIDIARIES WHEREUPON, NOTWITHSTANDING THE PROVISIONS OF SECTION 10.01, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO MODIFY THE TIMING OF THE FINANCIAL
COVENANTS HEREUNDER ACCORDINGLY IN ORDER TO CORRESPOND TO ANY SUCH CHANGE IN
FISCAL YEAR; OR

 

(VI)                              THE ENTERING INTO ANY COLLECTIVE BARGAINING
AGREEMENT, MULTIEMPLOYER PLAN OR TAX SHARING AGREEMENT AFTER THE CLOSING DATE
AND THE OPENING OF ANY DEPOSIT ACCOUNT OR SECURITIES ACCOUNT AFTER THE CLOSING
DATE.

 


(C)                                  THE BORROWERS WILL PROVIDE THE LENDERS AND
THE ADMINISTRATIVE AGENT WITH WRITTEN NOTICE OF ANY MATERIAL CHANGE IN
ACCOUNTING POLICIES OR FINANCIAL REPORTING PRACTICES BY ANY BORROWER OR ANY
SUBSIDIARY THEREOF, INCLUDING ANY DETERMINATION BY THE BORROWERS REFERRED TO IN
SECTION 2.10(B).

 

83

--------------------------------------------------------------------------------


 

6.15                        Notice of Default or Material Adverse Effect.  The
Borrowers will promptly notify the Lenders and the Administrative Agent in
writing of the occurrence of (a) any Default or Event of Default, (b) any event
or condition that has resulted or could reasonably be expected to result in a
Material Adverse Effect, or (c) any event which would give rise to an obligation
of the Borrowers to prepay, redeem or repurchase any of the Second Lien Notes or
the Senior Subordinated Debt.  For the avoidance of doubt, clause (c) above
shall not apply to any regularly scheduled payment of the Second Lien Notes on
the Maturity Date (as defined in the Second Lien Notes Indenture as in effect on
the date hereof).  If any Person shall give any notice or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or any other note, evidence of Indebtedness,
indenture or other obligation evidencing Indebtedness in excess of the Threshold
Amount (including, without limitation, the Senior Subordinated Notes Indenture
and the Second Lien Notes Indenture) as to which any Borrower is a party or
obligor, whether as principal or surety, the Borrowers shall forthwith give
written notice thereof to the Lenders and the Administrative Agent, describing
the notice of action and the nature of the claimed default.

 

6.16                        Closure and Post Closure Liabilities.  The Borrowers
shall at all times adequately accrue, in accordance with GAAP, and fund, as
required by applicable Environmental Laws, all closure and post closure
liabilities with respect to the operations of the Borrowers and the Non-Borrower
Subsidiaries.

 

6.17                        Subsidiaries.  The Parent shall at all times
directly or indirectly through a Subsidiary own all of the Equity Interests of
each Subsidiary (other than the Excluded Subsidiaries and NELS) other than as a
result of a transaction otherwise permitted by the terms of this Agreement.

 

6.18                        Interest Rate Protection.  The Borrowers will,
within ninety (90) days of the Closing Date, have a minimum aggregate amount of
not less than 30% of the notional amount of Consolidated Total Funded Debt as of
the Closing Date on a fixed rate long term basis (whether through Swap Contracts
or as a result of having a fixed rate of interest by its terms) on terms and
conditions reasonably acceptable to the Administrative Agent.

 

6.19                        Additional Borrowers.  Without limitation of any of
the other provisions of this Agreement, any newly-created or newly-acquired
Subsidiary (other than Excluded Subsidiaries and Non-Borrower Subsidiaries, as
identified by the Borrowers to the Administrative Agent in accordance with, and
subject to, the terms hereof), and any Subsidiary that ceases to be an Excluded
Subsidiary or a Non-Borrower Subsidiary pursuant to the terms hereof (including
the definitions of De Minimus Subsidiary and Non-Borrower Subsidiary), shall
immediately (and in any event within 10 Business Days of such event) become a
Borrower hereunder by, if applicable, signing allonges to the Notes, entering
into a joinder and affirmation to this Agreement in substantially the form of
Exhibit G attached hereto (a “Joinder Agreement”) providing that such Subsidiary
shall be a Borrower hereunder, and providing such other documentation as the
Lenders or the Administrative Agent may reasonably request including, without
limitation, documentation with respect to conditions noted in Section 4.01 and
4.02 hereof for the initial Borrowers.  In such event, the Administrative Agent
is hereby authorized by the parties to amend Schedule 1 hereto to include such
Subsidiary as a Borrower hereunder.

 

84

--------------------------------------------------------------------------------


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01                        Liens.  None of the Borrowers or the Non-Borrower
Subsidiaries shall, directly or indirectly, create or incur or suffer to be
created or incurred or to exist any Lien, of any kind upon any property or
assets of any character (including, without limitation, any of the Collateral),
whether now owned or hereafter acquired, or upon the income or profits
therefrom; or transfer any of such property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; or acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; or suffer to exist for a period of more than
thirty (30) days after the same shall have become payable any Indebtedness or
claim or demand against it which if unpaid might by Applicable Law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
its general creditors; or sell, assign, pledge or otherwise transfer any
accounts, contract rights, general intangibles or chattel paper, with or without
recourse, except as follows (the “Permitted Liens”):

 


(A)                                  LIENS ON PROPERTY TO SECURE INDEBTEDNESS
PERMITTED UNDER SECTIONS 7.03(E) AND 7.03(O) HEREOF; PROVIDED THAT SUCH LIENS
(I) SHALL ENCUMBER ONLY THE SPECIFIC ASSETS BEING FINANCED OR LEASED, (II) SHALL
NOT EXCEED THE FAIR MARKET VALUE THEREOF AND (III) SHALL NOT SECURE INDEBTEDNESS
IN EXCESS OF $50,000,000 IN THE AGGREGATE, TAKING INTO ACCOUNT INDEBTEDNESS
OUTSTANDING AT ANY TIME UNDER BOTH OF SUCH SECTIONS 7.03(E) AND 7.03(O);


 


(B)                                 LIENS TO SECURE TAXES OR CLAIMS FOR LABOR,
MATERIAL OR SUPPLIES IN RESPECT OF OBLIGATIONS NOT OVERDUE AND GOVERNMENT LIENS
IN EXISTENCE LESS THAN 90 DAYS FROM THE DATE OF CREATION THEREOF TO SECURE
TAXES, LEVIES OR CLAIMS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
IF THE APPLICABLE BORROWER SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES
WITH RESPECT THERETO;


 


(C)                                  DEPOSITS OR PLEDGES MADE IN CONNECTION
WITH, OR TO SECURE PAYMENT OF, WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE,
OLD AGE PENSIONS OR OTHER SOCIAL SECURITY OBLIGATIONS AND DEPOSITS IN ESCROW IN
FAVOR OF STATES AND MUNICIPALITIES TO SUPPORT THE BORROWER’S PERFORMANCE
OBLIGATIONS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS WITH
SUCH STATES AND MUNICIPALITES;


 


(D)                                 LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS
AND MATERIALMEN, AND OTHER LIKE LIENS, IN EXISTENCE LESS THAN 120 DAYS FROM THE
DATE OF CREATION THEREOF IN RESPECT OF OBLIGATIONS NOT OVERDUE; PROVIDED, THAT
ANY SUCH LIEN MAY REMAIN OUTSTANDING LONGER THAN 120 DAYS IF SUCH LIEN OR THE
OBLIGATIONS SECURED THEREBY ARE BEING CONTESTED BY THE APPLICABLE BORROWER IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND SUCH BORROWER SHALL HAVE SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO;

 

85

--------------------------------------------------------------------------------


 


(E)                                  ENCUMBRANCES CONSISTING OF EASEMENTS,
RIGHTS OF WAY, ZONING RESTRICTIONS, RESTRICTIONS ON THE USE OF REAL PROPERTY AND
DEFECTS AND IRREGULARITIES IN THE TITLE THERETO, LANDLORD’S OR LESSOR’S LIENS
UNDER LEASES TO WHICH ANY BORROWER OR NON-BORROWER SUBSIDIARY IS A PARTY, AND
OTHER MINOR LIENS NONE OF WHICH IN THE OPINION OF THE RESPECTIVE BORROWER OR
NON-BORROWER SUBSIDIARY INTERFERES MATERIALLY WITH THE USE OF THE REAL PROPERTY
AFFECTED IN THE ORDINARY CONDUCT OF THE BUSINESS OF SUCH BORROWER OR
NON-BORROWER SUBSIDIARY, WHICH DEFECTS DO NOT INDIVIDUALLY OR IN THE AGGREGATE
HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF SUCH BORROWER OR NON-BORROWER
SUBSIDIARY INDIVIDUALLY OR OF THE BORROWERS AND THE NON-BORROWER SUBSIDIARIES ON
A CONSOLIDATED BASIS;


 


(F)                                    LIENS EXISTING AS OF THE DATE HEREOF
SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03 HEREOF AND LISTED ON SCHEDULE
7.01 HERETO;


 


(G)                                 LIENS GRANTED PURSUANT TO THE SECURITY
DOCUMENTS TO SECURE THE OBLIGATIONS (INCLUDING SECURED OBLIGATIONS HEREUNDER
WITH RESPECT TO COMMODITY DERIVATIVES OBLIGATIONS WITH LENDERS OR THEIR
AFFILIATES);


 


(H)                                 RESERVED


 


(I)                                     LIENS ON THE EQUITY INTERESTS OF THE
EXCLUDED SUBSIDIARIES; AND


 


(J)                                     LIENS GRANTED PURSUANT TO THE SECOND
LIEN SECURITY DOCUMENTS TO THE EXTENT SUCH LIENS ARE SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT.


 

7.02                        Investment.  None of the Borrowers or the
Non-Borrower Subsidiaries (other than the Insurance Subsidiary (if any)) shall,
directly or indirectly, make or permit to exist or to remain outstanding any
other Investment other than (collectively, “Permitted Investments”):

 


(A)                                  INVESTMENTS IN OBLIGATIONS OF THE UNITED
STATES OF AMERICA OR CANADA AND AGENCIES THEREOF AND OBLIGATIONS GUARANTEED BY
THE UNITED STATES OF AMERICA OR CANADA THAT ARE DUE AND PAYABLE WITHIN ONE
(1) YEAR FROM THE DATE OF ACQUISITION;


 


(B)                                 CERTIFICATES OF DEPOSIT, TIME DEPOSITS,
BANKERS’ ACCEPTANCES OR REPURCHASE AGREEMENTS WHICH ARE FULLY INSURED OR ARE
ISSUED BY COMMERCIAL BANKS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF OR CANADA AND HAVING TOTAL ASSETS IN EXCESS OF
$1,000,000,000;


 


(C)                                  COMMERCIAL PAPER MATURING NOT MORE THAN
NINE (9) MONTHS FROM THE DATE OF ISSUE, PROVIDED THAT, AT THE TIME OF PURCHASE,
SUCH COMMERCIAL PAPER IS NOT RATED LOWER THAN “P-1” BY MOODY’S OR “A-1” BY S&P;


 


(D)                                 INVESTMENTS ASSOCIATED WITH INSURANCE
POLICIES REQUIRED OR ALLOWED BY STATE OR PROVINCIAL LAW TO BE POSTED AS
FINANCIAL ASSURANCE FOR LANDFILL CLOSURE AND POST-CLOSURE LIABILITIES;


 


(E)                                  INVESTMENTS BY ANY BORROWER IN ANY OTHER
BORROWER;


 


(F)                                    INVESTMENTS EXISTING ON THE CLOSING DATE
AND LISTED ON SCHEDULE 7.02 HERETO;

 

86

--------------------------------------------------------------------------------


 


(G)                                 ANY MONEY MARKET ACCOUNT, SHORT-TERM ASSET
MANAGEMENT ACCOUNT OR SIMILAR INVESTMENT ACCOUNT MAINTAINED WITH ONE OF THE
LENDERS;


 


(H)                                 LOANS MADE TO EMPLOYEES OF ANY OF THE
BORROWERS IN AN AGGREGATE AMOUNT NOT TO EXCEED $2,000,000 AT ANY TIME
OUTSTANDING;


 


(I)                                     INVESTMENTS IN THE FORM OF PERMITTED
ACQUISITIONS PERMITTED PURSUANT TO SECTION 7.04(A) HEREOF AND INDEBTEDNESS
PERMITTED UNDER SECTION 7.03 HEREOF; AND


 


(J)                                     INVESTMENTS IN EXCLUDED SUBSIDIARIES AND
FOREIGN SUBSIDIARIES NOT TO EXCEED $47,500,000 (THE “INVESTMENT BASKET”) IN THE
AGGREGATE OUTSTANDING AT ANY TIME (LESS THE AGGREGATE AMOUNT OF INDEBTEDNESS OF
EXCLUDED SUBSIDIARIES GUARANTEED BY THE BORROWERS AFTER THE CLOSING DATE IN
ACCORDANCE WITH SECTION 7.03(Q)), PROVIDED THAT (X) FLUCTUATIONS IN THE BOOK
VALUE OF AN INVESTMENT BASED UPON NON-CASH EARNINGS OR LOSSES OF THE APPLICABLE
EXCLUDED SUBSIDIARY WILL NOT IMPACT THE INVESTMENT BASKET (IT BEING UNDERSTOOD
THAT ANY CASH LOSSES WOULD NOT HAVE THE EFFECT OF REDUCING THE AMOUNT OF THE
INVESTMENT OR INCREASING THE BASKET) AND (Y) TO THE EXTENT THAT THE BORROWERS
HAVE RECEIVED DIVIDENDS OR DISTRIBUTIONS IN CASH FROM ANY EXCLUDED SUBSIDIARY OR
FOREIGN SUBSIDIARY IN CONNECTION WITH ANY SUCH INVESTMENT OR HAVE RECEIVED NET
CASH PROCEEDS IN CONNECTION WITH THE DISPOSITION OF ANY SUCH INVESTMENT, THE
AMOUNT OF SUCH CASH OR NET CASH PROCEEDS MAY, WITHOUT DUPLICATION, REPLENISH THE
INVESTMENT BASKET (PROVIDED THAT IN NO EVENT SHALL THE AGGREGATE OUTSTANDING
INVESTMENTS MADE BY THE BORROWERS AND THE NON-BORROWER SUBSIDIARIES IN THE
EXCLUDED SUBSIDIARIES AND FOREIGN SUBSIDIARIES, AT ANY DATE OF DETERMINATION,
EXCEED $47,500,000);


 


(K)                                  FROM AND AFTER APRIL 30, 2011, INVESTMENTS
IN THE INSURANCE SUBSIDIARY NOT TO EXCEED $20,000,000 AT ANY TIME OUTSTANDING;
AND


 


(L)                                     TEMPORARY INVESTMENTS IN DE MINIMIS
SUBSIDIARIES MADE SOLELY IN CONNECTION WITH THEIR LIQUIDATION OR DISSOLUTION;


 

provided; that none of the Borrowers or Non-Borrower Subsidiaries shall make any
Investment in any Excluded Subsidiary unless both before and after giving effect
thereto there does not exist a Default or Event of Default and no Default or
Event of Default would be created by the making of such Investment.

 

7.03                        Indebtedness.  None of the Borrowers or the
Non-Borrower Subsidiaries shall, directly or indirectly, become in any way
obligated under a guarantee or become or be a surety of, or otherwise create,
incur, assume, or be or remain liable, contingently or otherwise, with respect
to any Indebtedness, or become or be responsible in any manner (whether by
agreement to purchase any obligations, stock, assets, goods or services, or to
supply or advance any funds, assets, goods or services or otherwise) with
respect to any undertaking or Indebtedness of any other Person, or incur any
Indebtedness other than:

 


(A)                                  INDEBTEDNESS OF THE BORROWERS TO THE
LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT ARISING UNDER THIS
AGREEMENT AND THE LOAN DOCUMENTS;

 

87

--------------------------------------------------------------------------------


 


(B)                                 SUBJECT TO SECTION 7.08, SELLER SUBORDINATED
DEBT NOT TO EXCEED $15,000,000 IN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT AT ANY
TIME (LESS THE AGGREGATE PRINCIPAL AMOUNT OF ANY OUTSTANDING INDEBTEDNESS
PERMITTED UNDER SECTION 7.03(H));


 


(C)                                  EXISTING INDEBTEDNESS OF THE BORROWERS WITH
RESPECT TO LOANS AND CAPITALIZED LEASES LISTED ON SCHEDULE 7.03 HERETO, ON THE
TERMS AND CONDITIONS IN EFFECT AS OF THE DATE HEREOF, TOGETHER WITH ANY
RENEWALS, EXTENSIONS OR REFINANCING THEREOF ON TERMS WHICH ARE NOT MATERIALLY
DIFFERENT THAN THOSE IN EFFECT AS OF THE CLOSING DATE;


 


(D)                                 ENDORSEMENTS FOR COLLECTION, DEPOSIT OR
NEGOTIATION AND WARRANTIES OF PRODUCTS OR SERVICES (INCLUDING UNSECURED
PERFORMANCE AND PAYMENT BONDS (“PERFORMANCE BONDS”)), IN EACH CASE INCURRED IN
THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  INDEBTEDNESS OF THE BORROWERS INCURRED IN
CONNECTION WITH THE ACQUISITION OR LEASE OF ANY EQUIPMENT BY THE BORROWERS UNDER
ANY SYNTHETIC LEASE, CAPITALIZED LEASE OR OTHER LEASE ARRANGEMENT OR PURCHASE
MONEY FINANCING; PROVIDED THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
SUCH INDEBTEDNESS OF THE BORROWERS (TOGETHER WITH THE INDEBTEDNESS OUTSTANDING
UNDER SECTION 7.03(C) AND LISTED ON SCHEDULE 7.03 AND PERMITTED RENEWALS,
EXTENSIONS AND REFINANCINGS THEREOF) SHALL NOT EXCEED $40,000,000 AT ANY TIME
(EXCLUDING INDEBTEDNESS WITH RESPECT TO ANY CAPITAL LEASES THAT ARE LANDFILL
OPERATING AND MANAGEMENT LEASES);


 


(F)                                    INDEBTEDNESS OF THE BORROWERS TO ANY OF
THE LENDERS OR ANY OF THEIR AFFILIATES UNDER PRICE SWAPS, PRICE CAPS, AND PRICE
COLLAR OR FLOOR AGREEMENTS FOR FUEL, ALUMINUM, FIBER AND PLASTIC, AND SIMILAR
AGREEMENTS OR ARRANGEMENTS DESIGNED TO PROTECT AGAINST OR MANAGE PRICE
FLUCTUATIONS WITH RESPECT TO SUCH COMMODITIES PURCHASED IN THE ORDINARY COURSE
OF BUSINESS OF THE BORROWERS (“COMMODITY DERIVATIVES OBLIGATIONS”), PROVIDED
THAT THE MATURITY OF SUCH AGREEMENTS DO NOT EXCEED THIRTY-SIX (36) MONTHS AND
THE TERMS THEREOF ARE CONSISTENT WITH PAST PRACTICES OF THE BORROWERS;


 


(G)                                 INDEBTEDNESS OF THE BORROWERS IN RESPECT OF
NON-SPECULATIVE SWAP CONTRACTS ON TERMS CONSISTENT WITH PAST PRACTICES OF THE
BORROWERS (OTHER THAN THOSE DESCRIBED IN SUBSECTION (F) ABOVE);


 


(H)                                 OTHER UNSECURED INDEBTEDNESS INCURRED IN
CONNECTION WITH THE ACQUISITION BY THE BORROWERS OF REAL OR PERSONAL PROPERTY,
INCLUDING ANY INDEBTEDNESS INCURRED WITH RESPECT TO NON-COMPETE PAYMENTS IN
CONNECTION WITH SUCH ACQUISITION(S), PROVIDED THAT THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OF THE BORROWERS SHALL NOT EXCEED
$15,000,000 AT ANY TIME (LESS THE AGGREGATE PRINCIPAL AMOUNT OF ANY OUTSTANDING
INDEBTEDNESS PERMITTED UNDER SECTION 7.03(B));


 


(I)                                     INTERCOMPANY INDEBTEDNESS AMONG THE
BORROWERS AND THE NON-BORROWER SUBSIDIARIES;


 


(J)                                     SECOND LIEN NOTES IN AN AGGREGATE
PRINCIPAL AMOUNT NOT IN EXCESS OF $180,000,000 AND ANY RENEWALS, EXTENSIONS OR
REFINANCINGS THEREOF; PROVIDED, THAT (I) THE AGGREGATE PRINCIPAL AMOUNT IS NOT
INCREASED AT THE TIME OF SUCH RENEWAL, EXTENSION OR REFINANCING EXCEPT BY AN
AMOUNT EQUAL TO A REASONABLE PREMIUM PAID, AND FEES AND EXPENSES REASONABLY
INCURRED (INCLUDING ORIGINAL ISSUE DISCOUNT ON APPLICABLE MARKET TERMS),
(II) THE FINAL MATURITY

 

88

--------------------------------------------------------------------------------


 


DATE SHALL NOT BE EARLIER THAN THE FINAL MATURITY OF THE SECOND LIEN NOTES,
(III) THE INTEREST RATE SHALL NOT EXCEED THE THEN APPLICABLE MARKET INTEREST
RATE AND THE OPTIONAL REDEMPTION PROVISIONS SHALL BE PURSUANT TO APPLICABLE
MARKET TERMS, (IV) THE LIENS, IF ANY, SECURING SUCH RENEWAL, EXTENSION OR
REFINANCING SHALL BE SUBJECT TO AN INTERCREDITOR AGREEMENT THAT IS SUBSTANTIALLY
CONSISTENT WITH AND NO LESS FAVORABLE TO THE LENDERS THAN THE INTERCREDITOR
AGREEMENT, (V) NO PERFORMANCE RELATED FINANCIAL COVENANTS SHALL BE INCLUDED,
(VI) THE CROSS-DEFAULT PROVISIONS TO THIS AGREEMENT SHALL NOT BE EXPANDED, AND
(VII) THE OTHER TERMS, TAKEN AS A WHOLE, OF ANY SUCH RENEWAL, EXTENSION OR
REFINANCING SHALL NOT BE LESS FAVORABLE TO THE LENDERS THAN THOSE CONTAINED IN
THE SECTION LIEN NOTES DOCUMENTS, AS REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT;


 


(K)                                  SENIOR SUBORDINATED DEBT NOT TO EXCEED
$350,000,000 IN AGGREGATE PRINCIPAL AMOUNT;


 


(L)                                     SURETY AND SIMILAR BONDS AND COMPLETION
BONDS AND BID GUARANTEES PROVIDED BY OR ISSUED ON BEHALF OF THE BORROWERS WITH
RESPECT TO THE CLOSURE, FINAL-CLOSURE AND POST-CLOSURE LIABILITIES RELATED TO
LANDFILLS OWNED OR OPERATED BY THE BORROWERS; PROVIDED THAT THE AGGREGATE AMOUNT
OF SUCH INDEBTEDNESS SHALL NOT EXCEED $175,000,000 AT ANY TIME OUTSTANDING;


 


(M)                               INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE
OR SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED OR ASSUMED IN CONNECTION WITH THE
PERMITTED ACQUISITIONS OR PERMITTED DISPOSITIONS OF EQUITY INTERESTS OR ASSETS
OF THE BORROWERS; PROVIDED THAT THE MAXIMUM AGGREGATE LIABILITY IN RESPECT OF
ALL SUCH OBLIGATIONS SHALL AT NO TIME EXCEED THE GROSS PROCEEDS, INCLUDING
NON-CASH PROCEEDS, (THE FAIR MARKET VALUE OF SUCH NON-CASH PROCEEDS BEING
MEASURED AT THE TIME RECEIVED OR PAID AND WITHOUT GIVING EFFECT TO ANY
SUBSEQUENT CHANGES IN VALUE) ACTUALLY RECEIVED OR PAID BY THE BORROWERS IN
CONNECTION WITH SUCH PERMITTED ACQUISITION OR DISPOSITION;


 


(N)                                 RESERVED


 


(O)                                 INDEBTEDNESS WITH RESPECT TO IRBS, PROVIDED
THAT, OTHER THAN WITH RESPECT TO L/C SUPPORTED IRBS, SUCH INDEBTEDNESS
(INCLUDING INDEBTEDNESS OF SUCH TYPE LISTED ON SCHEDULE 7.03) SHALL NOT EXCEED
$75,000,000 AT ANY TIME OUTSTANDING;


 


(P)                                 GUARANTEES OF INDEBTEDNESS PERMITTED
PURSUANT TO THIS SECTION 7.03(A) TO (O) MADE BY ANY OF THE BORROWERS, PROVIDED
THAT THE AMOUNT OF SUCH GUARANTEES DOES NOT EXCEED THE AMOUNT OF THE UNDERLYING
INDEBTEDNESS AND THAT ANY GUARANTEES OF SUBORDINATED DEBT ARE EQUALLY
SUBORDINATED; AND


 


(Q)                                 GUARANTEES OF INDEBTEDNESS OF THE EXCLUDED
SUBSIDIARIES AND FOREIGN SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED $47,500,000 IN
THE AGGREGATE OUTSTANDING AT ANY TIME (LESS, BUT WITHOUT DUPLICATION, THE
AGGREGATE AMOUNT OF ALL OUTSTANDING INVESTMENTS IN EXCLUDED SUBSIDIARIES IN
ACCORDANCE WITH SECTION 7.02(J)).


 


7.04                        MERGERS; CONSOLIDATION; SALES.


 


(A)                                  MERGERS AND ACQUISITIONS. NONE OF THE
BORROWERS OR THE NON-BORROWER SUBSIDIARIES SHALL, DIRECTLY OR INDIRECTLY, BECOME
A PARTY TO ANY MERGER, AMALGAMATION, OR CONSOLIDATION, OR AGREE TO OR EFFECT ANY
ASSET ACQUISITION OR STOCK ACQUISITION (OTHER THAN THE ACQUISITION OF ASSETS IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES OR THE

 

89

--------------------------------------------------------------------------------


 


ACQUISITION OF EXCLUDED SUBSIDIARIES PERMITTED UNDER SECTION 7.02(J)) EXCEPT THE
MERGER OR CONSOLIDATION OF, OR ASSET OR STOCK ACQUISITIONS BETWEEN BORROWERS AND
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.04(A).  THE BORROWERS AND THE
NON-BORROWER SUBSIDIARIES MAY PURCHASE OR OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OR STOCK OR OTHER EQUITY INTERESTS OF ANY OTHER PERSON (A
“PERMITTED ACQUISITION”) PROVIDED THAT:


 

(I)                                     THE BORROWERS ARE IN CURRENT COMPLIANCE
WITH AND, GIVING EFFECT TO THE PROPOSED ACQUISITION (INCLUDING ANY BORROWINGS
MADE OR TO BE MADE IN CONNECTION THEREWITH), WILL CONTINUE TO BE IN COMPLIANCE
WITH ALL OF ITS COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT, INCLUDING
THE FINANCIAL COVENANTS IN SECTION 7.11 HEREOF ON A PRO FORMA HISTORICAL
COMBINED BASIS AS IF THE TRANSACTION OCCURRED ON THE FIRST DAY OF THE PERIOD OF
MEASUREMENT;

 

(II)                                  AT THE TIME OF SUCH ACQUISITION, NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND SUCH ACQUISITION
WILL NOT OTHERWISE CREATE A DEFAULT OR AN EVENT OF DEFAULT HEREUNDER (INCLUDING
BY WAY OF CROSS-DEFAULT TO ANY OTHER INDEBTEDNESS THAT WOULD CONSTITUTE AN EVENT
OF DEFAULT HEREUNDER);

 

(III)                               THE BUSINESS TO BE ACQUIRED IS PREDOMINANTLY
IN THE SAME LINES OF BUSINESS AS THE BORROWERS, OR BUSINESSES REASONABLY RELATED
OR INCIDENTAL THERETO (E.G., NON-HAZARDOUS SOLID WASTE COLLECTION, TRANSFER,
HAULING, RECYCLING, OR DISPOSAL);

 

(IV)                              THE BUSINESS TO BE ACQUIRED OPERATES
PREDOMINANTLY IN THE UNITED STATES OR CANADA;

 

(V)                                 (A) IN THE CASE OF AN ASSET ACQUISITION, ALL
OF THE ASSETS ACQUIRED SHALL BE ACQUIRED BY AN EXISTING BORROWER OR A
NEWLY-CREATED WHOLLY-OWNED SUBSIDIARY OF THE PARENT, WHICH, IF IT IS A U.S.
SUBSIDIARY, SHALL BECOME A BORROWER HEREUNDER IN ACCORDANCE WITH SECTION 6.19,
AND 100% OF THE EQUITY INTERESTS ISSUED BY SUCH U.S. SUBSIDIARY AND ITS ASSETS
(SUBJECT TO THE PROVISIONS OF SECTION 10.15 WITH RESPECT TO REAL PROPERTY AND
MOTOR VEHICLES) AND SHALL BE PLEDGED SIMULTANEOUSLY WITH SUCH ACQUISITION TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND THE AGENTS IN ACCORDANCE
WITH SECTION 10.15, (B) IN THE CASE OF AN ACQUISITION OF EQUITY INTERESTS OF A
U.S. COMPANY, THE ACQUIRED COMPANY, SIMULTANEOUSLY WITH SUCH ACQUISITION, SHALL
BECOME A BORROWER IN ACCORDANCE WITH SECTION 6.19 AND 100% OF ITS EQUITY
INTERESTS AND ITS ASSETS SHALL BE PLEDGED SIMULTANEOUSLY WITH SUCH ACQUISITION
TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND THE AGENTS OR THE
ACQUIRED COMPANY SHALL BE MERGED OR AMALGAMATED WITH AND INTO A WHOLLY-OWNED
SUBSIDIARY THAT IS A BORROWER AND SUCH NEWLY-ACQUIRED OR NEWLY-CREATED
SUBSIDIARY SHALL OTHERWISE COMPLY WITH THE PROVISIONS OF SECTION 6.19 HEREOF; OR
(C) IN THE CASE OF ACQUISITION OF EQUITY INTERESTS OF A FOREIGN PERSON THAT, IN
CONNECTION THEREWITH, BECOMES A FOREIGN SUBSIDIARY, THE ACQUIRING BORROWER SHALL
PLEDGE THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUCH FOREIGN SUBSIDIARY
SIMULTANEOUSLY WITH SUCH ACQUISITION TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE LENDERS AND THE AGENTS (PROVIDED THAT NOT MORE THAN 65% OF THE TOTAL
VOTING POWER OF ALL OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTEREST OF ANY
SUCH FIRST-TIER FOREIGN SUBSIDIARY SHALL BE REQUIRED TO BE SO PLEDGED AND NO
EQUITY INTERESTS OF ANY NON-FIRST-TIER FOREIGN SUBSIDIARY SHALL BE REQUIRED TO
BE PLEDGED).

 

90

--------------------------------------------------------------------------------


 

(VI)          IF THE TOTAL CONSIDERATION IN CONNECTION WITH ANY SUCH
ACQUISITION, INCLUDING THE AGGREGATE AMOUNT OF ALL LIABILITIES ASSUMED, BUT
EXCLUDING THE PAYMENT OF ALL FEES AND EXPENSES RELATING TO SUCH PURCHASE,
EXCEEDS THE THRESHOLD AMOUNT, THEN NOT LATER THAN SEVEN (7) DAYS PRIOR TO THE
PROPOSED ACQUISITION DATE, THE BORROWERS SHALL FURNISH THE ADMINISTRATIVE AGENT
WITH (I) A COPY OF THE PURCHASE AGREEMENT, (II) ITS AUDITED (IF AVAILABLE, OR
OTHERWISE UNAUDITED) FINANCIAL STATEMENTS FOR THE PRECEDING TWO (2) FISCAL YEARS
OR SUCH SHORTER PERIOD OF TIME AS SUCH ENTITY OR DIVISION HAS BEEN IN EXISTENCE,
(III) A SUMMARY OF THE BORROWERS’ RESULTS OF THEIR STANDARD DUE DILIGENCE
REVIEW, (IV) IN THE CASE OF A LANDFILL ACQUISITION OR IF THE TARGET COMPANY OWNS
A LANDFILL, A REVIEW BY A CONSULTING ENGINEER AND A COPY OF THE CONSULTING
ENGINEER’S REPORT, (V) A COMPLIANCE CERTIFICATE DEMONSTRATING COMPLIANCE WITH
SECTION 7.11 HEREOF ON A PRO FORMA HISTORICAL COMBINED BASIS AS IF THE
TRANSACTION OCCURRED ON THE FIRST DAY OF THE PERIOD OF MEASUREMENT, (VI) WRITTEN
EVIDENCE THAT THE BOARD OF DIRECTORS AND (IF REQUIRED BY APPLICABLE LAW) THE
SHAREHOLDERS, OR THE EQUIVALENT THEREOF, OF THE BUSINESS TO BE ACQUIRED HAVE
APPROVED SUCH ACQUISITION, AND (VII) SUCH OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, WHICH IN EACH CASE SHALL BE IN FORM
AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

(VII)         THE BOARD OF DIRECTORS AND (IF REQUIRED BY APPLICABLE LAW) THE
SHAREHOLDERS, OR THE EQUIVALENT THEREOF, OF THE BUSINESS TO BE ACQUIRED SHALL
HAVE APPROVED SUCH ACQUISITION;

 

(VIII)        IF SUCH ACQUISITION IS MADE BY A MERGER OR AMALGAMATION, A
BORROWER, OR A WHOLLY-OWNED SUBSIDIARY OF THE PARENT (WHICH MAY BE THE ACQUIRED
COMPANY) WHICH SHALL BECOME A BORROWER IN CONNECTION WITH SUCH MERGER, SHALL BE
THE SURVIVING ENTITY, EXCEPT WITH RESPECT TO AN EXCLUDED SUBSIDIARY OR
NON-BORROWER SUBSIDIARY; PROVIDED, THAT IF THE SURVIVING ENTITY IS A FOREIGN
SUBSIDIARY, THE APPLICABLE BORROWER SHALL PLEDGE THE CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF EACH FOREIGN SUBSIDIARY SIMULTANEOUSLY WITH SUCH MERGER OR
AMALGAMATION TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND THE
AGENTS (PROVIDED THAT NOT MORE THAN 65% OF THE TOTAL VOTING POWER OF ALL
OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTEREST OF ANY FIRST-TIER FOREIGN
SUBSIDIARY OF A BORROWER SHALL BE REQUIRED TO BE SO PLEDGED AND NO EQUITY
INTERESTS OF ANY NON-FIRST-TIER FOREIGN SUBSIDIARY SHALL BE REQUIRED TO BE SO
PLEDGED); AND

 

(IX)           CASH CONSIDERATION TO BE PAID BY ANY BORROWER IN CONNECTION WITH
ANY ACQUISITION OR SERIES OF RELATED ACQUISITIONS (INCLUDING CASH DEFERRED
PAYMENTS, CONTINGENT OR OTHERWISE, AND THE AGGREGATE AMOUNT OF ALL INDEBTEDNESS
ASSUMED OR, IN THE CASE OF AN ACQUISITION OF EQUITY INTERESTS, INCLUDING ALL
INDEBTEDNESS OF THE TARGET COMPANY) SHALL NOT EXCEED $20,000,000 WITHOUT THE
CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.

 


(B)                                 DISPOSITIONS OF ASSETS.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION, NONE OF THE BORROWERS OR THE NON-BORROWER SUBSIDIARIES
(OTHER THAN THE INSURANCE SUBSIDIARY) SHALL, DIRECTLY OR INDIRECTLY, BECOME A
PARTY TO OR AGREE TO OR EFFECT ANY DISPOSITION OF ASSETS; PROVIDED THAT, SUBJECT
TO THE MANDATORY REPAYMENT PROVISIONS IN RESPECT OF THE LOANS SET FORTH IN
SECTION 2.05(B), SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OR WOULD RESULT THEREFROM (INCLUDING BY WAY OF CROSS-DEFAULT TO ANY
OTHER INDEBTEDNESS) DURING THE TERM OF THIS

 

91

--------------------------------------------------------------------------------


 


AGREEMENT, THE BORROWERS AND THE NON-BORROWER SUBSIDIARIES MAY SELL OR TRANSFER
ASSETS (INCLUDING IN CONNECTION WITH AN ASSET SWAP) OR EQUITY INTERESTS FROM AND
AFTER THE CLOSING DATE HAVING AN AGGREGATE FAIR MARKET VALUE NOT IN EXCESS OF 5%
OF CONSOLIDATED TOTAL ASSETS (THE “BASKET”) (AS MEASURED AT THE END OF THE MOST
RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN FURNISHED
UNDER SECTION 6.04(A) OR (B)), IN EACH CASE FOR FAIR AND REASONABLE VALUE, AS
DETERMINED BY THE BOARD OF DIRECTORS OF THE PARENT IN GOOD FAITH AND EVIDENCED
BY A RESOLUTION OF SUCH DIRECTORS WHICH SHALL BE DELIVERED BY THE PARENT TO THE
ADMINISTRATIVE AGENT PRIOR TO THE CONSUMMATION OF SUCH SALE OR TRANSFER, ALONG
WITH A COMPLIANCE CERTIFICATE EVIDENCING COMPLIANCE WITH THE FOREGOING
LIMITATION AND PRO FORMA COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION 7.11
AFTER GIVING EFFECT TO SUCH SALE OR TRANSFER, AND SUCH OTHER INFORMATION AND
DOCUMENTATION RELATED TO SUCH DISPOSITION AS IS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, AND, IN THE CASE OF AN ASSET SWAP, SO LONG AS SUCH ASSET
SWAP IN THE REASONABLE BUSINESS JUDGMENT OF THE PARENT DOES NOT HAVE A MATERIAL
ADVERSE EFFECT; PROVIDED, HOWEVER, THAT PRIOR TO THE PAYMENT IN FULL OF ALL OF
THE BORROWERS’ OBLIGATIONS HEREUNDER, THE ADMINISTRATIVE AGENT AND THE LENDERS
WILL BE UNDER NO OBLIGATION TO RELEASE THEIR LIEN ON ANY OF THE COLLATERAL
SUBJECT TO A DISPOSITION PURSUANT TO THE TERMS OF THIS SECTION 7.04(B) UNLESS
THE LIENS SECURING THE SECOND LIEN NOTES IN SUCH COLLATERAL ARE SIMULTANEOUSLY
BEING (AND ARE REQUIRED TO BE) RELEASED BY THE HOLDERS OF THE SECOND LIEN NOTES
AS AND TO THE EXTENT REQUIRED BY THE INTERCREDITOR AGREEMENT.  UPON A
DISPOSITION PERMITTED BY THIS SECTION 7.04(B) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF A BORROWER, SUCH BORROWER MAY BE LIQUIDATED OR DISSOLVED SO LONG AS
ALL (IF ANY) REMAINING ASSETS HELD BY SUCH BORROWER ARE TRANSFERRED TO AN
EXISTING BORROWER AND REMAIN SUBJECT TO A LIEN OF THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE LENDERS AND THE AGENTS.  THE BORROWERS SHALL NOTIFY THE
ADMINISTRATIVE AGENT PRIOR TO ANY SUCH LIQUIDATION OR DISSOLUTION. 
NOTWITHSTANDING THE FOREGOING, THE SALE OF INVENTORY, THE LICENSING OF
INTELLECTUAL PROPERTY AND THE DISPOSITION OF OBSOLETE ASSETS OR ASSETS THAT ARE
NO LONGER USEFUL, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES, ARE PERMITTED HEREUNDER WITHOUT BEING CHARGED AGAINST THE
BASKET.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 7.04, THE
BORROWERS AND THE NON-BORROWER SUBSIDIARIES MAY MERGE, AMALGAMATE OR LIQUIDATE
ANY DE MINIMIS SUBSIDIARIES (OR CONSUMMATE ANY TRANSACTION PERMITTED BY SECTION
6.05 AND/OR SECTION 6.06).


 

7.06        Restricted Payments.  None of the Borrowers or the Non-Borrower
Subsidiaries (other than the Insurance Subsidiary (if any)) shall, directly or
indirectly, make any Restricted Payments except that, (a) any Subsidiary may
declare or pay Distributions to the Parent or its own parent, (b) the Borrowers
and the Non-Borrower Subsidiaries may make payments to Affiliates to the extent
that the transaction giving rise to any such payment is permitted under Section
7.08 and the payment is not accelerated or otherwise made other than as
initially contemplated under the original transaction with such Affiliate, and
(c) NELS may make ratable Distributions to its equity holders and make payments
under contracts or other arrangements entered into with any of its equity
holders.  In addition the Borrowers shall not prepay, redeem, convert, retire,
repurchase or otherwise acquire shares of any class of Equity Interests of the
Borrowers or Non-Borrower Subsidiaries without the prior written consent of the
Administrative Agent and the Required Lenders.

 

7.07        Change in Nature of Business.  None of the Borrowers or the
Non-Borrower Subsidiaries shall, directly or indirectly, engage in any material
line of business substantially

 

92

--------------------------------------------------------------------------------


 

different from those lines of business conducted by the Borrowers and
Non-Borrower Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08        Transactions with Affiliates.  None of the Borrowers or the
Non-Borrower Subsidiaries shall, directly or indirectly, enter into any
transaction of any kind with any Affiliate (other than for services as
employees, officers and directors of any of the Borrowers or Non-Borrower
Subsidiaries), whether or not in the ordinary course of business, other where
the board of directors (or the equivalent) of such Borrower or Non-Borrower
Subsidiary has in good faith determined that such transaction is on fair and
reasonable terms substantially as favorable to the Borrowers or Non-Borrower
Subsidiaries as would be obtainable by the Borrowers or Non-Borrower
Subsidiaries at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

 

7.09        Burdensome Agreements; Negative Pledges.  None of the Borrowers or
the Non-Borrower Subsidiaries shall, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement, any other Loan Document, the
Senior Subordinated Debt Documents or the Second Lien Note Documents) that
limits the ability (a) of any Subsidiary (other than the Excluded Subsidiaries
or the Insurance Subsidiary, if any) to make Restricted Payments to the Parent
or to otherwise transfer property to the Parent, or (b) of any of the Borrowers
or Non-Borrower Subsidiaries (other than the Insurance Subsidiary, if any) to
create, incur, assume or suffer to exist Liens in favor of the Administrative
Agent on property of such Person; provided, however, that this clause (ii) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) and Section 7.03(o) (to the extent
required by the terms of the documents evidencing the applicable Indebtedness)
hereof solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness.

 

7.10        Use of Proceeds.  None of the Borrowers shall use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB), except as set forth in Section 5.04
(provided it is not in violation of Regulation U of the FRB), or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose or for any purpose
other than as set forth in Section 5.04 hereof.

 

7.11        Financial Covenants.  For the avoidance of doubt, notwithstanding
anything to the contrary in the Agreement, it is understood that the following
financial covenants shall be calculated exclusive of the assets, liabilities
(except for liabilities of the Excluded Subsidiaries that are recourse to the
Borrowers), net worth and operations of the Excluded Subsidiaries.


 


(A)           MINIMUM INTEREST COVERAGE RATIO.  AS AT THE END OF ANY FISCAL
QUARTER, THE BORROWERS SHALL NOT PERMIT THE RATIO OF (A) CONSOLIDATED EBITDA FOR
THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS THEN ENDING TO (B)
CONSOLIDATED TOTAL INTEREST EXPENSE FOR SUCH PERIOD TO BE LESS THAN THE RATIO
SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

93

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Minimum Interest Coverage Ratio

July 31, 2009

 

2.50:1.00

October 31, 2009

 

2.20:1.00

January 31, 2010

 

2.10:1:00

April 30, 2010

 

1.85:1:00

July 31, 2010

 

1.80:1.00

October 31, 2010

 

1.80:1:00

January 31, 2011

 

1.90:1:00

April 30, 2011
through January 31, 2012

 

1.95:1:00

April 30, 2012
through January 31, 2013

 

2.15:1:00

April 30, 2013
through January 31, 2014

 

2.25:1:00

April 30, 2014

 

2.50:1:00

 


(B)           MAXIMUM CONSOLIDATED TOTAL FUNDED DEBT TO CONSOLIDATED EBITDA.  AS
AT THE END OF ANY FISCAL QUARTER, THE BORROWERS SHALL NOT PERMIT THE RATIO OF
(A) CONSOLIDATED TOTAL FUNDED DEBT AS OF SUCH DATE TO (B) CONSOLIDATED EBITDA
FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS THEN ENDING TO EXCEED THE
RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Total
Funded Debt to Consolidated
EBITDA

July 31, 2009

 

5.50:1.00

October 31, 2009

 

5.90:1.00

January 31, 2010

 

5.90:1.00

April 30, 2010

 

5.75:1.00

July 31, 2010

 

5.75:1.00

October 31, 2010

 

5.60:1.00

January 31, 2011

 

5.40:1.00

April 30, 2011
through January 31, 2012

 

5.25:1.00

April 30, 2012
through January 31, 2013

 

4.65:1.00

April 30, 2013
through January 31, 2014

 

4.50:1.00

April 30, 2014

 

4.25:1.00

 


(C)           MAXIMUM CONSOLIDATED SENIOR FUNDED DEBT TO CONSOLIDATED EBITDA. 
AS AT THE END OF ANY FISCAL QUARTER, THE BORROWERS SHALL NOT PERMIT THE RATIO OF
(A) CONSOLIDATED SENIOR FUNDED DEBT AS OF SUCH DATE TO (B) CONSOLIDATED EBITDA
FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS THEN ENDING TO EXCEED THE
RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

94

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum Consolidated Senior
Funded Debt to Consolidated
EBITDA

July 31, 2009

 

3.65:1.00

October 31, 2009

 

3.95:1.00

January 31, 2010

 

3.95:1.00

April 30, 2010

 

3.90:1.00

July 31, 2010

 

3.90:1.00

October 31, 2010

 

3.75:1.00

January 31, 2011

 

3.60:1.00

April 30, 2011
through January 31, 2012

 

3.50:1.00

April 30, 2012
through January 31, 2013

 

3.25:1.00

April 30, 2013
through January 31, 2014

 

3.00:1.00

April 30, 2014

 

2.75:1.00

 


(D)           MAXIMUM CAPITAL EXPENDITURES.  DURING ANY FISCAL YEAR, THE
BORROWERS AND NON-BORROWER SUBSIDIARIES SHALL NOT MAKE ANY CAPITAL EXPENDITURE
(OR BECOME LEGALLY OBLIGATED TO MAKE SUCH EXPENDITURES DURING SUCH FISCAL YEAR)
IN ANY YEAR OTHER THAN CAPITAL EXPENDITURES FOR PROPERTIES AND ASSETS USED IN
THE OPERATION OF THE BORROWERS’ OR NON-BORROWERS’ BUSINESS NOT EXCEEDING, IN THE
AGGREGATE FOR THE BORROWERS AND NON-BORROWER SUBSIDIARIES DURING EACH FISCAL
YEAR SET FORTH BELOW, THE AMOUNT SET FORTH OPPOSITE SUCH FISCAL YEAR:

 

Fiscal Year

 

Maximum Capital Expenditures

 

2010

 

$

55,000,000

 

2011

 

$

68,000,000

 

2012

 

$

73,000,000

 

2013

 

$

85,000,000

 

2014

 

$

85,000,000

 

 

provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount set forth above,
if not expended in the fiscal year for which it is permitted above, may be
carried over for expenditure in the next following fiscal year; and provided,
further, if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above.

 

7.12        Sale and Leaseback.  None of the Borrowers or the Non-Borrower
Subsidiaries (other than the Insurance Subsidiary, if any) shall, directly or
indirectly, enter into any arrangement, directly or indirectly, whereby any
Borrower or any such Non-Borrower Subsidiary shall sell or transfer any property
owned by it in order then or thereafter to lease such property or lease other
property which such Borrower or any such Non-Borrower Subsidiary intends to use

 

95

--------------------------------------------------------------------------------


 

for substantially the same purpose as the property being sold or transferred,
without the prior written consent of the Required Lenders.

 

7.13        No Other Senior Debt.  Except for the Second Lien Notes, none of the
Borrowers or the Non-Borrower Subsidiaries (a) have designated, or will
designate, any Indebtedness of the Borrowers or the Non-Borrower Subsidiaries as
“Designated Senior Debt” for purposes of (and as defined in) the Senior
Subordinated Notes Indenture, other than the Obligations and (b) have “Senior
Debt” as such term is defined in the Senior Subordinated Notes Indenture other
than the Obligations and any Indebtedness permitted under Section 7.03 which
ranks pari passu (other than by virtue of any lien subordination) with the
Obligations.

 

7.14        Actions Otherwise Prohibited By Subordinated Debt Or Second Lien
Notes.  Notwithstanding anything contained in this Article VII that permits the
Borrowers or any of their Subsidiaries to enter into transactions or take
certain actions, the Borrowers shall not enter into such transactions or take
such actions if otherwise prohibited from so doing by the terms of the Senior
Subordinated Debt or the Second Lien Notes outstanding from time to time.

 

7.15        Employee Benefit Plans.  None of the Borrowers or any ERISA
Affiliate shall, directly or indirectly:

 


(A)           ENGAGE IN ANY “PROHIBITED TRANSACTION” WITHIN THE MEANING OF §406
OF ERISA OR §4975 OF THE CODE WHICH COULD RESULT IN A MATERIAL LIABILITY FOR ANY
BORROWER; OR


 


(B)           PERMIT ANY GUARANTEED PENSION PLAN TO INCUR AN “ACCUMULATED
FUNDING DEFICIENCY”, AS SUCH TERM IS DEFINED IN §302 OF ERISA, WHETHER OR NOT
SUCH DEFICIENCY IS OR MAY BE WAIVED; OR


 


(C)           FAIL TO CONTRIBUTE TO ANY GUARANTEED PENSION PLAN TO AN EXTENT
WHICH, OR TERMINATE ANY GUARANTEED PENSION PLAN IN A MANNER WHICH, COULD RESULT
IN THE IMPOSITION OF A LIEN ON THE ASSETS OF ANY BORROWER PURSUANT TO §302(F) OR
§4068 OF ERISA; OR


 


(D)           AMEND ANY GUARANTEED PENSION PLAN IN CIRCUMSTANCES REQUIRING THE
POSTING OF SECURITY PURSUANT TO §307 OF ERISA OR §401(A)(29) OF THE CODE; OR


 


(E)           PERMIT OR TAKE ANY ACTION WHICH WOULD RESULT IN THE AGGREGATE
BENEFIT LIABILITIES (WITHIN THE MEANING OF §4001 OF ERISA) OF ALL GUARANTEED
PENSION PLANS TO EXCEED THE VALUE OF THE AGGREGATE ASSETS OF SUCH PLANS,
DISREGARDING FOR THIS PURPOSE THE BENEFIT LIABILITIES AND ASSETS OF ANY SUCH
GUARANTEED PENSION PLAN WITH ASSETS IN EXCESS OF BENEFIT LIABILITIES.


 

The Borrowers will (i) promptly upon filing the same with the Department of
Labor or Internal Revenue Service, furnish to the Lenders a copy of the most
recent actuarial statement required to be submitted under §103(d) of ERISA and
Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan and (ii) promptly upon receipt or dispatch, furnish to
the Lenders any notice, report or demand sent or received in respect of a
Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068
of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, or
4245 of ERISA.

 

96

--------------------------------------------------------------------------------


 

7.16        Prepayments of Certain Obligations; Modifications of Subordinated
Debt.  None of the Borrowers or the Non-Borrower Subsidiaries shall, directly or
indirectly, (a) amend, supplement or otherwise modify the terms of any
Subordinated Debt; provided, that the Borrowers may amend, supplement or
otherwise modify the terms of any Seller Subordinated Debt with the consent of
the Administrative Agent if, in the judgment of the Administrative Agent, such
amendments, supplements or modifications do not adversely affect the rights of
the Lenders, (b) prepay, redeem or repurchase or issue any notice or offer of
redemption with respect to, elect to make, or effect, a defeasance with respect
to, or take any other action which would require the Borrowers or any of their
Subsidiaries to, prepay, redeem or repurchase any of the Subordinated Debt, (c)
make any payments with respect to any Seller Subordinated Debt other than
scheduled payments of principal and interest as and to the extent permitted
under the applicable Subordination Agreements, provided that no Default or Event
of Default shall have occurred or be continuing on the date of such payment, nor
would be created by the making of such payment, or (d) make any payments with
respect to any Senior Subordinated Debt other than (i) scheduled payments of
interest as and to the extent permitted under the Senior Subordinated Notes
Indenture, (ii) subject to the prior compliance with the mandatory prepayments
required by Section 2.05(b)(iii), payments of principal made from the Net Cash
Proceeds of the sale or issuance by any Borrower or any Non-Borrower Subsidiary
of any of its Equity Interests after the Closing Date or (iii) payments in
connection with any refinancing or replacement of the Senior Subordinated Notes
otherwise permitted hereunder, provided, in each case, that no Default or Event
of Default shall have occurred or be continuing on the date of such payment, nor
would be created by the making of such payment.

 

7.17        Upstream Limitations.  None of the Borrowers shall enter into any
agreement, contract or arrangement (excluding this Agreement, the other Loan
Documents, the Senior Subordinated Notes Indenture and the Second Lien Notes
Indenture) restricting the ability of (i) the Borrowers to amend or modify this
Agreement or any other Loan Document, or (ii) any Borrower to pay or make
dividends or distributions in cash or kind to any Borrower or to make loans,
advances or other payments of whatsoever nature to any Borrower or to make
transfers or distributions of all or any part of such Borrower’s assets to a
Borrower; in each case other than (x) restrictions on specific assets which
assets are the subject of purchase money security interests to the extent
permitted under Section 7.03(e), and (y) customary anti-assignment provisions
contained in leases and licensing agreements entered into by such Borrower in
the ordinary course of its business.

 

7.18        Modifications of Second Lien Note Documents.  None of the Borrowers
shall, directly or indirectly, amend, supplement or otherwise modify the terms
of the Second Lien Notes except in a manner permitted by the terms of the
Intercreditor Agreement, provided that in no event may the Second Lien Notes or
the Second Lien Note Documents be amended, supplemented or otherwise modified to
include any provision that would be prohibited under Section 7.03(j) in
connection with any refinancing of any Second Lien Notes.

 

97

--------------------------------------------------------------------------------


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 

8.01        Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 


(A)           IF THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF THE LOANS OR
ANY L/C OBLIGATION HEREUNDER WHEN THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER
AT THE MATURITY DATE OR ANY ACCELERATED DATE OF MATURITY OR AT ANY OTHER DATE
FIXED FOR PAYMENT;


 


(B)           IF THE BORROWERS SHALL FAIL TO PAY ANY INTEREST OR FEES OR OTHER
AMOUNTS OWING HEREUNDER WITHIN FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL
BECOME DUE AND PAYABLE WHETHER AT THE MATURITY DATE OR ANY ACCELERATED DATE OF
MATURITY OR AT ANY OTHER DATE FIXED FOR PAYMENT;


 


(C)           IF THE BORROWERS SHALL FAIL TO COMPLY WITH ANY OF THE COVENANTS
CONTAINED IN SECTIONS 6.01, 6.04, 6.05, 6.10, 6.11, 6.13, 6.15, 6.19 OR ARTICLE
VII HEREOF;


 


(D)           IF THE BORROWERS SHALL FAIL TO PERFORM ANY TERM, COVENANT OR
AGREEMENT CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
THOSE SPECIFIED IN SUBSECTIONS (A), (B), AND (C) ABOVE) WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE OF SUCH FAILURE HAS BEEN GIVEN TO THE BORROWERS BY THE
LENDERS;


 


(E)           IF ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT OR
IN ANY DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT SHALL PROVE TO HAVE BEEN FALSE IN ANY MATERIAL RESPECT UPON THE DATE
WHEN MADE OR REPEATED;


 


(F)            IF ANY BORROWER OR NON-BORROWER SUBSIDIARY SHALL FAIL TO PAY AT
MATURITY, OR WITHIN ANY APPLICABLE PERIOD OF GRACE, ANY AND ALL OBLIGATIONS FOR
BORROWED MONEY OR ANY GUARANTY WITH RESPECT THERETO OR CREDIT RECEIVED OR IN
RESPECT OF ANY CAPITALIZED LEASES, SYNTHETIC LEASES OR SWAP CONTRACTS, IN EACH
CASE, IN AN AGGREGATE AMOUNT GREATER THAN THE THRESHOLD AMOUNT (INCLUDING,
WITHOUT LIMITATION, THE INDEBTEDNESS EVIDENCED BY THE SENIOR SUBORDINATED NOTES
INDENTURE AND THE SECOND LIEN NOTES INDENTURE), OR FAIL TO OBSERVE OR PERFORM
ANY MATERIAL TERM, COVENANT OR AGREEMENT CONTAINED IN ANY AGREEMENT BY WHICH IT
IS BOUND, EVIDENCING OR SECURING BORROWED MONEY OR CREDIT RECEIVED OR IN RESPECT
OF ANY CAPITALIZED LEASES IN AN AGGREGATE AMOUNT GREATER THAN THE THRESHOLD
AMOUNT (INCLUDING, WITHOUT LIMITATION, THE SENIOR SUBORDINATED NOTES INDENTURE
AND THE SECOND LIEN NOTES INDENTURE) FOR SUCH PERIOD OF TIME AS WOULD PERMIT,
ASSUMING THE GIVING OF APPROPRIATE NOTICE IF REQUIRED, THE HOLDER OR HOLDERS
THEREOF OR OF ANY OBLIGATIONS ISSUED THEREUNDER TO ACCELERATE THE MATURITY
THEREOF;


 


(G)           IF ANY BORROWER OR NON-BORROWER SUBSIDIARY MAKES AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR ADMITS IN WRITING ITS INABILITY TO PAY OR GENERALLY
FAILS TO PAY ITS DEBTS AS THEY MATURE OR BECOME DUE, OR PETITIONS OR APPLIES FOR
THE APPOINTMENT OF A TRUSTEE OR OTHER CUSTODIAN, LIQUIDATOR, RECEIVER OR
RECEIVER/MANAGER OF ANY BORROWER OR NON-BORROWER SUBSIDIARY OR OF ANY
SUBSTANTIAL PART OF THE ASSETS OF ANY BORROWER OR NON-BORROWER SUBSIDIARY OR
COMMENCES ANY CASE OR OTHER PROCEEDING RELATING TO ANY BORROWER OR NON-BORROWER
SUBSIDIARY UNDER ANY DEBTOR RELIEF LAW OF ANY JURISDICTION, NOW OR HEREAFTER IN
EFFECT, OR TAKES ANY ACTION TO AUTHORIZE OR IN FURTHERANCE OF ANY OF THE
FOREGOING, OR IF ANY SUCH PETITION OR APPLICATION IS FILED OR ANY SUCH CASE OR
OTHER PROCEEDING IS COMMENCED AGAINST ANY BORROWER OR NON-BORROWER SUBSIDIARY
AND ANY BORROWER OR NON-BORROWER SUBSIDIARY INDICATES ITS APPROVAL THEREOF,
CONSENT THERETO OR ACQUIESCENCE THEREIN;

 

98

--------------------------------------------------------------------------------


 


(H)           A DECREE OR ORDER IS ENTERED APPOINTING ANY SUCH TRUSTEE,
CUSTODIAN, LIQUIDATOR, RECEIVER OR RECEIVER/MANAGER OR ADJUDICATING ANY BORROWER
OR NON-BORROWER SUBSIDIARY BANKRUPT OR INSOLVENT, OR APPROVING A PETITION IN ANY
SUCH CASE OR OTHER PROCEEDING, OR A DECREE OR ORDER FOR RELIEF IS ENTERED IN
RESPECT OF ANY BORROWER OR NON-BORROWER SUBSIDIARY IN AN INVOLUNTARY CASE UNDER
DEBTOR RELIEF LAWS AS NOW OR HEREAFTER CONSTITUTED, AND SUCH DECREE OR ORDER
REMAINS IN EFFECT FOR MORE THAN SIXTY (60) DAYS, WHETHER OR NOT CONSECUTIVE;


 


(I)            (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING THE
THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN
NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR (II) ANY ONE
OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN
EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR ORDER WHICH ARE NOT PROMPTLY STAYED (AND, IF SUCH REQUIRED TO
PERFECT SUCH STAY PENDING APPEAL, BONDED), OR (B) THERE IS A PERIOD OF 30
CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON
OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(J)            ANY BORROWER OR NON-BORROWER SUBSIDIARY OR ANY ERISA AFFILIATE
INCURS ANY LIABILITY TO THE PBGC OR SIMILAR CANADIAN AUTHORITIES OR A GUARANTEED
PENSION PLAN (OR ANY CORRESPONDING PLAN DESCRIBED IN ANY APPLICABLE CANADIAN
PENSION LEGISLATION) PURSUANT TO TITLE IV OF ERISA IN AN AGGREGATE AMOUNT
EXCEEDING THE THRESHOLD AMOUNT, OR ANY BORROWER OR NON-BORROWER SUBSIDIARY OR
ANY ERISA AFFILIATE IS ASSESSED WITHDRAWAL LIABILITY PURSUANT TO TITLE IV OF
ERISA BY A MULTIEMPLOYER PLAN REQUIRING AGGREGATE ANNUAL PAYMENTS EXCEEDING THE
THRESHOLD AMOUNT, OR ANY OF THE FOLLOWING OCCURS WITH RESPECT TO A GUARANTEED
PENSION PLAN (OR ANY CORRESPONDING PLAN DESCRIBED IN ANY APPLICABLE CANADIAN
PENSION LEGISLATION): (I) AN ERISA REPORTABLE EVENT OR SIMILAR EVENT UNDER
APPLICABLE CANADIAN PENSION LEGISLATION, OR A FAILURE TO MAKE A REQUIRED
INSTALLMENT OR OTHER PAYMENT (WITHIN THE MEANING OF §302(F)(1) OF ERISA),
PROVIDED THAT THE ADMINISTRATIVE AGENT DETERMINES IN ITS REASONABLE DISCRETION
THAT SUCH EVENT (A) COULD BE EXPECTED TO RESULT IN LIABILITY OF ANY BORROWER OR
NON-BORROWER SUBSIDIARY TO THE PBGC, SIMILAR CANADIAN AUTHORITIES OR SUCH
GUARANTEED PENSION PLAN IN AN AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT
AND (B) COULD CONSTITUTE GROUNDS FOR THE TERMINATION OF SUCH GUARANTEED PENSION
PLAN BY THE PBGC OR SIMILAR CANADIAN AUTHORITIES, FOR THE APPOINTMENT BY THE
APPROPRIATE UNITED STATES DISTRICT COURT OR CANADIAN COURT OF A TRUSTEE TO
ADMINISTER SUCH GUARANTEED PENSION PLAN OR FOR THE IMPOSITION OF A LIEN IN FAVOR
OF SUCH GUARANTEED PENSION PLAN; OR (II) THE APPOINTMENT BY A UNITED STATES
DISTRICT COURT OR CANADIAN COURT OF A TRUSTEE TO ADMINISTER SUCH GUARANTEED
PENSION PLAN; OR (III) THE INSTITUTION BY THE PBGC OR SIMILAR CANADIAN
AUTHORITIES OF PROCEEDINGS TO TERMINATE SUCH GUARANTEED PENSION PLAN;


 


(K)           IF ANY OF THE LOAN DOCUMENTS SHALL BE CANCELLED, TERMINATED,
REVOKED OR RESCINDED OTHERWISE THAN IN ACCORDANCE WITH THE TERMS THEREOF OR WITH
THE EXPRESS PRIOR WRITTEN AGREEMENT, CONSENT OR APPROVAL OF THE LENDERS, OR ANY
ACTION AT LAW, SUIT OR IN EQUITY OR OTHER LEGAL PROCEEDING TO CANCEL, REVOKE OR
RESCIND ANY OF THE LOAN DOCUMENTS SHALL BE COMMENCED BY OR ON BEHALF OF THE
BORROWERS OR ANY OF THEIR RESPECTIVE STOCKHOLDERS, OR ANY COURT OR ANY
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL MAKE A DETERMINATION
THAT, OR ISSUE A JUDGMENT, ORDER, DECREE OR RULING TO THE EFFECT THAT, ANY ONE
OR MORE OF THE LOAN DOCUMENTS IS ILLEGAL, INVALID OR UNENFORCEABLE IN ACCORDANCE
WITH THE TERMS THEREOF, OR ANY SECURITY DOCUMENT

 

99

--------------------------------------------------------------------------------


 


SHALL FOR ANY REASON CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN
ON THE COLLATERAL PURPORTED TO BE COVERED THEREBY (SUBJECT TO SECTION 7.04(B)
AND SECTION 10.15) OR IF, WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT, THE
BORROWERS SHALL REVOKE OR RESCIND ANY INSURANCE AUTHORIZATION LETTER;


 


(L)            (I) THE SUBORDINATION PROVISIONS OF THE SENIOR SUBORDINATED DEBT
DOCUMENTS (OR ANY PERMITTED REFINANCING OR REPLACEMENT THEREOF) AND (II) THE
LIEN SUBORDINATION OR OTHER PROVISIONS SET FORTH IN THE INTERCREDITOR AGREEMENT
(COLLECTIVELY, THE “SUBORDINATION PROVISIONS”) SHALL, IN WHOLE OR IN PART,
TERMINATE, CEASE TO BE EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND
ENFORCEABLE AGAINST ANY HOLDER OF THE SENIOR SUBORDINATED DEBT OR THE SECOND
LIEN NOTES, AS APPLICABLE; OR (II) THE BORROWERS SHALL, DIRECTLY OR INDIRECTLY,
DISAVOW OR CONTEST IN ANY MANNER (A) THE EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY OF THE SUBORDINATION PROVISIONS, (B) THAT THE
SUBORDINATION PROVISIONS EXIST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE L/C ISSUER OR (C) SUBJECT TO THE INTERCREDITOR AGREEMENT, THAT
ALL PROCEEDS REALIZED FROM THE LIQUIDATION OF ANY COLLATERAL OF ANY BORROWER
SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS;


 


(M)          A CHANGE OF CONTROL SHALL OCCUR;


 


(N)           IF (I) ANY (A) EVENT OR CONDITION OCCURS THAT ENABLES OR PERMITS
(WITH ALL APPLICABLE GRACE PERIODS HAVING EXPIRED) THE HOLDERS OF THE SECOND
LIEN NOTES OR ANY TRUSTEE OR AGENT ON THEIR BEHALF TO CAUSE THE SECOND LIEN
NOTES TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR
DEFEASANCE THEREOF, PRIOR TO THEIR SCHEDULED MATURITY DATE, OR (B) NOTICE OR
OFFER WITH RESPECT TO ANY OF THE FOREGOING IS ISSUED UNDER THE TERMS OF THE
SECOND LIEN NOTES INDENTURE, OR (II) THE PARENT OR ANY OTHER BORROWER SHALL
PREPAY, REDEEM OR REPURCHASE OR ISSUE ANY NOTICE OR OFFER OF REDEMPTION WITH
RESPECT TO, ANY OF THE SECOND LIEN NOTES OR SHALL ELECT TO MAKE, OR EFFECT, A
DEFEASANCE WITH RESPECT TO ANY OF THE SECOND LIEN NOTES; OR


 


(O)           THE OBLIGATIONS SHALL FAIL TO CONSTITUTE (I) “SENIOR DEBT” AND
“DESIGNATED SENIOR DEBT” UNDER AND AS DEFINED IN THE SENIOR SUBORDINATED NOTES
INDENTURE AND (II) “FIRST LIEN OBLIGATIONS” UNDER (AND AS DEFINED IN) THE SECOND
LIEN NOTES INDENTURE;


 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall upon the request of the Required Lenders, by notice
in writing to the Borrowers, declare all amounts owing with respect to this
Agreement and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided that in the event of any Event of Default specified in
Section 8.01(g) or (h), all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.

 

100

--------------------------------------------------------------------------------


 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


 


(C)           REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(D)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.02(c), any amounts received on account
of the Obligations shall be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising

 

101

--------------------------------------------------------------------------------


 

under the Loan Documents, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01        APPOINTMENT AND AUTHORITY.

 


(A)           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE
SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS
AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE
ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C
ISSUER, AND THE BORROWERS SHALL NOT HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF
ANY OF SUCH PROVISIONS.


 


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS AND “FIRST LIEN AGENT” AND “CONTROL AGENT” UNDER THE
INTERCREDITOR AGREEMENT, AND

 

102

--------------------------------------------------------------------------------


 


EACH OF THE LENDERS (INCLUDING IN ITS CAPACITIES AS A POTENTIAL HEDGE BANK AND A
POTENTIAL CASH MANAGEMENT BANK) AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF SUCH LENDER AND
THE L/C ISSUER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL
LIENS ON COLLATERAL GRANTED BY ANY OF THE BORROWERS TO SECURE ANY OF THE
OBLIGATIONS, AND AS THE “FIRST LIEN AGENT” AND “CONTROL AGENT” UNDER THE
INTERCREDITOR AGREEMENT, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE
REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS
“COLLATERAL AGENT”, “FIRST LIEN AGENT” OR “CONTROL AGENT” AND ANY CO-AGENTS,
SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT
TO SECTION 9.05 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL
(OR ANY PORTION THEREOF) GRANTED UNDER THE SECURITY DOCUMENTS, OR FOR EXERCISING
ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE
AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX
AND ARTICLE X (INCLUDING SECTION 10.04(C)), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS
AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” OR “FIRST LIEN AGENT” UNDER
THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWERS OR ANY OF THEIR
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

103

--------------------------------------------------------------------------------


 


(D)           THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE TO THE LENDERS FOR
ANY ACTION TAKEN OR NOT TAKEN BY IT (I) WITH THE CONSENT OR AT THE REQUEST OF
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY, OR AS THE ADMINISTRATIVE AGENT SHALL BELIEVE IN GOOD FAITH SHALL
BE NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTIONS 10.01 AND 8.02) OR
(II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
ADMINISTRATIVE AGENT SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF ANY DEFAULT UNLESS
AND UNTIL NOTICE DESCRIBING SUCH DEFAULT IS GIVEN TO THE ADMINISTRATIVE AGENT BY
THE BORROWERS, A LENDER OR THE L/C ISSUER.


 


(E)           THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR OR HAVE ANY
DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION
MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II)
THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET
FORTH HEREIN OR THEREIN OR THE OCCURRENCE OF ANY DEFAULT, (IV) THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, OR THE CREATION,
PERFECTION OR PRIORITY OF ANY LIEN PURPORTED TO BE CREATED BY THE SECURITY
DOCUMENTS, (V) THE VALUE OR SUFFICIENCY OF ANY COLLATERAL, OR (VI) THE
SATISFACTION OF ANY CONDITION SET FORTH IN ARTICLE IV OR ELSEWHERE HEREIN, OTHER
THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT.

 

104

--------------------------------------------------------------------------------


 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.  The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof, to
the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and

 

105

--------------------------------------------------------------------------------


 

become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

106

--------------------------------------------------------------------------------


 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Manager, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03, 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 


(C)           AND ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH JUDICIAL PROCEEDING IS HEREBY
AUTHORIZED BY EACH LENDER AND THE L/C ISSUER TO MAKE SUCH PAYMENTS TO THE
ADMINISTRATIVE AGENT AND, IF THE ADMINISTRATIVE AGENT SHALL CONSENT TO THE
MAKING OF SUCH PAYMENTS DIRECTLY TO THE LENDERS AND THE L/C ISSUER, TO PAY TO
THE ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE ADMINISTRATIVE AGENT AND ITS AGENTS
AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE ADMINISTRATIVE AGENT UNDER SECTIONS
2.09 AND 10.04.


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

107

--------------------------------------------------------------------------------


 

any Lender or the L/C Issuer or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer in any such proceeding.

 

9.10        Collateral Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent:

 


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN (A)
CONTINGENT INDEMNIFICATION OBLIGATIONS AND (B) OBLIGATIONS AND LIABILITIES UNDER
SECURED CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE AGREEMENTS AS TO WHICH
ARRANGEMENTS SATISFACTORY TO THE APPLICABLE CASH MANAGEMENT BANK OR HEDGE BANK
SHALL HAVE BEEN MADE) AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT
(OTHER THAN LETTERS OF CREDIT AS TO WHICH OTHER ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER SHALL HAVE BEEN MADE), (II) THAT IS SOLD
OR TO BE SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, OR (III) IF APPROVED, AUTHORIZED OR RATIFIED IN
WRITING IN ACCORDANCE WITH SECTION 10.01;


 


(B)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(A);


 


(C)           TO RELEASE ANY BORROWER FROM ITS OBLIGATIONS HEREUNDER IF SUCH
PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER.


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
a Borrower or its property from its obligations hereunder pursuant to this
Section 9.10.

 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements. 
Except as otherwise expressly set forth herein or in any Security Document, no
Cash Management Bank or Hedge Bank shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

108

--------------------------------------------------------------------------------


 


ARTICLE X.


MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or applicable Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02(A)) WITHOUT THE WRITTEN CONSENT
OF SUCH LENDER;


 


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) OR ANY
SCHEDULED REDUCTION (OTHER THAN AS A RESULT OF MANDATORY PREPAYMENTS) OF THE
AGGREGATE COMMITMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING UNDERSTOOD
THAT ANY VOTE TO RESCIND ANY ACCELERATION OF AMOUNTS OWING WITH RESPECT TO THE
LOANS AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL ONLY REQUIRE THE
APPROVAL OF THE REQUIRED LENDERS);


 


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (V) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED
LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO
WAIVE ANY OBLIGATION OF ANY OF THE BORROWERS TO PAY INTEREST OR LETTER OF CREDIT
FEES AT THE DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR
ANY DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO
REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C BORROWING, TO REDUCE ANY FEE OR
TO REDUCE ANY MANDATORY PREPAYMENT PAYABLE HEREUNDER;


 


(E)           CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(F)            CHANGE ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; AND


 


(G)           OTHER THAN PURSUANT TO A TRANSACTION PERMITTED BY THE TERMS OF
THIS AGREEMENT, RELEASE (A) ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
(EXCLUDING, IF ANY BORROWER BECOMES A DEBTOR UNDER ANY DEBTOR RELIEF LAW, THE
RELEASE OF “CASH COLLATERAL”, AS DEFINED IN SECTION 363(A) OF THE FEDERAL
BANKRUPTCY CODE PURSUANT TO A CASH COLLATERAL STIPULATION WITH THE DEBTOR
APPROVED BY THE REQUIRED LENDERS) OR (B) ANY BORROWER FROM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER.


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of

 

109

--------------------------------------------------------------------------------


 

the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
repay such non-consenting Lender’s Loans on a non-pro-rata basis (and, in the
case of repayments of Committed Loans, reduce such non-consenting Lender’s
Revolving Commitment on a non-pro-rata basis in connection therewith) or may
replace such non-consenting Lender in accordance with Section 10.14; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section and/or by such repayment (together
with all other such repayments effected by, or assignments required by, the
Borrowers to be made pursuant to this paragraph), and provided, further, that
after giving effect to any such repayment of Committed Loans (and corresponding
reductions in the Aggregate Commitments), the Borrowers have at least
$20,000,000 in unused Aggregate Commitments.  In addition, in the event that the
Borrowers determine that any Lender is the holder of 10% or more of the
consolidated debt of the Parent or relevant Subsidiaries of Parent, as a result
of which any Borrower would be in breach of any permit issued by any regulatory
authority in connection with such Borrower’s solid waste operations, the
Borrowers (i) shall be permitted to repay such Lender’s Loans on a non-pro-rata
basis (and, in the case of repayments of Committed Loans, reduce such Lender’s
Revolving Commitment on a non-pro-rata basis in connection therewith) to the
extent necessary (but only to the extent necessary) to reduce such Lender’s
percentage of the consolidated debt of the Parent to below such 10% in order to
eliminate such breach and/or (ii) may request such Lender to assign that portion
of its Loans to an Eligible Assignee that would bring such Lender’s Loans below
such 10%, and such Lender agrees that it will make such assignment (to the
extent an Eligible Assignee has agreed to purchase the Loans requested to be so
assigned) so long as such Lender has received payment at par for such portion of
its Loans being so assigned (together with accrued interest thereon, accrued
fees and all other amounts payable to it hereunder with respect thereto) from
such Eligible Assignee (or the Borrowers, as applicable, with respect to accrued
interest, fees or other amounts) and such assignment does not conflict with
Applicable Laws.

 


10.02      NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY

 

110

--------------------------------------------------------------------------------


 


TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE
TELEPHONE NUMBER, AS FOLLOWS:


 

(I)            IF TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWERS
MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWERS’ MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWERS’
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

 

111

--------------------------------------------------------------------------------


 


OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWERS’
MATERIALS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO
THE BORROWERS, THE EXCLUDED SUBSIDIARIES, ANY LENDER, THE L/C ISSUER OR ANY
OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWERS’ MATERIALS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES ARE DETERMINED BY A GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION BY
A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE,
BREACH IN BAD FAITH OF THE ADMINISTRATIVE AGENT’S OBLIGATIONS UNDER THIS
SUBSECTION (C) OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWERS, THE
EXCLUDED SUBSIDIARIES, ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, THE SWING LINE LENDER AND EACH OF THE BORROWERS MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING
LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT
FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF
(I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR
WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR
(II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF.  THE BORROWERS, JOINTLY AND SEVERALLY, SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH LENDER AND THE RELATED PARTIES OF
EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWERS.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH
THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH
OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

 

112

--------------------------------------------------------------------------------


 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Applicable Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it under this Agreement and the other Loan Documents and as
authorized by the Required Lenders.

 


10.04      EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           COSTS AND EXPENSES.  THE BORROWERS SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER), AND SHALL PAY ALL FEES AND
TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS
MADE OR LETTERS OF

 

113

--------------------------------------------------------------------------------


 


CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED
DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR
LETTERS OF CREDIT.


 


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS, JOINTLY AND
SEVERALLY, SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER AND THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM
ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES
OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY ANY OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY OF THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWERS OR ANY OF THE BORROWERS’ DIRECTORS, SHAREHOLDERS OR CREDITORS, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY ANY OF THE BORROWERS AGAINST AN INDEMNITEE
FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF SUCH BORROWER HAS OBTAINED A FINAL AND NONAPPEALABLE
JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWERS FOR
ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR
(B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN
ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY.

 

114

--------------------------------------------------------------------------------


 


THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.12(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NONE OF THE PARTIES HERETO SHALL ASSERT, AND EACH
OF THE PARTIES HERETO HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE
REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED
BY A FINAL AND NONAPPEABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN (10) BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER, AND THE SWING LINE
LENDER THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.

 

115

--------------------------------------------------------------------------------


 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, and to the extent permitted by Applicable Law, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 


10.06      SUCCESSORS AND ASSIGNS.


 


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO
BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF PARTICIPATION IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION, OR (III) BY
WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS
OF SUBSECTION (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR
TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING COMMITMENT AND THE
LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT


 

(I)            EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN
APPROVED FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT
(WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL

 

116

--------------------------------------------------------------------------------


 

OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT
TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE”
IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT
BE LESS THAN $5,000,000 (OR $1,000,000, IN THE CASE OF A TERM B LENDER) UNLESS
EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE PARENT OTHERWISE CONSENT (EACH SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT
ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM
MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE
ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE TREATED AS A SINGLE
ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;
PROVIDED, FURTHER, THAT SOLELY WITH RESPECT TO ASSIGNMENTS BY A TERM B LENDER OF
ALL OR ANY PORTION OF THE TERM B LOAN HELD BY IT, IN THE EVENT THAT THE
BORROWERS HAVE NOT OBJECTED TO ANY SUCH PROPOSED ASSIGNMENT WITHIN FIVE
(5) BUSINESS DAYS AFTER THE TERM B LENDER’S REQUEST FOR CONSENT THERETO, THE
BORROWER SHALL BE DEEMED TO HAVE CONSENTED TO SUCH ASSIGNMENT.

 

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (II) SHALL NOT APPLY TO RIGHTS IN RESPECT OF SWING LINE LOANS;

 

(III)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE IN THE AMOUNT OF $3,500 (UNLESS SUCH ASSIGNMENT IS BY A
LENDER TO AN AFFILIATE OF A LENDER OR IS TO ANOTHER LENDER OR IS OTHERWISE
WAIVED BY THE ADMINISTRATIVE AGENT IN ITS SOLE AND ABSOLUTE DISCRETION),
PROVIDED, HOWEVER, THAT ONLY ONE FEE SHALL BE PAYABLE IN THE CASE OF CONCURRENT
ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM
MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE
ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP); AND THE ELIGIBLE ASSIGNEE, IF IT
SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the Eligible Assignee.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of

 

117

--------------------------------------------------------------------------------


 

this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH OF THE BORROWERS, THE L/C
ISSUER AND THE SWING LINE LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME THAT A REQUEST FOR A
CONSENT FOR A MATERIAL OR SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING,
ANY LENDER MAY REQUEST AND RECEIVE FROM THE ADMINISTRATIVE AGENT A COPY OF THE
REGISTER.  UPON ITS RECEIPT OF AND, IF REQUIRED, CONSENT TO, A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ELIGIBLE
ASSIGNEE, SUCH ELIGIBLE ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE AND
ANY TAX FORMS REQUIRED BY SECTION 3.01 (UNLESS SUCH ASSIGNEE IS ALREADY A
LENDER), TOGETHER WITH THE FEE PAYABLE UNDER SECTION 10.06(B)(III), THE
ADMINISTRATIVE AGENT WILL, ON THE EFFECTIVE DATE THEREOF, RECORD THE ASSIGNMENT
AND ASSUMPTION ON THE REGISTER.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWERS OR ANY OF THE
BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS,
THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWING LINE LENDER AND THE L/C ISSUER
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01 (other
than under Section 10.01(a) and (b) and the proviso to Section 10.01(d)) that
affects such Participant.  Subject to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

118

--------------------------------------------------------------------------------


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01, 3.04 OR 3.05 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT.  A
PARTICIPANT SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE
BORROWERS ARE NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH
SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           RESERVED.


 


(H)           RESERVED.


 


(I)            RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS REVOLVING COMMITMENT AND COMMITTED LOANS PURSUANT
TO SECTION 10.06(B), BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE TO THE
BORROWERS AND THE LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30 DAYS’ NOTICE
TO THE BORROWERS, RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE BORROWERS SHALL BE ENTITLED
TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER
HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWERS TO APPOINT ANY
SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER OR
SWING LINE LENDER, AS THE CASE MAY BE, AND PROVIDED, FURTHER, THAT NO LENDER
SHALL BE UNDER ANY OBLIGATION TO ACCEPT ANY SUCH APPOINTMENT AS SUCCESSOR.  IF
BANK OF AMERICA RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF
CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C ISSUER AND
ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE
LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED
AMOUNTS PURSUANT TO SECTION 2.03(C)).  IF BANK OF AMERICA RESIGNS AS SWING LINE
LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR
HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE
EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE
LOANS PURSUANT TO SECTION 2.04(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C
ISSUER AND/OR SWING LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C
ISSUER OR SWING LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C
ISSUER SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT,
IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO BANK OF AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF
AMERICA WITH RESPECT TO SUCH LETTERS OF CREDIT.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of

 

119

--------------------------------------------------------------------------------


 

the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives in
connection with this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Acceding Lender under Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any of the Borrowers and its obligations, (g) with the
consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
the Borrowers.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Excluded Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Laws, including Securities Laws and state securities laws.

 

Notwithstanding the foregoing, unless specifically prohibited by Applicable Law
or court order, each of the Lenders, the L/C Issuer and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrowers of any request for
disclosure of any such non-public information by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender, the L/C Issuer or the
Administrative Agent by such Governmental Authority) or pursuant to legal
process.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever

 

120

--------------------------------------------------------------------------------


 

currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any of the Borrowers against any and all of the
obligations of any of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of any of the Borrowers may be contingent or unmatured or are owed
to a branch or office of such Lender or the L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have.  Each Lender and the L/C Issuer agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Laws (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Applicable Laws, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the

 

121

--------------------------------------------------------------------------------


 

Administrative Agent or the Lenders may have had notice or knowledge of any
Default at the time of any Credit Extension unless notice of Default in
accordance with Section 6.15 has been received and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 


10.12      CONCERNING JOINT AND SEVERAL LIABILITY OF THE BORROWERS


 


(A)           EACH OF THE BORROWERS IS ACCEPTING JOINT AND SEVERAL LIABILITY FOR
ALL OF THE OBLIGATIONS IN CONSIDERATION OF THE FINANCIAL ACCOMMODATIONS TO BE
PROVIDED BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS UNDER THIS
AGREEMENT, FOR THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH OF THE
BORROWERS AND IN CONSIDERATION OF THE UNDERTAKINGS OF EACH OTHER BORROWER TO
ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF THE BORROWERS.


 


(B)           EACH OF THE BORROWERS, JOINTLY AND SEVERALLY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A CO-DEBTOR,
JOINT AND SEVERAL LIABILITY WITH THE OTHER BORROWERS WITH RESPECT TO THE PAYMENT
AND PERFORMANCE OF ALL OF THE OBLIGATIONS OF THE BORROWERS (INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATIONS ARISING UNDER THIS SECTION), IT BEING THE INTENTION
OF THE PARTIES HERETO THAT ALL OF THE OBLIGATIONS SHALL BE THE JOINT AND SEVERAL
OBLIGATIONS OF EACH OF THE BORROWERS WITHOUT PREFERENCES OR DISTINCTION AMONG
THEM.


 


(C)           IF AND TO THE EXTENT THAT ANY OF THE BORROWERS SHALL FAIL TO MAKE
ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS AS AND WHEN DUE OR TO PERFORM
ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF, THEN IN EACH SUCH
EVENT THE OTHER BORROWERS WILL MAKE SUCH PAYMENT WITH RESPECT TO, OR PERFORM,
SUCH OBLIGATION.


 


(D)           THE OBLIGATIONS OF EACH OF THE BORROWERS UNDER THE PROVISIONS OF
THIS SECTION 10.12 CONSTITUTE FULL RECOURSE OBLIGATIONS OF EACH SUCH BORROWER
ENFORCEABLE AGAINST EACH SUCH BORROWER TO THE FULL EXTENT OF ITS PROPERTIES AND
ASSETS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRRESPECTIVE OF THE
VALIDITY, REGULARITY OR ENFORCEABILITY OF THIS AGREEMENT AGAINST ANY OTHER
BORROWER OR ANY OTHER CIRCUMSTANCE WHATSOEVER.


 


(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH OF
THE BORROWERS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES
NOTICE OF ACCEPTANCE OF ITS JOINT AND SEVERAL LIABILITY, NOTICE OF ANY LOANS
MADE UNDER THIS AGREEMENT, NOTICE OF ANY ACTION AT ANY TIME TAKEN OR OMITTED BY
THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE LENDERS UNDER OR IN RESPECT OF
ANY OF THE OBLIGATIONS, AND, GENERALLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW AND EXCEPT AS TO NOTICES EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS, ALL
DEMANDS, NOTICES AND OTHER FORMALITIES OF EVERY KIND IN CONNECTION WITH THIS
AGREEMENT.  EACH BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY WAIVES ALL DEFENSES WHICH MAY BE AVAILABLE BY VIRTUE OF ANY VALUATION,
STAY, MORATORIUM LAW OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, ANY RIGHT
TO REQUIRE THE MARSHALING OF ASSETS OF THE BORROWERS AND ANY OTHER ENTITY OR
PERSON PRIMARILY OR SECONDARILY LIABLE WITH RESPECT TO ANY OF THE OBLIGATIONS,
AND ALL SURETYSHIP DEFENSES GENERALLY.  EACH OF THE BORROWERS, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ASSENTS TO, AND WAIVES NOTICE OF, ANY
EXTENSION OR POSTPONEMENT OF THE TIME FOR THE PAYMENT OF ANY OF THE OBLIGATIONS,
THE ACCEPTANCE OF ANY PAYMENT OF ANY OF THE OBLIGATIONS, THE ACCEPTANCE OF ANY
PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT OR OTHER ACTION OR ACQUIESCENCE BY
THE LENDERS, THE ADMINISTRATIVE AGENT OR THE L/C ISSUER AT ANY TIME OR TIMES IN
RESPECT OF ANY DEFAULT

 

122

--------------------------------------------------------------------------------


 


BY ANY OF THE BORROWERS IN THE PERFORMANCE OR SATISFACTION OF ANY TERM,
COVENANT, CONDITION OR PROVISION OF THIS AGREEMENT, ANY AND ALL OTHER
INDULGENCES WHATSOEVER BY THE LENDERS, THE ADMINISTRATIVE AGENT OR THE L/C
ISSUER IN RESPECT OF ANY OF THE OBLIGATIONS, AND THE TAKING, ADDITION,
SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR TIMES, OF ANY
SECURITY FOR ANY OF THE OBLIGATIONS OR THE ADDITION, SUBSTITUTION OR RELEASE, IN
WHOLE OR IN PART, OF ANY OF THE BORROWERS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE BORROWERS
ASSENTS TO ANY OTHER ACTION OR DELAY IN ACTING OR FAILURE TO ACT ON THE PART OF
THE LENDERS, THE ADMINISTRATIVE AGENT OR THE L/C ISSUER WITH RESPECT TO THE
FAILURE BY ANY OF THE BORROWERS TO COMPLY WITH ANY OF ITS RESPECTIVE OBLIGATIONS
INCLUDING, WITHOUT LIMITATION, ANY FAILURE STRICTLY OR DILIGENTLY TO ASSERT ANY
RIGHT OR TO PURSUE ANY REMEDY OR TO COMPLY FULLY WITH APPLICABLE LAWS OR
REGULATIONS THEREUNDER, WHICH MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION,
AFFORD GROUNDS FOR TERMINATING, DISCHARGING OR RELIEVING ANY OF THE BORROWERS,
IN WHOLE OR IN PART, FROM ANY OF ITS OBLIGATIONS UNDER THIS SECTION, IT BEING
THE INTENTION OF EACH OF THE BORROWERS THAT, SO LONG AS ANY OF THE OBLIGATIONS
HEREUNDER REMAIN UNSATISFIED, THE OBLIGATIONS OF SUCH BORROWERS UNDER THIS
SECTION SHALL NOT BE DISCHARGED EXCEPT BY PERFORMANCE AND THEN ONLY TO THE
EXTENT OF SUCH PERFORMANCE.  THE OBLIGATIONS OF EACH OF THE BORROWERS UNDER THIS
SECTION SHALL NOT BE DIMINISHED OR RENDERED UNENFORCEABLE BY ANY WINDING UP,
REORGANIZATION, ARRANGEMENT, LIQUIDATION, RE-CONSTRUCTION OR SIMILAR PROCEEDING
WITH RESPECT TO ANY OF THE OTHER BORROWERS, THE LENDERS, THE ADMINISTRATIVE
AGENT OR THE L/C ISSUER.  THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS
HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY
ABSORPTION, MERGER, AMALGAMATION OR ANY OTHER CHANGE WHATSOEVER IN THE NAME,
MEMBERSHIP, CONSTITUTION OR PLACE OF FORMATION OF ANY OF THE OTHER BORROWERS,
THE LENDERS, THE ADMINISTRATIVE AGENT OR THE L/C ISSUER.


 


(F)            TO THE EXTENT ANY BORROWER MAKES A PAYMENT HEREUNDER IN EXCESS OF
THE AGGREGATE AMOUNT OF THE BENEFIT RECEIVED BY SUCH BORROWER IN RESPECT OF THE
EXTENSIONS OF CREDIT UNDER THE CREDIT AGREEMENT (THE “BENEFIT AMOUNT”), THEN
SUCH BORROWER, AFTER THE PAYMENT IN FULL, IN CASH, OF ALL OF THE OBLIGATIONS,
SHALL BE ENTITLED TO RECOVER FROM EACH OTHER BORROWER SUCH EXCESS PAYMENT, PRO
RATA, IN ACCORDANCE WITH THE RATIO OF THE BENEFIT AMOUNT RECEIVED BY EACH SUCH
OTHER BORROWER TO THE TOTAL BENEFIT AMOUNT RECEIVED BY ALL BORROWERS, AND THE
RIGHT TO SUCH RECOVERY SHALL BE DEEMED TO BE AN ASSET AND PROPERTY OF SUCH
BORROWER SO FUNDING; PROVIDED, THAT EACH OF THE BORROWERS HEREBY AGREES THAT IT
WILL NOT ENFORCE ANY OF ITS RIGHTS OF CONTRIBUTION OR SUBROGATION AGAINST THE
OTHER BORROWERS WITH RESPECT TO ANY LIABILITY INCURRED BY IT HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS, ANY PAYMENTS MADE BY IT TO ANY OF THE LENDERS
OR THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY
COLLATERAL SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE OBLIGATIONS HAVE BEEN
IRREVOCABLY PAID IN FULL IN CASH.  ANY CLAIM WHICH ANY BORROWER MAY HAVE AGAINST
ANY OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO THE LENDERS OR THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE HEREBY
EXPRESSLY MADE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT, WITHOUT LIMITATION AS
TO ANY INCREASES IN THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER, TO THE
PRIOR PAYMENT IN FULL OF THE OBLIGATIONS AND, IN THE EVENT OF ANY INSOLVENCY,
BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR
PROCEEDING UNDER THE APPLICABLE LAWS OF ANY JURISDICTION RELATING TO ANY
BORROWER, ITS DEBTS OR ITS ASSETS, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH
OBLIGATIONS SHALL BE PAID IN FULL BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY
CHARACTER, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY
OTHER BORROWER THEREFOR.

 

123

--------------------------------------------------------------------------------



 


(G)           EACH OF THE BORROWERS HEREBY AGREES THAT IT WILL NOT ENFORCE ANY
OF ITS RIGHTS OF CONTRIBUTION OR SUBROGATION AGAINST THE OTHER BORROWERS WITH
RESPECT TO ANY LIABILITY INCURRED BY IT HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS, ANY PAYMENTS MADE BY IT TO ANY OF THE LENDERS, THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY COLLATERAL
SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE OBLIGATIONS HAVE BEEN
IRREVOCABLY PAID IN FULL IN CASH.  ANY CLAIM WHICH ANY BORROWER MAY HAVE AGAINST
ANY OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO THE LENDERS, THE L/C ISSUER
OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE
HEREBY EXPRESSLY MADE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT, WITHOUT
LIMITATION AS TO ANY INCREASES IN THE OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER, TO THE PRIOR PAYMENT IN FULL OF THE OBLIGATIONS AND, IN THE EVENT OF
ANY INSOLVENCY, BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER
SIMILAR PROCEEDING UNDER THE APPLICABLE LAWS OF ANY JURISDICTION RELATING TO ANY
BORROWER, ITS DEBTS OR ITS ASSETS, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH
OBLIGATIONS SHALL BE PAID IN FULL BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY
CHARACTER, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY
OTHER BORROWER THEREFOR.


 


(H)           EACH OF THE BORROWERS HEREBY AGREES THAT THE PAYMENT OF ANY
AMOUNTS DUE WITH RESPECT TO THE INDEBTEDNESS OWING BY ANY BORROWER TO ANY OTHER
BORROWER IS HEREBY SUBORDINATED TO THE PRIOR PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS.  EACH BORROWER HEREBY AGREES THAT AFTER THE OCCURRENCES AND DURING
THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT, SUCH BORROWER WILL NOT
DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO COLLECT ANY INDEBTEDNESS OF ANY OTHER
BORROWER OWING TO SUCH BORROWER UNTIL THE OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL IN CASH.  IF, NOTWITHSTANDING THE FOREGOING SENTENCE, SUCH BORROWER SHALL
COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN RESPECT OF SUCH INDEBTEDNESS BEFORE
PAYMENT IN FULL IN CASH OF THE OBLIGATIONS, SUCH AMOUNTS SHALL BE COLLECTED,
ENFORCED, RECEIVED BY SUCH BORROWER AS TRUSTEE FOR THE ADMINISTRATIVE AGENT AND
BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR THE PRO RATA ACCOUNTS OF THE
RELEVANT LENDERS (IN ACCORDANCE WITH EACH SUCH LENDER’S APPLICABLE PERCENTAGE)
TO BE APPLIED TO REPAY (OR BE HELD AS SECURITY FOR THE REPAYMENT OF) THE
OBLIGATIONS.


 


(I)            THE PROVISIONS OF THIS SECTION 10.12 ARE MADE FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND THEIR SUCCESSORS
AND ASSIGNS, AND MAY BE ENFORCED IN GOOD FAITH BY THEM FROM TIME TO TIME AGAINST
ANY OR ALL OF THE BORROWERS AS OFTEN AS THE OCCASION THEREFOR MAY ARISE AND
WITHOUT REQUIREMENT ON THE PART OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE LENDERS FIRST TO MARSHAL ANY OF THEIR CLAIMS OR TO EXERCISE ANY OF THEIR
RIGHTS AGAINST ANY OTHER BORROWER OR TO EXHAUST ANY REMEDIES AVAILABLE TO THEM
AGAINST ANY OTHER BORROWER OR TO RESORT TO ANY OTHER SOURCE OR MEANS OF
OBTAINING PAYMENT OF ANY OF THE OBLIGATIONS HEREUNDER OR TO ELECT ANY OTHER
REMEDY.  THE PROVISIONS OF THIS SECTION 10.12 SHALL REMAIN IN EFFECT UNTIL ALL
OF THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL OR OTHERWISE FULLY SATISFIED. 
IF AT ANY TIME, ANY PAYMENT, OR ANY PART THEREOF, MADE IN RESPECT OF ANY OF THE
OBLIGATIONS, IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE LENDERS UPON THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF ANY OF THE BORROWERS OR IS REPAID IN GOOD FAITH
SETTLEMENT OF A PENDING OR THREATENED AVOIDANCE CLAIM, OR OTHERWISE, THE
PROVISIONS OF THIS SECTION 10.12 WILL FORTHWITH BE REINSTATED IN EFFECT, AS
THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 


(J)            EACH OF THE BORROWERS HEREBY APPOINTS THE PARENT, AND THE PARENT
HEREBY AGREES, TO ACT AS ITS REPRESENTATIVE AND AUTHORIZED SIGNOR WITH RESPECT
TO ANY NOTICES, DEMANDS,

 

124

--------------------------------------------------------------------------------


 


COMMUNICATIONS OR REQUESTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY LOAN NOTICE, LETTER OF CREDIT
APPLICATION AND COMPLIANCE CERTIFICATES AND PURSUANT TO SECTION 10.02 OF THIS
AGREEMENT.


 


(K)           IT IS THE INTENTION AND AGREEMENT OF THE BORROWERS AND THE LENDERS
THAT THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT SHALL BE VALID AND
ENFORCEABLE AGAINST THE BORROWERS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW.  ACCORDINGLY, IF ANY PROVISION OF THIS AGREEMENT CREATING ANY OBLIGATION OF
THE BORROWERS IN FAVOR OF THE LENDERS SHALL BE DECLARED TO BE INVALID OR
UNENFORCEABLE IN ANY RESPECT OR TO ANY EXTENT, IT IS THE STATED INTENTION AND
AGREEMENT OF THE BORROWERS AND THE LENDERS THAT ANY BALANCE OF THE OBLIGATION
CREATED BY SUCH PROVISION AND ALL OTHER OBLIGATIONS OF THE BORROWERS TO THE
LENDERS CREATED BY OTHER PROVISIONS OF THIS CREDIT AGREEMENT SHALL REMAIN VALID
AND ENFORCEABLE.  LIKEWISE, IF BY FINAL ORDER A COURT OF COMPETENT JURISDICTION
SHALL DECLARE ANY SUMS WHICH THE LENDERS MAY BE OTHERWISE ENTITLED TO COLLECT
FROM THE BORROWERS UNDER THIS CREDIT AGREEMENT TO BE IN EXCESS OF THOSE
PERMITTED UNDER ANY APPLICABLE LAW (INCLUDING ANY FEDERAL OR STATE FRAUDULENT
CONVEYANCE OR LIKE STATUTE OR RULE OF LAW) APPLICABLE TO THE BORROWERS’
OBLIGATIONS UNDER THIS AGREEMENT, IT IS THE STATED INTENTION AND AGREEMENT OF
THE BORROWERS AND THE LENDERS THAT ALL SUMS NOT IN EXCESS OF THOSE PERMITTED
UNDER SUCH APPLICABLE LAW SHALL REMAIN FULLY COLLECTIBLE BY THE LENDERS FROM THE
BORROWERS.


 

10.13      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.14      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04 or is unable to lend under Section 3.02, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 


(A)           THE BORROWERS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B)(III);


 


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS

 

125

--------------------------------------------------------------------------------


 


UNDER SECTION 3.05) FROM THE ELIGIBLE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE
CASE OF ALL OTHER AMOUNTS);


 


(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND


 


(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 


10.15      COLLATERAL SECURITY.


 


(A)           THE OBLIGATIONS SHALL BE SECURED BY (A) A PERFECTED (EXCEPT IN
REAL PROPERTY AND MOTOR VEHICLES) FIRST-PRIORITY SECURITY INTEREST (SUBJECT TO
PERMITTED LIENS ENTITLED TO PRIORITY UNDER APPLICABLE LAW) IN ALL ASSETS OF EACH
BORROWER, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, PURSUANT TO THE TERMS OF THE
SECURITY AGREEMENT TO WHICH EACH BORROWER IS A PARTY; (B) A PLEDGE OF 100% OF
THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUCH BORROWERS (OTHER THAN THE
PARENT) AND OF THE NON-BORROWER SUBSIDIARIES (OTHER THAN THE FOREIGN
SUBSIDIARIES AND NELS) TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AND
THE AGENTS PURSUANT TO THE PLEDGE AGREEMENT; AND (C) A PLEDGE OF THE CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF EACH FOREIGN SUBSIDIARY (PROVIDED THAT NOT
MORE THAN 65% OF THE TOTAL VOTING POWER OF ALL OUTSTANDING CAPITAL STOCK OR
OTHER EQUITY INTEREST OF ANY SUCH FIRST-TIER FOREIGN SUBSIDIARY OF A BORROWER
SHALL BE REQUIRED TO BE SO PLEDGED AND NO EQUITY INTERESTS OF ANY NON-FIRST-TIER
FOREIGN SUBSIDIARY SHALL BE PROVIDED TO BE SO PLEDGED); PROVIDED THAT THE
BORROWERS HEREBY AGREE, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS, TO DELIVER, AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT
WITHIN SIXTY (60) DAYS AFTER REQUEST THEREFOR, OR SUCH OTHER LATER TIME, IF ANY,
TO WHICH THE ADMINISTRATIVE AGENT MAY AGREE, (I) CERTIFICATES OF TITLES FOR ALL
VEHICLES, TRUCKS, TRAILERS, TRACTORS, AUTOMOBILES AND ANY OTHER EQUIPMENT
COVERED BY CERTIFICATES OF TITLE OWNED BY A BORROWER (COLLECTIVELY, “MOTOR
VEHICLES”) WITH THE ADMINISTRATIVE AGENT LISTED AS LIENHOLDER THEREIN AND, IF
REQUIRED BY THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL HAVE RETAINED
CORPORATION SERVICE COMPANY (OR OTHER SIMILAR COMPANY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) PURSUANT TO AGREEMENTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT PURSUANT TO WHICH CORPORATION SERVICE COMPANY (OR SUCH
OTHER COMPANY) WILL AGREE TO ACT AS AGENT FOR THE LENDERS AND THE AGENTS WITH
RESPECT TO THE PERFECTION OF SECURITY INTERESTS IN THE MOTOR VEHICLES; AND
(II) MORTGAGES WITH RESPECT TO REAL PROPERTY AND TO TAKE SUCH OTHER STEPS AND
MAKE SUCH OTHER DELIVERIES AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT (INCLUDING, WITHOUT LIMITATION, THE DELIVERY OF LEGAL OPINIONS, CONSULTING
ENGINEER’S REPORTS, SURVEYS, LANDLORD CONSENTS AND TITLE INSURANCE) SO AS TO
PROVIDE THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS AND THE AGENTS,
A PERFECTED FIRST-PRIORITY SECURITY INTEREST IN SUCH ASSETS, PROVIDED THAT TO
THE EXTENT THAT ANY LEASE OF (OR OPERATING/MANAGEMENT AGREEMENT WITH RESPECT TO)
REAL PROPERTY PROHIBITS ASSIGNMENT OF SUCH LEASE (OR OPERATING/MANAGEMENT
AGREEMENT) WITHOUT THE CONSENT OF THE LESSOR OR ANOTHER PARTY THEREUNDER, THE
BORROWERS SHALL NOT BE REQUIRED TO GRANT A MORTGAGE ON THE LEASEHOLD INTEREST
UNDER SUCH LEASE, BUT IN SUCH EVENT, THE BORROWER AGREES TO DILIGENTLY AND IN
GOOD FAITH USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE CONSENT (WHICH CONSENT
SHALL BE IN FORM

 

126

--------------------------------------------------------------------------------


 


AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) OF THE
APPLICABLE LESSOR OR OTHER PARTY TO SUCH LEASEHOLD MORTGAGE (AND, UPON THE
RECEIPT OF SUCH CONSENT, THE BORROWERS SHALL PROMPTLY GRANT SUCH LEASEHOLD
MORTGAGE AND COMPLY WITH THE OTHER PROVISIONS OF THIS SECTION 10.15 WITH RESPECT
THERETO).


 


(B)           IN THE EVENT ANY BORROWER DISPOSES OF ANY ASSETS AS PERMITTED
UNDER, AND IN COMPLIANCE WITH, SECTION 7.04(B), AND SO LONG AS SUCH BORROWER
SHALL HAVE PROVIDED THE ADMINISTRATIVE AGENT WITH SUCH CERTIFICATIONS OR
DOCUMENTS, IF ANY, AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, THE
ADMINISTRATIVE AGENT WILL, AT THE BORROWERS’ SOLE COST AND EXPENSE, AND WITHOUT
RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT, EXECUTE AND DELIVER ALL
SUCH FORMS, RELEASES, DISCHARGES, ASSIGNMENTS, TERMINATION STATEMENTS, AND
SIMILAR DOCUMENTS AS THE BORROWERS MAY REASONABLY REQUEST IN ORDER TO RELEASE
THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH ASSETS.


 


10.16      EXISTING CREDIT AGREEMENT SUPERSEDED.

 


(A)           EXISTING CREDIT AGREEMENT SUPERSEDED.  ON THE CLOSING DATE, THIS
AGREEMENT SHALL SUPERSEDE THE EXISTING CREDIT AGREEMENT IN ITS ENTIRETY, EXCEPT
AS PROVIDED IN THIS SECTION.  ON THE CLOSING DATE, THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO EVIDENCED BY THE EXISTING CREDIT AGREEMENT SHALL BE EVIDENCED
BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE “LOANS” AS DEFINED IN THE
EXISTING CREDIT AGREEMENT SHALL BE CONVERTED TO LOANS AS DEFINED HEREIN AND THE
EXISTING LETTERS OF CREDIT ISSUED BY THE L/C ISSUER (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) FOR THE ACCOUNT OF THE BORROWERS PRIOR TO THE CLOSING DATE
SHALL BE DEEMED TO BE LETTERS OF CREDIT UNDER THIS CREDIT AGREEMENT, AND SHALL
BEAR INTEREST AND BE SUBJECT TO SUCH OTHER FEES AS SET FORTH IN THIS AGREEMENT.


 


(B)           INTEREST AND FEES UNDER SUPERSEDED AGREEMENT.  ALL INTEREST AND
FEES AND EXPENSES, IF ANY, OWING OR ACCRUING UNDER OR IN RESPECT OF THE EXISTING
CREDIT AGREEMENT THROUGH THE CLOSING DATE (INCLUDING ANY BREAKAGE FEES IN
RESPECT OF EURODOLLAR RATE LOANS AS DEFINED THEREIN) SHALL BE CALCULATED AS OF
THE CLOSING DATE (PRO-RATED IN THE CASE OF ANY FRACTIONAL PERIODS), AND SHALL BE
PAID ON THE CLOSING DATE.


 


10.17      GOVERNING LAW; JURISDICTION; ETC.

 


(A)           GOVERNING LAW.  THIS AGREEMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPALS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


 


(B)           SUBMISSION TO JURISDICTION.  EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR

 

127

--------------------------------------------------------------------------------


 


ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF
THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 

10.18      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.19      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other

 

128

--------------------------------------------------------------------------------


 

modification hereof or of any other Loan Document), each Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Joint Arrangers are arm’s-length commercial
transactions between the Borrowers and their respective Affiliates, on the one
hand, and the Administrative Agent and the Joint Arrangers, on the other hand,
(B) each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Joint Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Joint Arranger has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Joint Arranger has any
obligation to disclose any of such interests to the Borrowers or any of their
respective Affiliates.  To the fullest extent permitted by Applicable Law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and Joint Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.20      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each of the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 


10.21      DESIGNATION OF PARENT AS THE AGENT FOR THE BORROWERS


 

.  For purposes of this Agreement, the Borrowers hereby designate the Parent as
the agent and representative of each Borrower for all purposes hereunder and the
Parent hereby accepts each such appointment.  The Administrative Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from the Parent as a notice or communication from all the Borrowers,
and may give any notice or communication required or permitted to be given to
any Borrower or the Borrowers hereunder to the Parent on behalf of such Borrower
or the Borrowers.  Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Parent shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and

 

129

--------------------------------------------------------------------------------


 

enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

[Signature pages follow]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Revolving Credit and Term Loan Agreement to be duly executed as of the
date first above written.

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

ALL CYCLE WASTE, INC.

 

ATLANTIC COAST FIBERS, INC.

 

B. AND C. SANITATION CORPORATION

 

BRISTOL WASTE MANAGEMENT, INC.

 

C.V. LANDFILL, INC.

 

CASELLA ALBANY RENEWABLES, LLC

 

CASELLA MAJOR ACCOUNT SERVICES, LLC

 

CASELLA RECYCLING, LLC

 

CASELLA RENEWABLE SYSTEMS, LLC

 

CASELLA TRANSPORTATION, INC.

 

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

 

CASELLA WASTE MANAGEMENT OF N.Y., INC.

 

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

 

CASELLA WASTE MANAGEMENT, INC.

 

CASELLA WASTE SERVICES OF ONTARIO LLC

 

CHEMUNG LANDFILL LLC

 

COLEBROOK LANDFILL LLC

 

FAIRFIELD COUNTY RECYCLING, LLC

 

FCR CAMDEN, LLC

 

FCR FLORIDA, LLC

 

FCR GREENSBORO, LLC

 

FCR GREENVILLE, LLC

 

FCR MORRIS, LLC

 

FCR REDEMPTION, LLC

 

FCR TENNESSEE, LLC

 

FCR, LLC

 

FOREST ACQUISITIONS, INC.

 

GRASSLANDS INC.

 

HAKES C&D DISPOSAL, INC.

 

HARDWICK LANDFILL, INC.

 

HIRAM HOLLOW REGENERATION CORP.

 

131

--------------------------------------------------------------------------------


 

 

By:

/s/ John S. Quinn

 

 

Name: John S. Quinn

 

 

Title: Vice President and Treasurer

 

132

--------------------------------------------------------------------------------


 

 

K-C INTERNATIONAL, LTD.

 

KTI BIO FUELS, INC.

 

KTI ENVIRONMENTAL GROUP, INC.

 

KTI NEW JERSEY FIBERS, INC.

 

KTI OPERATIONS, INC.

 

KTI SPECIALTY WASTE SERVICES, INC.

 

KTI, INC.

 

LEWISTON LANDFILL LLC

 

NEW ENGLAND WASTE SERVICES OF MASSACHUSETTS, INC.

 

NEW ENGLAND WASTE SERVICES OF ME, INC.

 

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

 

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

 

NEW ENGLAND WASTE SERVICES, INC.

 

NEWBURY WASTE MANAGEMENT, INC.

 

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

 

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

 

NORTHERN SANITATION INC.

 

PERC, INC.

 

PINE TREE WASTE, INC.

 

RESOURCE RECOVERY SYSTEMS, LLC

 

RESOURCE TRANSFER SERVICES, INC.

 

RESOURCE WASTE SYSTEMS, INC.

 

SCHULTZ LANDFILL, INC.

 

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

 

SUNDERLAND WASTE MANAGEMENT, INC.

 

TRILOGY GLASS LLC

 

U.S. FIBER, LLC

 

WASTE-STREAM INC.

 

WINTERS BROTHERS, INC.

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name: John S. Quinn

 

 

Title: Vice President and Treasurer

 

133

--------------------------------------------------------------------------------


 

 

BLUE MOUNTAIN RECYCLING, LLC

 

 

 

By: FCR, LLC, its sole manager

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

CWM ALL WASTE LLC

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

GROUNDCO LLC

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

THE HYLAND FACILITY ASSOCIATES

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

 

 

 

By:

KTI Environmental Group, Inc., general partner

 

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Vice President and Treasurer

 

134

--------------------------------------------------------------------------------


 

 

NEWS OF WORCESTER LLC

 

 

 

By:

Casella Waste Systems, Inc., its sole member

 

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

NEWSME LANDFILL OPERATIONS LLC

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

 

 

 

 

PERC MANAGEMENT COMPANY LIMITED PARTNERSHIP

 

 

 

By:

PERC, Inc., general partner

 

 

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

TEMPLETON LANDFILL LLC

 

 

 

 

 

By:

/s/ John S. Quinn

 

 

Name:

John S. Quinn

 

 

Title:

Duly Authorized Agent

 

135

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Maria F. Maia

 

 

Name: Maria F. Maia

 

 

Title: Managing Director

 

136

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Revolving Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Maria F. Maia

 

 

Name: Maria F. Maia

 

 

Title: Managing Director

 

137

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Term B Lender

 

 

 

 

 

 

By:

/s/ Maria F. Maia

 

 

Name: Maria F. Maia

 

 

Title: Managing Director

 

138

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Revolving Lender

 

 

 

 

 

By:

/s/ Ian S. Mearns

 

 

Name: Ian S. Mearns

 

 

Title: Vice President

 

139

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Revolving Lender

 

 

 

 

 

By:

/s/ Scott McNamara

 

 

Name: Scott McNamara

 

 

Title: Vice President

 

140

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,

 

as a Revolving Lender

 

 

 

 

 

By:

/s/ Pamela Donnelly

 

 

Name: Pamela Donnelly

 

 

Title: Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

Name: Yuri Muzichenko

 

 

Title: Director

 

141

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.,

 

as a Revolving Lender

 

 

 

 

 

By:

/s/ E. Kirke Hart

 

 

Name: E. Kirke Hart

 

 

Title: S.V.P.

 

142

--------------------------------------------------------------------------------